Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 1 of 216 PAGEID #: 264

IN THE COURT OF COMMON PLEAS
FAYETTE COUNTY, OHIO

THE COUNTY OF FAYETTE, OHIO
133 South Main Street, Suite 401
Washington Court House, Ohio 43160;
THE STATE OF OHIO EX REL.
PROSECUTING ATTORNEY OF
FAYETTE COUNTY, JESS WEADE
110 E. Court Street Washington Court
House, Ohio, 43160

Plaintiff,
VS.

PURDUE PHARMA L.P.
One Stamford Forum

201 Tresser Boulevard
Stamford, CT 06901

And

PURDUE PHARMA, INC.
One Stamford Forum

201 Tresser Boulevard
Stamford, CT 06901

And

THE PURDUE FREDERICK
COMPANY INC.
One Stamford Forum

201 Tresser Boulevard
Stamford, CT 06901

And

TEVA PHARMACEUTICALS USA,
INC.

c/o Corporate Creations Network Inc.
119 East Court Street

Cincinnati, OH 45202

And

 

 

ZOI9 AUG 28 PM 3:06

Case Number: (WM ZF) } 40Z24/

Judge:

Complaint

(Jury Demand Endorsed Hereon)

 
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 2 of 216 PAGEID #: 265

CEPHALON, INC.
1090 Horsham Road
North Wales, PA 19454

And

JOHNSON & JOHNSON
c/o Terri Johnson

10219 Salineville Road NE
Salineville, OH 43945

And

JANSSEN PHARMACEUTICALS,
INC.; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS,
INC.; JANSSEN PHARMACEUTICA,
INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.

c/o CT Corporation System

4400 Easton Commons

Suite 125

Columbus, OH 43219

And

ENDO HEALTH SOLUTIONS INC.
1400 Atwater Drive
Malvern, PA 19355

And

ENDO PHARMACEUTICALS, INC.
c/o CT Corporation System

4400 Easton Commons

Suite 125

Columbus, OH 43219

And

MALLINCKRODT, LLC

c/o CT Corporation System

4400 Easton Commons Suite 125
Columbus, OH 43219-6230

 
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 3 of 216 PAGEID #: 266

And

MALLINCKRODT, PLC
675 McDonnell Blvd.
St. Louis, MO 63042

And

SPECGX LLC
3600 North Second Street
Saint Louis, MO 63147

And

CARDINAL HEALTH, INC.
c/o CT Corporation System
4400 Easton Commons

Suite 125

Columbus, OH 43219

And

MCKESSON CORPORATION
c/o Corporation Service Company
50 West Broad Street

Suite 1330

Columbus, OH 43215

And

AMERISOURCEBERGEN DRUG
CORPORATION

c/o CT Corporation System

4400 Easton Commons

Suite 125

Columbus, OH 43219

And

WALGREENS BOOTS ALLIANCE

d/b/a WALGREEN CO

The Prentice-Hall Corporation System, Inc.
50 West Broad Street

Suite 1330

Columbus, OH 43215

And

 
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 4 of 216 PAGEID #: 267

CVS HEALTH CORPORATION
The Corporation Trust Company
Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

And

CVS INDIANA, L.L.C.

C T Corporation System

150 West Market Street, Suite 800
Indianapolis, IN, 46204, USA

And

CVS PHARMACY, INC.
C T Corp.

1300 E. 9th Street
Cleveland, OH 441140000

And

OHIO CVS STORES, LLC
CT Corporation System
4400 Easton Commons Way
Suite 125

Columbus, OH 43219
JANE DOES 1 — 50

Defendants.

 
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 5 of 216 PAGEID #: 268

PRELIMINARY STATEMENT

1. Plaintiff the County of Fayette, Ohio, by and through the Fayette County
Prosecutor’s Office (the “County’’) brings this action to prevent future harm and to redress past
wrongs, against Defendants: Purdue Pharma, L.P., Purdue Pharma, Inc., the Purdue Frederick
Company Inc., Teva Pharmaceuticals USA, Cephalon, Inc., Janssen Pharmaceuticals, Inc., Ortho-
McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica Inc., Johnson & Johnson, Endo
Health Solutions Inc., Endo Pharmaceuticals Inc., Mallinckrodt, plc, Mallinckrodt, LLC; SpecGx
LLC, AmerisourceBergen Drug Corporation, Cardinal Health, Inc., McKesson Corporation, CVS
Health Corporation, CVS Indiana, LLC, CVS Pharmacy, Inc., Ohio CVS Stores, LLC, Walgreens
Boots Alliance d/b/a Walgreen Co. (collectively, “Defendants”).

2. This suit takes aim at the two primary causes of the opioid crisis: (a) a marketing
scheme involving the false and deceptive marketing of prescription opioids, which was designed
to dramatically increase the demand for and sale of opioids and opioid prescriptions; and (b) a
supply chain scheme, pursuant to which the various entities in the supply chain, including the
wholesale distributors and pharmacies, failed to design and operate systems to identify suspicious
orders of prescription opioids, maintain effective controls against diversion, and halt suspicious
orders when they were identified, thereby contributing to the oversupply of such drugs and fueling
an illegal secondary market.

3. Defendants Purdue Pharma, L.P., Purdue Pharma Inc., and the Purdue Frederick
Company Inc., (collectively “Purdue”), Teva Pharmaceuticals USA, Inc. and Cephalon, Inc.
(collectively, “Teva’’), Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals,
Inc., and Janssen Pharmaceutica Inc. (collectively “Janssen”), Endo Health Solutions Inc., and
Endo Pharmaceuticals Inc. (collectively “Endo”), and Mallinckrodt, LLC, Mallinckrodt, plc, and
SpecGx LLC (collectively, “Mallinckrodt”) manufacture, market, and sell prescription opioid pain

5
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 6 of 216 PAGEID #: 269

medications, including the brand-name drugs OxyContin, Butrans, Hysingla ER, Actiq, Fentora,
Opana/Opana ER, Percodan, Percocet, Zydone, Nucynta/Nucynta ER, Duragesic, Exalgo, and
Xartemis XR. These Defendants are collectively referred to as the “Marketing Defendants.”

4. Nationwide, Defendants AmerisourceBergen Drug Corporation, Cardinal Health,
Inc., and McKesson Corporation account for approximately 90% of all revenues from prescription
drug distribution. Known colloquially as the “Big Three,” the Wholesaler Defendants dominate
the wholesale drug distribution market, including, upon information and belief, in the County.
During the relevant time period, CVS Health Corporation, CVS Indiana, LLC, CVS Pharmacy,
Inc., Ohio CVS Stores, LLC, and Walgreens Boots Alliance, Inc. a/k/a Walgreen Co. (the “Chain
Pharmacies”) filled two positions on the opioid supply chain: distributor, delivering opioids to their
own pharmacies, and dispenser, filling prescriptions of opioids through their own pharmacies and
delivering opioids to the ultimate consumers. From these positions, the “Big Three” and the Chain
pharmacies had unique information and insight into likely diversion of the drugs they supplied
and/or dispensed.

5. Prescription opioids are narcotics. They are derived from and possess properties
similar to opium and heroin, and they are regulated as controlled substances. While opioids can
dampen the perception of pain, they also can create an addictive, euphoric high. At higher doses,
they can slow the user’s breathing, causing potentially fatal respiratory depression. Most patients
receiving more than a few weeks of opioid therapy will experience withdrawal symptoms—
including severe anxiety, nausea, headaches, tremors, delirium, and pain—which are often
prolonged, if opioid use is delayed or discontinued. When using opioids continuously, patients
grow tolerant to their analgesic effects (i.e. to relief of pain)—requiring progressively higher doses

and increasing the risks of withdrawal, addiction, and overdose.
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 7 of 216 PAGEID #: 270

6. Because the medical community recognized these dangers, they originally used
opioids cautiously and sparingly, typically only for short-term acute pain—where brief use limited
the need for escalating doses and the risk of addiction—or for palliative (end-of-life) care.'
Consequently, the market for prescription opioids was sharply constrained.

7. To expand their market and profits, the Marketing Defendants initiated, and for
years have maintained, a deceptive marketing scheme that was intentionally designed to, and
effectively did, change the perception of opioids to permit and encourage the use of opioids long-
term for widespread chronic conditions like back pain, migraines, and arthritis. Beginning in the
mid-1990s Purdue, later joined by the other Marketing Defendants began to promote opioids
generally, and their own opioids in particular, as safe, effective, and appropriate for even long-
term use for routine pain conditions.

8. To convince doctors and patients that opioids can and should be used to treat
chronic pain, Marketing Defendants had to convince them that long-term opioid use is both safe,
by minimizing and understating the risks, especially the serious risk of addiction, and helpful, by
overstating the benefits.

9. Marketing Defendants used both direct marketing and unbranded advertising
disseminated by seemingly independent third parties to spread false and misleading statements
about the risks and benefits of long-term opioid use. In this way, they tainted the sources that
doctors and patients relied upon for guidance, including treatment guidelines, continuing medical
education programs, medical conferences and seminars, and scientific articles.

10. As part of this strategy, Marketing Defendants misrepresented the risk of addiction

for pain patients as modest, manageable, and outweighed by the benefits of opioid use.

 

' In this Complaint, “chronic pain” means non-cancer pain lasting three months or longer.
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 8 of 216 PAGEID #: 271

11. Specifically:

a. Marketing Defendants told doctors that patients receiving opioid
prescriptions—even patients taking opioids long-term for chronic pain—
generally would not become addicted, and that ducturs could use screening
tools to exclude patients who might.

b. Marketing Defendants told doctors that patients who did appear addicted were
not; they were instead “‘pseudoaddicted” and should be given more opioids.

c. Marketing Defendants told doctors that opioids relieved pain when used long-
term, without any studies to support this claim and without disclosing the lack
of evidence that opioids were safe or effective long-term or the other risks from
long-term use of opioids.

d. Marketing Defendants told doctors that opioids could be taken in higher and
higher doses without disclosing the increased risk to patients.

e. Purdue told doctors that OxyContin provided 12 hours of relief when Purdue
knew that, for many patients, it did not.

f. Marketing Defendants promised that opioids would improve patients’ function
and quality of life while trivializing or omitting the many adverse effects of
opioids that diminish patients’ function and quality of life.

g. Faced with a rising tide of opioid addiction, overdose, and death—precisely the
risks that they denied in their marketing—Purdue and Endo falsely promoted
their abuse-deterrent opioids as preventing abuse and “safe.” But the “abuse-
deterrent” features of their opioids could be easily defeated and did not limit

oral abuse (the most common form of abuse).

h. Purdue also misrepresented its efforts to rein in the diversion and abuse of
opioids, while privately failing to report suspicious prescribing.

12. | Marketing Defendants’ scheme was resoundingly successful. Chronic opioid
therapy—the prescribing of opioids long-term to treat chronic pain—has become a commonplace,
and often first-line, treatment. Their deceptive marketing scheme also increased the comfort level
of doctors and patients in converting opioids prescribed for acute pain—surgery or injuries, for

example—to long-term use by patients who experienced or reported ongoing pain.
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 9 of 216 PAGEID #: 272

13. These Defendants’ deceptive marketing caused prescribing not only of their
opioids, but of opioids as a class, to skyrocket. According to the Centers for Disease Control and
Prevention (“CDC”), opioid prescriptions, as measured by number of prescriptions and morphine
milligram equivalent (“MME”) per person, tripled from 1999 to 2015. In 2015, on an average day,
more than 650,000 opioid prescriptions were dispensed in the U.S. While previously a small
minority of opioid sales, today between 80% and 90% of opioids (measured by weight) used are
for chronic pain.

14. Once Marketing Defendants, created this mass market, Defendants
AmerisourceBergen, Cardinal, McKesson, and the Chain Pharmacies (collectively, the
“Distributor Defendants”) flooded it. The careless, even reckless distribution of opioids into the
County correlates directly to skyrocketing addiction, overdose, and death; black markets for
diverted prescription opioids; and a concomitant rise in heroin and fentanyl abuse by individuals
who could no longer legally acquire—or simply could not afford—prescription opioids.
Prescription opioids, at the molecular level and in their effect, closely resemble heroin.
Prescription opioids are synthesized from the same plant as heroin, have similar molecular
structures, and bind to the same receptors in the human brain.

15. Fayette County is no exception to this trend. In fact, prescription rates in the County
exceed national averages. According to data from the CDC, Fayette County had more opioid
prescriptions than people each year from 2006 to 2015. In 2016, the prescription rate remained
shockingly high—99.2 opioid prescriptions dispersed for every 100 people (including children) in
the County.

16. Asa direct and foreseeable result of Defendants’ conduct, the nation and Fayette

County are now swept up in what the CDC has called a “public health epidemic” and what the
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 10 of 216 PAGEID #: 273

U.S. Surgeon General has deemed an “urgent health crisis.”? In 2015, an estimated 2 million
Americans were addicted to prescription opioids and 591,000 to heroin. From 1999 to 2016, more
than 200,000 people died in the U.S. from overdoses related lo prescription opivids—imore than
the number of Americans who died in the Vietnam War.

17. The increased volume of opioid prescribing correlates directly to skyrocketing
addiction, overdose, and death; black markets for diverted prescription opioids; and a concomitant
rise in heroin and fentanyl abuse by individuals who could no longer legally acquire—or simply
could not afford—prescription opioids.

18. Thus, rather than compassionately helping patients, this explosion in opioid use—
and the resulting explosion of Defendants’ profits—has come at the expense of chronic pain
patients. According to the director of the CDC, one out of every 550 patients started on opioid
therapy die of opioid-related causes a median of 2.6 years after their first opioid prescription.> As
the then CDC director concluded: “We know of no other medication routinely used for a nonfatal
condition that kills patients so frequently.”*

19. | As many as 1 in 4 patients who receive prescription opioids long-term for chronic
pain in primary care settings struggles with addiction. Prescription opioids at the molecular level
and in their effect, closely resemble heroin. Prescription opioids are synthesized from the same

plant as heroin, have similar molecular structures, and bind to the same receptors in the human

brain. And, the link between prescription narcotic painkiller abuse and subsequent and/or

 

* CDC, Examining the Growing Problems of Prescription Drug and Heroin Abuse (Apt.
29, 2014), available at http://www.cdc.gov/washington/testimony/2014/t20140429.htm;. Vivek H.
Murthy, Letter from the Surgeon General, August 2016, available at http://turnthetiderx.org.

3 Frieden and Houry, Reducing the Risks of Relief — The CDC Opioid-Prescribing
Guideline, NEJM, 4/21/16, at 1503.

4 Id.

10
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 11 of 216 PAGEID #: 274

simultaneous heroin abuse continues to grow. Across the country, 80% of recent heroin users
have previously used prescription opioids non-medically. As the American Society of Addiction
Medicine has explained, four out of five people who try heroin today started with prescription
painkillers. In fact, people who are addicted’to prescription opioids are 40 times more likely to
become addicted to heroin, and the CDC identified addiction to prescription opioids as the
strongest risk factor for heroin addiction.

20. This transition became even more dangerous in recent years, as increasingly
powerful synthetic opiates began entering communities. Fentanyl—a powerful opioid prescribed
for cancer pain or in hospital settings that, in synthetic form, has made its way into Ohio
communities, including Fayette County. Carfentanil, a powerful derivative of fentanyl that is so
strong it is typically used to sedate large wild animals such as elephants, increasingly has been
found in heroin and fentanyl sold illicitly.

21. In 2016, the CDC reported that, in contrast to other developed countries, and despite
having some of the world’s highest spending on medical care, our nation saw life expectancy at
birth decline for the second straight year, with the increasing number of people who died of
overdoses representing the most significant factor in this alarming trend.

22. Not only has the opioid epidemic been described as the deadliest drug crisis in
American history, drug overdoses rose to become the leading cause of death for Americans under
50 years old, eclipsing guns or car accidents. Overdoses have been killing people at a pace faster

than the H.I.V. epidemic did at its peak. According to Robert Anderson, who oversees death

11
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 12 of 216 PAGEID #: 275

statistics at the CDC, “‘I don’t think we’ve ever seen anything like this. Certainly not in modern
times.’”°

23. Ohio is among the slates hardest hil by the opivid epidemic. As a recent report
from The Ohio State University summarizes, “[o]picid addiction, abuse, and overdose deaths have
become the most pressing public health issue facing Ohio.”® The rapid rise in overdose deaths in
Ohio and the United States as a whole is unprecedented. In 2017, reporting revealed that Ohio
now “leads the country in drug overdose deaths per capita, a rate that continues to rise,
overwhelming families, communities, and local governments across the state.””’ Overdose deaths
have become the leading cause of death for Ohioans under the age of 55, and across all ages, more
than two and half times as many people die from drug overdoses as from car accidents. Most of
the overdose fatalities in Ohio involved opioids.

24. Fayette County is no exception to this deadly trend. From 2012 to 2014, there were
21 drug-related deaths within the County, which has a population of less than 29,000 people.

25. Overdose deaths are only one consequence. Opioid addiction and misuse also result
in an increase in emergency room visits, emergency responses, and emergency medical
technicians’ administration of Narcan or naloxone—the antidote to opioid overdose.

26. | The impacts are being felt across generations. Babies are being born addicted to

opiates and facing painful withdrawal, as well as potential long-term consequences. Children are

being displaced from their homes and raised by relatives or placed in the County’s care due to

 

> Associated Press, Drug Overdoses Killed 50,000 in U.S., More than Car Crashes, (Dec.
9, 2016), https://www.nbcnews.com/health/health-news/drug-overdoses-killed-50-000-u-s-more-
car-crashes-n694001

6 C. William Swank Program in Rural-Urban Policy, Taking Measure of Ohio’s Opioid
Crisis, The Ohio State University (Oct. 2017) at 1.

‘Id.

12
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 13 of 216 PAGEID #: 276

parents’ addiction. The number of children in foster care in the County has more than doubled in
the last five years. In 2013, there were 29 children in foster care, and as of March 2017, there were
63 children in foster care in the County. According to the Foster Adoption Coordinator of Fayette
County Children Services, the increase in foster care is “very much driven by the opioid and heroin

epidemic.”®

About 70% of the children in foster care in the County are in foster care due to the
opioid and heroin epidemic.

27. This human suffering cannot be calculated or compensated. But the financial
burden to the County is staggering. The County has expanded its services to confront this public
health epidemic. Narcan administration alone has saved the lives of hundreds of its residents. The
County would further expand its efforts, but the unprecedented epidemic has overwhelmed the
County’s finances. In addition to the treatment cost, the County is also faced with the increased
costs related to drug crimes and other public services responding to the opioid epidemic.

28. As the opioid epidemic took hold and grew, Defendants collected blockbuster
profits. In 2012 alone, opioids generated $8 billion in revenue for drug companies. By 2015, sales
of opioids grew to approximately $9.6 billion. In the wake of an unprecedented public health
epidemic, Defendants have not changed their ways or corrected their past misconduct, but instead
are continuing to fuel the crisis.

29. Defendants’ conduct has violated, and continues to violate, the Ohio Corrupt
Practices Act (““OCPA”), R.C. § 2923.31 et seg., and R.C. § 2307.60, which provides civil liability

for injuring another through criminal acts. Additionally, Defendants’ conduct constitutes a public

nuisance, civil conspiracy, negligence, and unjust enrichment.

 

8 Ashley Bunton, Opioid Epidemic Has Doubled the Number of Kids in Foster Care,
Record Herald (Mar. 15, 2017), https://www.recordherald.com/news/13235/opioid-epidemic-has-
doubled-the-number-of-kids-in-foster-care

13
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 14 of 216 PAGEID #: 277

30. Accordingly, the County brings this action to hold Defendants accountable for their
conduct and seeks abatement, damages, and any other injunctive and equitable relief within this
Court’s powers to redress and halt these unfair, deceptive, and unlawful practices.

PARTIES
1. Plaintiff

31. The County of Fayette, Ohio (“the County”) is a County organized under the laws
of the State of Ohio. The County has its seat of government in Washington Court House, Ohio.
The Fayette County Prosecutor’s Office is located at 72 110 E. Court Street, Washington Court
House, Ohio 43160. The County provides many services for its residents, including public
assistance, law enforcement services, criminal justice services, addiction and mental health
services, and services for families and children.

32. This action is also brought on behalf of the State of Ohio, by and through Fayette
County Prosecutor Jess Weade, with regard to the claim for statutory public nuisance in the name
of the State of Ohio under R.C. § 3767.03 and R.C. § 4729.35.

2. Defendants

33. | Purdue Pharma, L.P. is a limited partnership organized under the laws of Delaware.
Purdue Pharma, Inc. is a New York corporation with its principal place of business in Stamford,
Connecticut. The Purdue Frederick Company Inc. is a New York corporation with its principal
place of business in Stamford, Connecticut. In 2007, Purdue and three of its executives pleaded
guilty to federal criminal charges for deceptively marketing opioids.

34. Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,

MS Contin, Dilaudid and Dilaudid-HP, Butrans, and Hysingla ER in the United States and in

14
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 15 of 216 PAGEID #: 278

Fayette County.? OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual sales
of OxyContin have fluctuated between $2 and $3 billion. Nationwide, OxyContin constitutes
roughly 25% of the entire market, by spending, for prescription opioids.

35. | Teva Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation with its
principal place of business in North Wales, Pennsylvania. Teva USA acquired Cephalon, Inc. in
October 2011. Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its principal place of
business in Frazer, Pennsylvania. Teva USA and Cephalon work together closely to market and
sell Cephalon products in the United States and Ohio. Teva USA also sells generic opioids across
the Country, including generic opioids previously sold by Allergan plc, whose generics business
Teva Pharmaceutical Industries Ltd., Teva USA’s parent company based in Israel, acquired in
August 2016.

36. Teva manufactures, promotes, sells, and distributes opioids such as Actiq, a
fentanyl lollipop, and Fentora, a dissolving pill across the Country. Actiq and Fentora have been
approved by the U.S. Food and Drug Administration (“FDA”) only for the “management of
breakthrough cancer pain in patients 16 years of age and older who are already receiving and who
are tolerant to opioid therapy for their underlying persistent cancer pain.” In 2008, Cephalon pled
guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its misleading
promotion of Actiq and two other drugs and agreed to pay $425 million.

37. Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with its principal place
of business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson & Johnson

(“J&J”’), a New Jersey corporation with its principal place of business in New Brunswick, New

 

° Purdue also obtained approval to market Targiniq ER (oxycodone hydrochloride and
naloxone hydrochloride) in 2014, but it has not actively marketed it.

15
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 16 of 216 PAGEID #: 279

Jersey. Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen Pharmaceuticals,
Inc., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.
Janssen Pharmaceutica Inc., now known as Janssen Pharmaceuticals, Inc., is a Pennsylvania
corporation with its principal place of business in Titusville, New Jersey. J&J is the only company
that owns more than 10% of Janssen Pharmaceuticals’ stock and corresponds with the FDA
regarding Janssen’s products. Upon information and belief, J&J controls the sale and development
of Janssen Pharmaceuticals’ drugs and Janssen’s profits inure to J&J’s benefit. These parties are
collectively referred to as “Janssen.”

38. Janssen manufactures, promotes, sells, and distributes drugs across the U.S.,
including the opioid Duragesic. Before 2009, Duragesic accounted for at least $1 billion in annual
sales. Until January 2015, Janssen developed, marketed, and sold the opioids Nucynta and
Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

39. J&J imposes a “code of conduct” on Janssen as a pharmaceutical subsidiary of J&J.
Documents posted on J&J’s and Janssen’s websites confirm J&J’s control of the development and
marketing of opioids by Janssen. Janssen’s website “Ethical Code for the Conduct of Research
and Development,” names only J&J and does not mention Janssen anywhere within the document.
The “Ethical Code for the Conduct of Research and Development” posted on the Janssen website
is J&I’s company-wide Ethical Code, which it requires all of its subsidiaries to follow.

40. Similarly, the “Every Day Health Care Compliance Code of Conduct” posted on
Janssen’s website is a J&J company-wide document that describes Janssen as one of the
“Pharmaceutical Companies of J&J” and as one of the “J&J Pharmaceutical Affiliates.” It governs
how “[a]ll employees of J&J Pharmaceutical Affiliates,” including those of Janssen, “market, sell,

promote, research, develop, inform and advertise J&J Pharmaceutical Affiliates’ products.” All

16
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 17 of 216 PAGEID #: 280

Janssen officers, directors, employees, sales associates must certify that they have “read,
understood and will abide by” the code. The code governs all of the forms of marketing at issue
in this case.

Al, J&J made payments to thousands of physicians nationwide, ostensibly for activities
including participating on speakers’ bureaus, providing consulting services, assisting in post-
marketing safety surveillance and other services, but in fact to deceptively promote and maximize
the use of opioids,

42. Endo Health Solutions Inc. is a Delaware corporation with its principal place of
business in Malvern, Pennsylvania. Endo Pharmaceuticals Inc. is a wholly-owned subsidiary of
Endo Health Solutions Inc. and is a Delaware corporation with its principal place of business in
Malvern, Pennsylvania. These parties are collectively referred to as “Endo.”

43. Endo develops, markets, and sells prescription drugs, including the opioids
Opana/Opana ER, Percodan, Percocet, and Zydone, across the U.S. Opioids made up roughly
$403 million of Endo’s overall revenues of $3 billion in 2012. Opana ER yielded $1.15 billion in
revenue from 2010 and 2013, and it accounted for 10% of Endo’s total revenue in 2012. Endo
also manufactures and sells generic opioids such as oxycodone, oxymorphone, hydromorphone,
and hydrocodone products across the U.S., by itself and through its subsidiary, Qualitest
Pharmaceuticals, Inc. On July 6, 2017, in response to an FDA request that Endo voluntarily
withdraw the product from the market, the company announced that it would stop marketing and
selling a reformulated version of Opana ER that it had marketed as abuse-deterrent. See infra,
Section F.2.

44, Mallinckrodt, plc is an Irish public limited company headquartered in Staines-

upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri. Mallinckrodt,

17
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 18 of 216 PAGEID #: 281

ple describes itself as “a global specialty pharmaceuticals company” that “develops, manufactures,
markets and distributes both branded and generic specialty pharmaceutical products and medical
imaging agents.” Although it has undergone name changes over time, Mallinckrodt, ple has a long
history and describes itself as originally founded by Gustavo Mallinckrodt, Otto Mallinckrodt and
Edward Mallinckrodt in 1867. Mallinckrodt plc also operates under the registered business name
Mallinckrodt Pharmaceuticals, with its U.S. headquarters in Hazelwood, Missouri. Mallinckrodt
Pharmaceuticals has responded to a letter from the FDA concerning Xartemis XR, and the
Mallinckrodt Pharmaceuticals logo appears on marketing and/or purportedly educational
materials. Mallinckrodt, LLC is a limited liability company organized and existing under the laws
of the State of Delaware with its principal place of business in St. Louis, Missouri. Mallinckrodt,
LLC is licensed to do business in Ohio as both a manufacturer and a wholesaler. Since June 28,
2013, it has been a wholly owned subsidiary of Mallinckrodt, plc. Prior to June 28, 2013
Mallinckrodt, LLC was a wholly-owned subsidiary of Covidien ple. SpecGx LLC is a Delaware
limited liability a with its headquarters in Clayton, Missouri and is a wholly-owned
subsidiary of Mallinckrodt ple. Mallinckrodt, ple, Mallinckrodt, LLC, and SpecGx LLC are
referred to as “Mallinckrodt.”

45. Mallinckrodt manufactures, markets, and sells drugs in the United States including
the branded drugs Exalgo and Xartemis XR. Mallinckrodt also has a large generics drug business,
including hydrocodone- and oxycodone-combination products, morphine, methadone,
hydromorphone, and fentanyl products. In July 2017, Mallinckrodt agreed to pay $35 million to
settle allegations brought by the Department of Justice that it failed to detect and notify the DEA

of suspicious orders of controlled substances.

18
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 19 of 216 PAGEID #: 282

46. Cardinal Health, Inc. (“Cardinal”) describes itself as a “global, integrated health
care services and products company,” and is the fifteenth largest company by revenue in the U.S.,
with annual revenue of $121 billion in 2016. Cardinal distributes pharmaceutical drugs, including
opioids, throughout the country. Cardinal is an Ohio corporation and is headquartered in Dublin,
Ohio. Cardinal has been licensed as a wholesale distributor of dangerous drugs in Ohio since
1990. Based on Defendant Cardinal’s own estimates, one of every six pharmaceutical products
dispensed to U.S. patients travels through the Cardinal Health network.

47. McKesson Corporation (“McKesson”) is fifth on the list of Fortune 500 companies,
ranking immediately after Apple and ExxonMobil, with annual revenue of $191 billion in 2016.
McKesson is a wholesaler of pharmaceutical drugs that distributes opioids throughout the country.
McKesson is incorporated in Delaware, with its principal place of business in San Francisco,
California. McKesson has been licensed as a wholesale distributor of dangerous drugs in Ohio
since 1996. McKesson operates a warehouse in Washington Court House, Ohio.

48. In January 2017, McKesson paid a record $150 million to resolve an investigation
by the U.S. Department of Justice (“DOJ”) for failing to report suspicious orders of certain drugs,
including opioids and for failing to maintain effective controls against diversion at McKesson
distribution centers. In addition to the monetary penalty, the DOJ required McKesson to suspend
sales of controlled substances from distribution centers in Ohio and three other states. The DOJ
described these “staged suspensions” as “among the most severe sanctions ever agreed to by a

[Drug Enforcement Administration] registered distributor.”!°

 

10 Department of Justice, “McKesson Agrees to Pay Record $150 Million Settlement for
Failure to Report Suspicious Orders of Pharmaceutical Drugs, (Jan. 17, 2017)
https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-
report-suspicious-orders.

19
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 20 of 216 PAGEID #: 283

49. | AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a wholesaler of
pharmaceutical drugs that distributes opioids throughout the country. AmerisourceBergen is the
eleventh largest company by revenue in the United States, with annual revenue of $147 billion in
2016. AmerisourceBergen’s principal place of business is located in Chesterbrook, Pennsylvania,
and it is incorporated in Delaware. AmerisourceBergen has been licensed as a wholesale
distributor of dangerous drugs in Ohio since 1988. AmerisourceBergen operates a warehouse in
Lockbourne, Ohio. A division of AmerisourceBergen, Besse Medical Services, Inc., operates a
warehouse in West Chester, Ohio.

50. Walgreens Boots Alliance d/b/a Walgreen Co (“Walgreens”) is a Delaware
corporation with its headquarters in Deerfield, Illinois. Walgreens for years included a captive
distributor that supplied pharmaceutical drugs and opioids to Walgreens pharmacies in Fayette
County and throughout the country. Walgreens also operates pharmacy locations dispensing
prescriptions, including opioids, in the County. Nationwide, Walgreens is the second-largest
pharmacy store chain in the United States behind CVS, with annual revenue of more than $118
billion. According to its website, Walgreens operates more than 8,100 retail locations and filled
990 million prescriptions on a 30-day adjusted basis in fiscal year 2017.

51. | Upon information and belief, Walgreens has traditionally served as a distributor of
generic pharmaceutical products, like generic oxycodone and hydrocodone, to its own stand-alone
pharmacy locations, known as “Well Experience” locations. Walgreens also contracted with
outside pharmaceutical wholesale distributors, including upon information and belief, Cardinal
and AmerisourceBergen, to distribute branded pharmaceutical products, including opioids, to Well

Experience locations.

20
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 21 of 216 PAGEID #: 284

52. Walgreens represented 30% of AmerisourceBergen’s revenue in and was its largest
customer in 2017. As a part of the agreement, Walgreens gained purchase rights to
AmerisourceBergen equity, allowing it to further participate in the prescription drug shipment boom
in America. Walgreens subsequently exercised these purchase rights, ultimately owning
approximately 26% of AmerisourceBergen.

53. This equity ownership in AmerisourceBergen provided Walgreens even more
information about the rampant problem of suspicious opioid shipments in the County. As part of
the transaction, Walgreens has the ability to nominate up to two members of the Board of Directors
of AmerisourceBergen. Currently, Walgreen’s Co-Chief Operating Officer, who oversees
Walgreens’ business operation, including distribution, sits on the AmerisourceBergen Board of
Directors.

54. Defendant CVS Health Corporation (“CVS Health”) is a Delaware corporation with
its principal place of business in Rhode Island. CVS has a vertically integrated business model,
operating as both a wholesale distributor of prescription opioids to pharmacy customers and its
own pharmacy stores and pharmacy locations dispensing opioids. CVS, through its various DEA
registrant subsidiaries and affiliated entities, conducts business as a licensed wholesale distributor.
CVS Health describes itself as “a pharmacy innovation company helping people on their path to
better health, including “[t]hrough its 9,700 retail locations, more than 1,100 walk-in medical
clinics, a leading pharmacy benefits manager with nearly 90 million plan members, a dedicated
senior pharmacy care business serving more than one million patients per year,” among other
services. CVS Health touts what it describes as its “unique integrated model” as “increas[ing]
access to quality care, deliver[ing] better health outcomes and lower[ing]| overall health care costs.”

Defendant CVS Indiana, LLC is an Indiana limited liability company with its principal place of

21
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 22 of 216 PAGEID #: 285

business in Indianapolis, Indiana. Defendant CVS Pharmacy, Inc. is a Rhode Island corporation
with its principal place of business in Rhode Island, and is registered to do business in Ohio.
Defendant Ohio CVS Stores, LLC is an Ohio corporation registered to do business in Ohio.
Defendants CVS Health Corporation, CVS Indiana, LLC are collectively referred to as “CVS.”

55. At all times relevant to this Complaint, CVS distributed prescription opioids
throughout the United States, including in Ohio. CVS also has a numerous pharmacies stores in
Ohio, including pharmacies in the County.

56. Defendants include the above-referenced entities as well as their predecessors,
successors, affiliates, subsidiaries, partnerships and divisions to the extent that they are engaged
in the marketing, distribution, sale and/or dispensing of opioids.

57. All of the actions described in this Complaint are part of, and in furtherance of, the
unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants’
officers, agents, employees, or other representatives while actively engaged in the management of
Defendants’ affairs within the course and scope of their duties and employment, and/or with
Defendants’ actual, apparent, and/or ostensible authority.

58. For Defendant Jane Does 1 — 50, the County lacks sufficient information to
specifically identify the true names or capacities, whether individual, corporate, or otherwise, of
these Defendants. The County will amend this Complaint to show their true names when they are
ascertained.

JURISDICTION AND VENUE

59. This Court has jurisdiction over this matter pursuant to R.C. § 2305.01.
60. No federal court has jurisdiction over this action, which asserts exclusively state

law claims.

22
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 23 of 216 PAGEID #: 286

61. | This Court has personal jurisdiction over all Defendants under R.C. § 2307.382
because the causes of action alleged in this Complaint arise out of each Defendants’ transacting
business in Ohio, contracting to supply services or goods in this state, causing tortious injury by
an act or omission in this state, causing tortious injury in Ohio and because the Defendants
regularly do or solicit business or engage in a persistent course of conduct or deriving substantial
revenue from goods used or consumed or services rendered in this state. Defendants have
purposefully directed their actions towards Ohio and/or have the requisite minimum contacts with
Ohio to satisfy any statutory or constitutional requirements for personal jurisdiction.

62. The damages sought in this action exceed the amount of the exclusive original
jurisdiction of the municipal courts.

63. The venue for this claim is proper in the Court of Common Pleas of Fayette County
under Ohio Civ. R. 3(B)(3), (6), and (7).

A. ADDITIONAL ALLEGATIONS COMMON TO ALL COUNTS

64. Until the mid-1990s, opioids were widely thought to be too addictive for use for
chronic pain conditions, which would require long-term use of the drugs at increasingly high doses.
For these conditions, the risks of addiction and other side effects outweighed any benefit from the
drugs. Over the last two decades, Marketing Defendants turned that consensus on its head by
falsely denying the risk of addiction and overstating the benefits of using opioids long-term.

65. Through marketing that was as pervasive as it was deceptive, these Defendants
convinced health care providers both that the risks of long-term opioid use were overblown and
that the benefits, in reduced pain and improved function and quality of life, were proven.

66. The result was that by the mid-2000s, the medical community had abandoned its
prior caution, and opioids were entrenched as an appropriate—and often the first—treatment for

chronic pain conditions. Marketing Defendants not only marketed opioids for chronic pain

23
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 24 of 216 PAGEID #: 287

conditions but also targeted primary care physicians (along with nurse practitioners and physician
assistants), who were most likely to see patients with chronic pain conditions and least likely to
have the training and experience to evaluate these Defendants’ marketing claims.

67. Marketing Defendants’ deceptive marketing created a cadre of doctors who looked
for pain and treated it with opioids, which created an even broader cohort of patients who expected
and received opioids. This laid the groundwork for today’s epidemic of opioid addiction, injury,
and death.

B. MARKETING DEFENDANTS FALSELY TRIVIALIZED,

MISCHARACTERIZED, AND FAILED TO DISCLOSE THE KNOWN, SERIOUS RISK
OF ADDICTION.

68. Marketing Defendants spent hundreds of millions of dollars on promotional
activities and materials, including advertising, websites, and in-person sales calls, that falsely
denied or trivialized the risk of addiction and overstated the benefits of opioids. They also relied
upon unsupported and misleading information derived from seminars, treatment guidelines, and
other publications and programs by patient advocacy groups, professional associations, and
physicians that seemed independent and therefore credible, but were actually funded and
controlled by Marketing Defendants.

69. Marketing Defendants also rely on their sales representatives to convey their
marketing messages and materials to prescribers in targeted, in-person settings. To ensure that
sales representatives deliver the desired messages to prescribers, Marketing Defendants direct and
monitor their sales representatives through detailed action plans, trainings, tests, scripts, role-plays,
supervisor tag-alongs, and review of representatives’ notes (known as “call notes”) from each visit.
Marketing Defendants likewise required their sales representatives to use sales aids reviewed,
approved, and supplied by the companies. They further ensured marketing consistency nationwide

through national and regional sales representative training. For example, Purdue provided multi-

24
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 25 of 216 PAGEID #: 288

week trainings for sales representatives at its headquarters in Connecticut, followed by field
training in the target area with more seasoned representatives. Thus, the companies’ sales forces
in Fayette County, upon information and belief, carried out national marketing strategies,
delivering centrally scripted messages and materials that were consistent across the country.
Public information discloses that sales representatives from Purdue visited doctors in the County,
and these visits, which are recorded only when a payment is made, likely underrepresent the sales
calls made in the County.

70. ‘In addition, Purdue recruited and paid respected health care professionals as
“speakers” who presented Purdue-approved programs to other prescribers at lunch and dinner
events. From 1996 to 2001, Purdue held more than 40 national conferences and more than 5,000
physicians, pharmacist, and nurses attended these speaker conferences. In addition to speaker
programs, Purdue targeted doctors with “educational” programming and funded more than 20,000
pain-related educational programs through direct sponsorship or financial grants by July 2002.

71. Purdue was not alone in using this tactic. Marketing Defendants cooperated in
using “key opinion leaders” (“KOLs”)—experts in the field who were especially influential
because of their reputations and seeming objectivity—to deliver paid talks and continuing medical
education programs (or “CMEs’’) that provided information about treating pain and the risks,
benefits, and use of opioids. These KOLs received substantial funding and research grants from
these Defendants, and the CMEs were often sponsored by Defendants—giving them considerable
influence over the messenger, the message, and the distribution of the program. Only doctors
supportive of the use and safety of opioids for chronic pain received these funding and speaking

opportunities, which were not only lucrative, but also helped doctors build their reputations and

25
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 26 of 216 PAGEID #: 289

bodies of work. One notable KOL, Dr. Russell Portenoy, subsequently acknowledged that he gave
lectures on opioids that reflected “misinformation” and were “clearly the wrong thing to do.”

72. In addition to talks and CMEs, these KOLs served on the boards of patient advocacy
groups and professional associations, such as the American Pain Foundation and the American
Pain Society, that were also able to exert greater influence because of their seeming independence.
Defendants exerted influence over these groups by providing major funding directly to them, as
well. These “front groups” for the opioid industry put outpatient education materials and treatment
guidelines that supported the use of opioids for chronic pain, overstated their benefits, and
understated their risks. In many instances, Marketing Defendants distributed these publications to
prescribers or posted them on their websites.

73. The FDA does not regulate all of the conduct in which Marketing Defendants
engaged. For example, drug labels do not address the use of opioids in treating specific conditions
such as lower back pain, headaches, or fibromyalgia, three conditions for which opioids are
ineffective, but for which Purdue and, upon information and belief, the other Marketing
Defendants, marketed their drugs. The FDA also does not regulate unbranded advertising.
Likewise, the FDA does not regulate marketing funneled through third-parties.

74. Neither the third-party, unbranded materials, nor the marketing messages or scripts
relied on by Marketing Defendants’ sales representatives, were reviewed or approved by the FDA.
Upon information and belief, all of the messages described below were disseminated to Fayette
County prescribers and patients through sales representative visits, medical education programs,
marketing materials, websites, or other sources.

1. Minimizing or mischaracterizing the risk of addiction
75. To convince prescribers and patients that opioids are safe, Marketing Defendants

deceptively represented that the risk of abuse and addiction is modest and manageable and limited

26
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 27 of 216 PAGEID #: 290

to illegitimate patients, not those with genuine pain. This created the dangerously misleading
impressions that: (1) patients receiving opioid prescriptions for chronic pain would not become
addicted, (2) patients at greatest risk of addiction could be identified, and (3) all other patients
could safely be prescribed opioids.

76. Upon information and belief,'' Marketing Defendants also undermined evidence
that opioids are addictive by omitting discussion of addiction, or by promoting a particular drug
as less likely to be abused.

77. Marketing Defendants also failed to disclose to prescribers, including, upon
information and belief, in Fayette County the difficulty of withdrawing from opioids. For example,
a 2011 non-credit educational program sponsored by Endo, entitled Persistent Pain in the Older
Adult, claimed that withdrawal symptoms, which make it difficult for patients to stop using
opioids, could be avoided by simply tapering a patient’s opioid dose over ten days. However, this
claim is at odds with the experience of patients addicted to opioids. Most patients who are
dependent upon or addicted to opioids will experience withdrawal, characterized by intense
physical and psychological effects, including anxiety, nausea, headaches, and delirium, among
others. This painful and arduous struggle to terminate use can leave many patients unwilling or
unable to give up opioids and heightens the risk of addiction.

78. For example, Purdue sponsored APF's A Policymaker’s Guide to Understanding
Pain & Its Management, which taught that “[s]ymptoms of physical dependence can often be

ameliorated by gradually decreasing the dose of medication during discontinuation,” but did not

 

'l Unless otherwise noted, allegations based on “information and belief” are based on the
uniformity of Defendants’ nationwide strategy and practices, which would reasonably be expected
to apply in Fayette County in the same manner as elsewhere.

27
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 28 of 216 PAGEID #: 291

disclose the significant hardships that often accompany cessation of use, even when gradually
tapering off.

79. A 2010 Purdue “Training Guide for Healthcare Providers” on OxyContin claimed
that patients who were physically dependent on opioids, but who had not developed an “addiction

39 66

disorder” “[cJan generally discontinue their medicine with mild to no withdrawal syndrome once
their symptoms are gone by gradually tapering the dosage according to their doctor’s orders.”

80. Marketing Defendants falsely portrayed “true” addiction in its narrowest form. For
example, Providing Relief, Preventing Abuse, a pamphlet published by Purdue in 2011 for
prescribers and law enforcement, shows pictures of the signs of injecting or snorting opioids—
skin popping, track marks, and perforated nasal septa—under the heading “Indications of Possible
Drug Abuse.” These depictions misleadingly reassured doctors that, in the absence of those
extreme signs, they need not worry that their patients are abusing or addicted to opioids. But
Purdue knew that individuals who resort to these extremes are uncommon; they far more typically
become dependent and addicted through oral use. According to briefing materials Purdue
submitted to the FDA in October 2010, OxyContin was used non-medically by injection as little
as 4% of the time. Purdue made Providing Relief, Preventing Abuse available to sales
representatives to show to or leave with prescribers, including, on information and _ belief,
prescribers in Fayette County.

81. Purdue also disseminated misleading information about opioids and addiction

through the American Pain Foundation (“APF”), over which Purdue and other Defendants

exercised control.'2_ For example, 4 Policymaker’s Guide to Understanding Pain & Its

 

12 In practice, APF operated in close collaboration with opioid makers. On several

occasions, representatives of the drug companies, often at informal meetings, suggested activities

28
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 29 of 216 PAGEID #: 292

Management, a 2011 APF publication that Purdue sponsored, claimed that pain generally had been
“undertreated” due to “[ml]isconceptions about opioid addiction.” This guide also asserted,
without basis, that “less than 1% of children treated with opioids become addicted” and
perpetuated the concept of pseudoaddiction (see Section A.2, infra). Purdue provided substantial
funding to APF and closely collaborated with APF in creating A Policymaker’s Guide. On
information and belief, based on Purdue’s close relationship with APF and the periodic reports
APF provided to Purdue about the project, Purdue had editorial input into 4 Policymaker ’s Guide.
It is still available to Fayette County prescribers online.

82. Purdue also maintained a website from 2008 to 2015, In the Face of Pain, that
downplayed the risks of chronic opioid therapy. Purdue deactivated this website in October 2015
following an investigation by the New York Attorney General. Jn the Face of Pain asserted that
policies limiting access to opioids are “at odds with best medical practices” and encouraged
patients to be “persistent” in finding doctors who will treat their pain. While a document linked
from the website briefly mentioned opioid abuse, the site itself never mentioned the risk of

addiction. At the same time, the website contained testimonials from several dozen physician

 

and publications for APF to pursue, which they then funded APF to pursue. Purdue was APF’s
second-biggest donor. The largest donor, from 2007 until APF closed its doors in 2012, was Endo,
which provided more than half of APF’s $10 million in total funding during that time period.
Purdue grant letters informed APF that Purdue’s contributions reflected the company’s effort to
“strategically align its investments in nonprofit organizations that share [its] business interests.”
Purdue also engaged APF as a paid consultant on various initiatives and deployed APF to lobby
for its interests on Capitol Hill, for example, by opposing legislation that would have restricted the
use of long-acting (but not short-acting) opioids, which would distinctly disadvantage Purdue.

The close relationship between APF and Purdue was not unique, but mirrors relationships
between APF and Defendants. APF’s clear lack of independence—ain its finances, management,
and mission—and its willingness to allow Defendants to control its activities and messages support
an inference that each Defendant that worked with it was able to exercise editorial control over its
publications.

29
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 30 of 216 PAGEID #: 293

“advocates” speaking positively about opioids. Eleven of these advocates received a total of
$231,000 in payments from Purdue from 2008 to 2013—a fact notably omitted from the site.

83. | Endo sponsored a website, Painknowledge.com, which claimed in 2009 that
“Tp]eople who take opioids as prescribed usually do not become addicted.” Another Endo website,
PainAction.com, stated: “Did you know? Most chronic pain patients do not become addicted to
the opioid medications that are prescribed for them.”

84. Endo also distributed a pamphlet with the Endo logo entitled Living with Someone
with Chronic Pain, which stated that: “Most health care providers who treat people with pain
agree that most people do not develop an addiction problem.” A similar statement appeared on
the Endo website, www.opana.com.

85. Janssen reviewed, edited, approved, and distributed a patient education guide
entitled Finding Relief: Pain Management for Older Adults (2009), which described as “myth” the
claim that opioids are addictive, and asserted as fact that “[mJany studies show that opioids are
rarely addictive when used properly for the management of chronic pain.”

86. | Janssen currently runs a website, Prescriberesponsibly.com, which claims that
concerns about opioid addiction are “overestimated.”

87. | Mallinckrodt also provided funding to organizations in order to disseminate false
messages about opioids. Until at least June 2007, Mallinckrodt gave education grants to pain-
topics.org, a now-defunct website that proclaimed to be an organization “dedicated to offering
contents that are evidence-based, unbiased, non-commercial, and comply with the highest
standards and principles of accrediting and other oversight organizations.”

88. Among its content, the website contained a handout titled Oxycodone Safety for

Patients, released in June 2007, which advised doctors that “[p]atients’ fears of opioid addiction

30
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 31 of 216 PAGEID #: 294

should be dispelled.”!? The handout misleadingly stated that “[a]ddiction to oxycodone in persons
without a recent history of alcohol or drug problems is rare.” It also misleadingly characterized
withdrawal symptoms as occurring only if medication is suddenly stopped and suggested that
gradually lowering the dose as a way to “help prevent” withdrawal symptoms, which the handout
characterized mildly as merely “uncomfortable” symptoms that may include “diarrhea, body
aches, weakness, restlessness, anxiety, loss of appetite, and other ill feelings.” This handout is still
available to prescribers and patients today.

89, Purdue and Endo also sponsored APF’s Exit Wounds (2009), which targeted
veterans and misleadingly portrayed addiction as resulting only from recreational use or other
intentional abuse of opioids and misleadingly suggested that patients using the drugs as prescribed
would not become addicted, or even experience withdrawal symptoms upon discontinuing the
drugs, unless their dosage were stopped or lowered too abruptly:

Physical dependence means that a person will develop symptoms and signs of

withdrawal (e.g., sweating, rapid heart rate, nausea, diarrhea, goosebumps, or

anxiety) if a drug medication is suddenly stopped or the dose is lowered too quickly.

. .. Physical dependence is normal. This does not mean you are addicted. Opioid

medications can, however, be abused or used as recreational drugs, and some

people who use drugs in this way wil] become addicted. Addiction is a disease state

in which people can no longer control their use of a drug that is causing them harm.

90. Mallinckrodt in 2010 created the C.A.R.E.S. (Collaborating and Acting
Responsibly to Ensure Safety) Alliance, which it describes as “a coalition of national patient
safety, provider and drug diversion organizations that are focused on reducing opioid pain

medication abuse and increasing responsible prescribing habits.” Mallinckrodt describes

C.A.R.E.S as its own advocacy program, and promised “[t]hrough the C.A.R.E.S. Alliance

 

7 Lee A. Kral, Commonsense Oxycodone Prescribing & — Safety,
http://paincommunity.org/blog/wp-content/uploads/OxycodoneHandout.pdf.

31
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 32 of 216 PAGEID #: 295

website, prescribers and pharmacists can access tools and resources to assist them in managing the
risks of opioid pain medications, and patients can find information designed to help them better
manage their pain and understand the responsible use of the medications they take.”

91. The C.A.R.E.S. Alliance publicly describes itself as “[c]reated with leading pain
experts through a scientific process” and offering “free resources” to “promote safe prescribing,
dispensing, use, storage, and disposal” of opioid pain medications. It further described the “safe-
use programs and voluntary tools” it developed as “grounded in science and research.” The
“C.A.R.E.S. Alliance” itself is a service mark of Mallinckrodt LLC (and was previously a service
mark of Mallinckrodt, Inc.) copyrighted and registered as a trademark by Covidien, its former
parent company. Materials distributed by the C.A.R.E.S. Alliance, however, include unbranded
publications that do not disclose a link to Mallinckrodt.

92. By 2012, Mallinckrodt, through the C.A.R.E.S. Alliance, was promoting a book
titled Defeat Chronic Pain Now!. This book is still available online in Fayette County and

elsewhere. The false claims and misrepresentations in this book include the following statements:

® “Only rarely does opioid medication cause a true addiction when prescribed
appropriately to a chronic pain patient who does not have a prior history of
addiction.”

° ‘Opioid medication may also significantly relieve many patients’ chronic

pain. Over the past decade, lots of good scientific studies have shown that
long-acting opioids can reduce the pain in some patients with low back pain,
neuropathic pain, and arthritis pain.”

© “It is currently recommended that every chronic pain patient suffering from
moderate to severe pain be viewed as a potential candidate for opioid
therapy.”

e “[P]hysical dependence . . . is a normal bodily reaction that happens with

lots of different types of medications, including medications not used for
pain, and is easily remedied.”

© ‘When chronic pain patients take opioids to treat their pain, they rarely
develop a true addiction and drug craving.”

32
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 33 of 216 PAGEID #: 296

© “[I]n our experience, the issue of tolerance is overblown.”

° “Only a minority of chronic pain patients who are taking long-term opioids
develop tolerance.”

° “The bottom line: Only rarely does opioid medication cause a true
addiction when prescribed appropriately to a chronic pain patient who does
not have a prior history of addiction.”

e “Here are the facts. It is very uncommon for a person with chronic pain to
become ‘addicted’ to narcotics IF (1) he doesn’t have a prior history of any
addiction and (2) he only takes the medication to treat pain.”

e “Studies have shown that many chronic pain patients can experience
significant pain relief with tolerable side effects from opioid narcotic
medication when taken daily and no addiction.”

93. Mallinckrodt’s former parent Company, Covidien, published a patient resource,
“Opioid Safe Use and Handling Guide,” which stated that: “Addiction does not often develop
when taking opioid pain medicine as prescribed under the guidance of a health care provider, but
it can occur;” and “Taking more than your prescribed amount of medication to treat your pain is
not the same as addiction, but it can be very dangerous.”

94. Marketing Defendants’ efforts to trivialize the risk of addiction were, and remain,
at odds with the scientific evidence. Studies have shown that at least 8-12%, and as many as 30-
40% of long-term users of opioids experience problems with addiction. Addiction can result from

9914

the use of any opioid, “even at recommended dose””” and the risk increases with chronic (more

than three months) use.

 

4 FDA announces safety labeling changes and postmarket study requirements for
extended-release and long-acting opioid analgesics, FDA (Sept. 10, 2013); see also FDA
announces enhanced warnings for immediate-release opioid pain medications related to risks of
misuse, abuse, addiction, overdose and death, FDA (Mar. 22, 2016),
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm491739.htm.

33
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 34 of 216 PAGEID #: 297

2. Marketing Defendants Falsely Described Addiction as Pseudoaddiction and
Dangerously Encouraged Doctors to Respond by Prescribing More Opioids.

95. | Marketing Defendants covered up the occurrence of addiction by attributing it to a

99

made-up condition they called “pseudoaddiction.” This concept taught that signs of addiction,

including shopping for doctors willing to newly write or refill prescriptions for opioids or seeking
early refills, actually reflected undertreated pain that should be addressed with more opioids—the
medical equivalent of fighting fire by adding fuel.

96. For example, a 2010 Purdue “Training Guide for Healthcare Providers” on
OxyContin taught that “[b]ehaviors that suggest drug abuse exist on a continuum, and pain-relief
seeking behavior can be mistaken for drug-seeking behavior.”

97. Purdue also disseminated the Definitions Related to the Use of Opioids for the
Treatment of Pain section of a “consensus statement” published by the American Pain Society

(“APS”), which Purdue heavily funded. Purdue disseminated this definition though Purdue’s

15

unbranded Partners Against Pain website.’° APS defined pseudoaddiction in the same terms

endorsed by Purdue:

Physical dependence, tolerance, and addiction are discrete and different
phenomena that are often confused.... Pseudoaddiction is a term which has been
used to describe patient behaviors that may occur when pain is undertreated.
Patients with unrelieved pain may become focused on obtaining medications, may
"clock watch," and may otherwise seem inappropriately "drug seeking.” Even such
behaviors as illicit drug use and deception can occur in the patient's efforts to
obtain relief. Pseudoaddiction can be distinguished from true addiction in that the
behaviors resolve when pain is effectively treated. Physical dependence on and
tolerance to prescribed drugs do not constitute sufficient evidence of psychoactive

 

'S Partners Against Pain consists of both a website, styled as an “advocacy community”
for better pain care, and medical education resources distributed to prescribers by the sales force.
It has existed since at least the early 2000s and has been a vehicle for Purdue to downplay the risks
of addiction from long-term opioid use. One early pamphlet, for example, answered concerns
about OxyContin’s addictiveness by claiming: “Drug addiction means using a drug to get ‘high’
rather than to relieve pain. You are taking opioid pain medication for medical purposes. The
medical purposes are clear and the effects are beneficial, not harmful.”

34
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 35 of 216 PAGEID #: 298

substance use disorder or addiction. They are normal responses that often occur
with the persistent use of certain medications....A patient who is physically
dependent on opioids may sometimes continue to use these despite resolution of
pain only to avoid withdrawal. Such use does not necessarily reflect addiction.

98. Purdue, through its unbranded imprint Partners Against Pain, promoted the
concept of pseudoaddiction through at least 2013 on its website.
99. Purdue directly disseminated materials about “pseudoaddiction” through a

brochure entitled Providing Relief, Preventing Abuse. The 2008 edition of Providing Relief,

Preventing Abuse explained that the term “pseudoaddicton”

describes the misinterpretation by members of the health care team of relief-
seeking behaviors in a person whose pain is inadequately treated as though they
were drug-seeking behaviors as would be common in the setting of abuse. The lack
of appropriate response to the behaviors can result in an escalation of them by the
patient, in an attempt to get adequate analgesia.

100. The 2008 edition of Providing Relief, Preventing Abuse further explained that
“Tp]seudoaddiction can be distinguished from addiction in that the behaviors resolve when pain is
effectively treated.”

101. By 2011, Purdue had revised the brochure, and the second edition of Providing
Relief, Preventing Abuse explained that:

Some patients may exhibit behaviors aimed at obtaining pain medication because

their pain treatment is inadequate. The term pseudoaddiction has emerged in the

literature to describe the inaccurate interpretation of these behaviors in patients who

have pain that has not been effectively treated. Pseudoaddiction behaviors can be

distinguished from addiction by the fact that, when adequate analgesia is achieved,

the patient who is seeking pain relief demonstrates improved function, uses the

medications as prescribed, and does not use drugs in a manner that persistently

causes sedation or euphoria.

102. The 2014 edition of Providing Relief Preventing Abuse dropped the term

“pseudoaddiction” but included an “Other Considerations” section that stated that “[s]ome patients

35
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 36 of 216 PAGEID #: 299

may exhibit behaviors aimed at obtaining pain medication because their pain treatment is
inadequate. Such behaviors may occur occasionally even with successful opioid therapy for pain;
a pattern of persistent occurrences should prompt concern and further assessment.”

103. The Federation of State Medical Boards (“FSMB”), a trade organization
representing the State Medical Board of Ohio as well as others, finances opioid- and pain-specific
programs through grants from Defendants. A 2004 version of the FSMB Model Guidelines for the
Use of Controlled Substances for the Treatment of Pain (“FSMB Guidelines”), and the 2007 book
adapted from them, Responsible Opioid Prescribing, advanced the concept of pseudoaddiction.

104. Responsible Opioid Prescribing was sponsored by Purdue, Endo, and Teva. The
FSMB website described the book as the “leading continuing medical education (CME) activity
for prescribers of opioid medications.” In all, more than 163,000 copies of Responsible Opioid
Prescribing were distributed nationally, including, upon information and belief, in Ohio.

105. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in 2009
stated: “pseudoaddiction . . . refers to patient behaviors that may occur when pain is under-treated
.... Pseudoaddiction is different from true addiction because such behaviors can be resolved with
effective pain management.” This website was accessible online until May 2012.

106. Endo sponsored a National Initiative on Pain Control (NIPC) CME program in
2009 titled Chronic Opioid Therapy: Understanding Risk While Maximizing Analgesia, which
promoted pseudoaddiction by teaching that a patient’s aberrant behavior was the result of untreated
pain. Endo substantially controlled NIPC, an initiative run by the APF, by funding NIPC projects;
developing, specifying, and reviewing its content; and distributing NIPC materials. APF internal
documents show that APF viewed the NIPC as an “opportunity to generate new revenue” given

Endo’s funding commitment.

36
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 37 of 216 PAGEID #: 300

107. Marketing Defendants also promoted the concept of pseudoaddiction through Dr.
Russell Portenoy, a leading KOL for the Defendants. In doing so, he popularized the concept and
falsely claimed that pseudoaddiction is substantiated by scientific evidence.

108. The FAQs section of pain-topics.org, a now-defunct website to which
Mallinckrodt provided funding, also contained misleading information about pseudoaddiction.
Specifically, the website advised providers to “keep in mind” that signs of potential drug diversion,
rather than signaling “actual” addiction, “may represent pseudoaddiction,” which the website
described as behavior that occurs in patients when pain is “undertreated” and includes patients
becoming “very focused on obtaining opioid medications and may be erroneously perceived as
‘drug seeking.’”

109. The CDC Guideline for prescribing opioids for chronic pain, a “systematic review
of the best available evidence” by a panel excluding experts without conflicts of interest, rejects
the concept of pseudoaddiction. The Guideline nowhere recommends that opioid doses be
increased if a patient is not experiencing pain relief. To the contrary, the Guideline explains that
“[platients who do not experience clinically meaningful pain relief early in treatment .. . are

216

unlikely to experience pain relief with longer-term use,”’° and that physicians should “reassess

pain and function within 1 month” in order to decide whether to “minimize risks of long-term
17

opioid use by discontinuing opioids” because the patient is “not receiving a clear benefit.

3. Overstating the efficacy of screening tools.

 

110. Marketing Defendants falsely instructed prescribers and patients that screening

tools, patient contracts, urine drug screens, and similar strategies allow health care providers to

 

‘6 CDC Guideline at 13.
'7 Td. at 25.

37
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 38 of 216 PAGEID #: 301

safely prescribe opioids to patients, including patients predisposed to addiction, and failed to
disclose the lack of evidence that these strategies actually work to mitigate addiction risk. By
using screening tools, Marketing Defendants advised doctors that they could identify patients
likely to become addicted and safely prescribe to everyone else.

111. Such misrepresentations regarding safe opioid prescribing made health care
providers more comfortable prescribing opioids to their patients and patients more comfortable
starting chronic opioid therapy. These misrepresentations were especially insidious because
Marketing Defendants aimed them at general practitioners and family doctors who lack the time
and expertise to closely manage higher-risk patients on opioids. | Moreover, these
misrepresentations allowed doctors to believe opioid addiction was the result of other prescribers
failing to rigorously manage and weed out problem patients, not a risk inherent to the drugs.

112. Marketing Defendants conveyed these safe prescribing messages through their in-
person sales calls to doctors, including, upon information and belief, in the County based on the
uniformity of their nationwide marketing strategy and training of sales representatives

113. Marketing Defendants also promoted screening tools as a reliable means to manage
addiction risk in CME programs and scientific conferences, which would have been attended by
and were available online, to Fayette County prescribers.

114. For example, Purdue sponsored a 2011 CME program titled Managing Patient’s
Opioid Use: Balancing the Need and Risk. This presentation deceptively instructed prescribers
that screening tools, patient agreements, and urine tests prevented “overuse of prescriptions” and
“overdose deaths.” Purdue also funded a 2012 CME program called Chronic Pain Management

and Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes. The presentation

38
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 39 of 216 PAGEID #: 302

deceptively instructed doctors that, through the use of screening tools, more frequent refills, and
other techniques, even high-risk patients showing signs of addiction could be treated with opioids.

115. Purdue used its involvement in the College on the Problems of Drug Dependence
(“CPDD”), which promotes scientific research and professional development to support addiction
prevention professionals, to promote the idea that addiction risk can be managed. A Purdue
employee served on the CPDD board of directors. Purdue presented a disproportionate number of
talks—with very different messages from non-Purdue talks—at CPDD conferences. One of
Purdue’s consistent themes is that “bad apple” patients, not opioids, are the source of the opioid
crisis, and that once those patients are identified doctors can safely prescribe opioids without a risk
of addiction. Hundreds of addiction treatment specialists from across the country and, upon
information and belief, prescribers from Fayette County, attended these conferences.

116. Endo paid for a 2007 supplement in the Journal of Family Practice written by a
doctor who became a member of Endo’s speakers bureau (doctors paid to give talks, typically
reserved for the largest prescribers) in 2010. The supplement, entitled Pain Management
Dilemmas in Primary Care: Use of Opioids, emphasized the effectiveness of screening tools,
claiming that patients at high risk of addiction could safely receive chronic opioid therapy using a
“maximally structured approach” involving toxicology screens and pill counts.

117. The CDC Guideline confirmed the falsity of Marketing Defendants’ claims about
the utility of patient screening and management strategies in managing addiction risk. The
Guideline notes that there are no studies assessing the effectiveness of risk mitigation strategies—
such as screening tools or patient contracts—“for improving outcomes related to overdose,
addiction, abuse, or misuse.” The CDC Guideline recognized that available risk screening tools

“show insufficient accuracy for classification of patients as at low or high risk for [opioid] abuse

39
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 40 of 216 PAGEID #: 303

or misuse” and counseled that doctors “should not overestimate the ability of these tools to rule

out risks from long-term opioid therapy.”!®

C. MARKETING DEFENDANTS OVERSTATED THE BENEFITS OF CHRONIC
OPIOID THERAPY WHILE FAILING TO DISCLOSE THE LACK OF EVIDENCE
SUPPORTING LONG-TERM USE.

1. Mischaracterizing the benefits of and evidence for long-term use.

 

118. To convince prescribers and patients that opioids should be used to treat chronic
pain, Marketing Defendants had to persuade them of a significant upside to long-term opioid use.
Assessing existing evidence, the CDC Guideline found that there is “insufficient evidence to
determine the long-term benefits of opioid therapy for chronic pain.”!? In fact, the CDC found
that “[nJo evidence shows a long-term benefit of opioids in pain and function versus no opioids
for chronic pain with outcomes examined at least 1 year later (with most placebo-controlled

randomized trials < 6 weeks in duration)””°

and that other treatments were more or equally
beneficial and less harmful than long-term opioid use. The FDA, too, has recognized the lack of
evidence to support long-term opioid use. In 2013, the FDA stated that it was “not aware of
adequate and well-controlled studies of opioids use longer than 12 wecks.”*' As a result, the CDC
recommends that opioids not be used in the first instance for treatment of chronic pain; rather,

opioids should be used only after prescribers have exhausted alternative treatments. Likewise, the

Ohio Guidelines for Prescribing Opioids for the Treatment of Chronic Non-Terminal Pain 80 mg

 

'8 CDC Guideline at 28 (emphasis added).
'9 Td. at 10.
20 Td. at 9.

*1 Letter from Janet Woodcock, M.D, Dir., Center for Drug Eval. and Research, to Andrew
Kolodny, M.D. (Sept. 10, 2013).

40
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 41 of 216 PAGEID #: 304

of a Morphine Equivalent Daily Dose (MED) “Trigger Point,” released in October 2013, call for
providers to consider non-opioid therapies first.”

119. That has not changed. Indeed, a recent study found that “the use of opioid vs
nonopioid medication therapy did not result in significantly better pain-related function over 12
months.” These results did “not support initiation of opioid therapy for moderate to severe chronic
back pain or hip or knee osteoarthritis pain.”

120. Nevertheless, Marketing Defendants touted the purported benefits of long-term
opioid use, while falsely and misleadingly suggesting that these benefits were supported by
scientific evidence.

121. In addition, two prominent professional medical membership organizations, the
APS and the American Academy of Pain Medicine (“AAPM”), each received substantial funding
from Defendants. Upon information and belief, Defendants exercised considerable influence over
their work on opioids. Both organizations issued a consensus statement in 1997, The Use of
Opioids for the Treatment of Chronic Pain, which endorsed opioids to treat chronic pain and
claimed that the risk that patients would become addicted to opioids was low. The co-author of

the statement, Dr. David Haddox, was at the time a paid speaker for Purdue and later became a

senior executive for the company. KOL Dr. Portenoy was the sole consultant. The consensus

 

22 http://mha.ohio.gov/Portals/0/assets/Initiatives/GCOAT/Guidelines-Chronic-Pain.pdf

23 Krebs EE, Gravely A, Nugent S, et al. Effect of Opioid vs Nonopioid Medications on
Pain-Related Function in Patients With Chronic Back Pain or Hip or Knee Osteoarthritis Pain: The
SPACE Randomized Clinical Trial. JAMA. 2018;319(9):872-882. doi:10.1001/jama.2018.0899,
available at https://jamanetwork.com/journals/jama/article-abstract/2673971 ?redirect=true

41
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 42 of 216 PAGEID #: 305

statement remained on AAPM’s website until 2011 and was only removed from AAPM’s website
after a doctor complained.

122. A past president of the AAPM, Dr. Scott Fishman, who also served as a KOL for
Defendants, stated that he would place the organization “at the forefront” of teaching that “the
risks of addiction are . . . small and can be managed.””4

123. AAPM and APS issued treatment guidelines in 2009 (‘AAPM/APS Guidelines”)
which continued to recommend the use of opioids to treat chronic pain. Treatment guidelines, like
the AAPM/APS Guidelines, were particularly important to Marketing Defendants in securing.
acceptance for chronic opioid therapy. They are relied upon by doctors, especially general
practitioners and family doctors who have no specific training in treating chronic pain. Six of the
twenty-one panel members who drafted the AAPM/APS Guidelines received support from Purdue,
eight from Teva, nine from Janssen, and ten from Endo.

124. The AAPM/APS Guidelines promote opioids as “safe and effective” for treating
chronic pain. The panel made “strong recommendations” despite “low quality of evidence” and
concluded that the risk of addiction is manageable for patients, even with a prior history of drug
abuse. One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State
University and founder of the Michigan Headache & Neurological Institute, resigned from the
panel because of his concerns that the Guidelines were influenced by contributions that drug
companies, including Purdue, Endo, Janssen, and Teva, made to the sponsoring organizations and

committee members.

 

*4 Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology
and Pain Medicine, Chief of the Division of Pain Medicine, Univ. of Cal., Davis (2005),
available at http://www.medscape.org/viewarticle/500829.

42
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 43 of 216 PAGEID #: 306

125. Dr. Gilbert Fanciullo, now retired as a professor at Dartmouth College’s Geisel
School of Medicine, who served on the AAPM/APS Guidelines panel, has since described them
as “skewed” by drug companies and “biased in many important respects,” including the high
presumptive maximum dose, lack of suggested mandatory urine toxicology testing, and claims of
a low risk of addiction.

126. The AAPM/APS Guidelines are still available online, were reprinted in the Journal
of Pain, and have influenced not only treating physicians, but also the body of scientific evidence
on opioids. According to Google Scholar, they have now been cited at least 1,833 times in
academic literature.

127. Purdue, for example, also published misleading studies to enhance the perception
that opioids are effective long-term for chronic pain conditions. One study asserts that OxyContin
is safe and effective for the chronic pain condition osteoarthritis. The study, sponsored by Purdue,
involved providing oxycodone for 30 days, and then randomizing participants and providing a
placebo, an immediate release oxycodone with acetaminophen (like Percocet), or OxyContin.
Only 107 of the 167 patients went on to the second phase of the study, and most who withdrew
left because of adverse events (nausea, vomiting, drowsiness, dizziness, or headache) or ineffective
treatment. Despite relating to a chronic condition, opioids were provided only short-term. The
authors even acknowledge that the “results . . . should be confirmed in trials of longer duration to
confirm the role of opioids in a chronic condition such as OA [osteoarthritis].”?> Yet, the authors

conclude that “[t]his clinical experience shows that opioids were well tolerated with only rare

 

2° Jacques R. Caldwell, et al., Treatment of Osteoarthritis Pain with Controlled Release
Oxycodone or Fixed Combination Oxycodone Plus Acetaminophen Added to Nonsteroidal
Antiinflammatory Drugs: A Double Blind, Randomized, Multicenter, Placebo Controlled Trial,
266.4 Journal of Rheumatology 862-869 (1999).

43
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 44 of 216 PAGEID #: 307

incidence of addiction and that tolerance to the analgesic effects was not a clinically significant
problem when managing patients with opioids long-term.”*° This statement is not supported by
the data—a substantial proportion of patients dropped out because of adverse effects, there was no
reported data regarding addiction, and the study was not long-term.

128. Teva deceptively marketed its opioids Actiq and Fentora for chronic pain
even though the FDA has expressly limited their use to the treatment of cancer pain in opioid-
tolerant individuals.

129. Both Actiq and Fentora are extremely powerful fentanyl-based opioids. Neither is
approved for or has been shown to be safe or effective for chronic pain. Indeed, the FDA expressly
prohibited Teva from marketing Actiq for anything but cancer pain, and refused to approve Fentora
for the treatment of chronic pain because of the potential harm, including the high risks of “serious
and life-threatening adverse events” and abuse—which are greatest in non-cancer patients. The
FDA also issued a Public Health Advisory in 2007 emphasizing that Fentora should only be used
for cancer patients who are opioid-tolerant and should not be used for any other conditions, such
as migraines, post-operative pain, or pain due to injury.

130. Despite this, Teva has conducted a well-funded and deceptive campaign to promote
Actiq and Fentora for chronic pain and other non-cancer conditions for which it was not approved,
appropriate, or safe. As part of this campaign, Teva used CMEs, speaker programs, KOLs, journal
supplements, and “detailing” visits by its sales representatives to give doctors the false impression
that Actiq and Fentora are safe and effective for treating non-cancer pain, without disclosing the

lack of evidence or the FDA’s rejection of their use for chronic pain.

 

26 Td.

44
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 45 of 216 PAGEID #: 308

131. For example, Teva paid to have a CME it sponsored, Opioid-Based Management
of Persistent and Breakthrough Pain, published in a supplement of Pain Medicine News in
2009. The CME instructed doctors that “clinically, broad classification of pain syndromes as
either cancer- or noncancer-related has limited utility” and recommended Actiq and Fentora for
patients with chronic pain. The CME is still available online.

132. Teva’s sales representatives set up hundreds of speaker programs for
doctors, including many non-oncologists, which promoted Actiq and Fentora for the treatment of
non-cancer pain.

133. In December 2011, Teva widely disseminated a journal supplement entitled
“Special Report: An Integrated Risk Evaluation and Mitigation Strategy for Fentanyl Buccal
Tablet (FENTORA) and Oral Transmucosal Fentanyl Citrate (ACTIQ)” to Anesthesiology News,
Clinical Oncology News, and Pain Medicine News—three publications that are sent to thousands
of anesthesiologists and other medical professionals nationally, including, upon information and
belief, in Fayette County. The Special Report openly promotes Fentora for “multiple causes of
pain,” and not just cancer pain.

134. Teva’s deceptive marketing gave doctors and patients the false impression that
Actiq and Fentora were not only safe and effective for treating chronic pain, but also were
approved by the FDA for such uses.

135. On December 28, 2011, the FDA mandated a Risk Evaluation and Mitigation
Strategy (REMS) for the class of products for which Teva’s Actiq and Fentora belong,
Transmucosal Immediate Release Fentanyl (TIRF). The TIRF REMS programs include
mandatory patient and prescriber enrollment forms, as well as certification requirements for

prescribers. The forms are not comprehensive and do not, for instance, disclose that addiction can

45
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 46 of 216 PAGEID #: 309

develop when prescribed as directed, nor do they disclose that risks are greatest at higher doses—
and patients must already be taking high doses of opioids to be prescribed Actigq and Fentora.

2. Overstating opioids’ effect on patients’ function and quality of life

 

136. Upon information and belief, Marketing Defendants also claimed—without
evidence—that long-term opioid use would help patients resume their lives and jobs.

137. Marketing Defendants’ materials that, upon information and belief, were
distributed or made available in Fayette County reinforced this message. The 2011 publication A
Policymaker’s Guide falsely claimed that “multiple clinical studies have shown that opioids are

39 66

effective in improving” “[dJaily function” and “[o]verall health-related quality of life for people
with chronic pain.” A series of medical journal advertisements for OxyContin in 2012 presented
“Pain Vignettes”’—case studies featuring patients with pain conditions persisting over several
months—that implied functional improvement. For example, one advertisement described a
“writer with osteoarthritis of the hands” and implied that OxyContin would help him work more
effectively. Similarly, since at least May of 2011, Endo has distributed and made available on its
website, opana.com, a pamphlet promoting Opana ER with photographs depicting patients with
physically demanding jobs like construction worker and chef, misleadingly implying that the drug
would provide long-term pain relief and functional improvement.
138. Additional illustrative examples are described below:
a. Janssen sponsored and edited a patient education guide entitled Finding Relief:
Pain Management for Older Adults (2009), which states as “a fact” that
“opioids may make it easier for people to live normally.” The guide lists
expected functional improvements from opioid use, including sleeping through
the night, returning to work, recreation, sex, walking, and climbing stairs and
states that “[u]sed properly, opioid medications can make it possible for people
with chronic pain to ‘return to normal.’”
b. Responsible Opioid Prescribing (2007), sponsored and distributed by Teva,

Endo and Purdue, taught that relief of pain by opioids, by itself, improved
patients’ function. The book remains for sale online.

46
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 47 of 216 PAGEID #: 310

c. Purdue and Teva sponsored APF’s Treatment Options: A Guide for People
Living with Pain (2007), which counseled patients that opioids “give [pain
patients] a quality of life we deserve.” The guide was available online until APF
shut its doors in May 2012.

d. Endo’s NIPC website painknowledge.com claimed in 2009 that with opioids,
“your level of function should improve; you may find you are now able to
participate in activities of daily living, such as work and hobbies, that you were
not able to enjoy when your pain was worse.” Elsewhere, the website touted
improved quality of life (as well as “improved function”) as benefits of opioid
therapy. The grant request that Endo approved for this project specifically
indicated NJPC’s intent to make claims of functional improvement, and Endo
closely tracked visits to the site.

e. Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent
Pain in the Older Patient, which claimed that chronic opioid therapy has been
“shown to reduce pain and improve depressive symptoms and cognitive
functioning.” The CME was disseminated via webcast.

139. Mallinckrodt followed suit, stating on its website, in a section on “responsible use”
of opioids, claims that “[t]he effective pain management offered by our medicines helps enable
patients to stay in the workplace, enjoy interactions with family and friends, and remain an active
member of society.”

140. Marketing Defendants’ claims that long-term use of opioids improves patient
function and quality of life are unsupported by clinical evidence. As noted above, there are no
controlled studies of the use of opioids beyond 16 weeks, and there is no evidence that opioids
improve patients’ pain and function long-term. On the contrary, the available evidence indicates
opioids are not effective to treat chronic pain, and may worsen patients’ health and pain. Increasing
the duration of opioid use is strongly associated with an increased prevalence of mental health

conditions (depression, anxiety, post-traumatic stress disorder, and substance abuse), increased

psychological distress, and greater health care utilization.

47
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 48 of 216 PAGEID #: 311

141. As one pain specialist observed, “opioids may work acceptably well for a while,
but over the long term, function generally declines, as does general health, mental health, and
social functioning. Over time, even high doses of potent opioids often fail to control pain, and
these patients are unable to function normally.”?” Studies of patients with lower back pain and
migraine headaches, for example, have consistently shown that patients experienced deteriorating
function over time, as measured by ability to return to work, physical activity, pain relief, rates of
depression, and subjective quality-of-life measures.

142. Yet, Marketing Defendants targeted these patients. For example, a former sales
representative has explained that he was directed to market Purdue’s OxyContin for chronic pain,
including lower back pain and pain from arthritis, and to focus prescribers on patients with pain
that prevented them from working or functioning day to day.

143. The FDA and other federal agencies have, for years, made clear the lack of evidence
for claims that the use of opioids for chronic pain improves patients’ function and quality of life.7®
The CDC Guideline, following a “systematic review of the best available evidence,” concluded

that “[w]hile benefits for pain relief, function and quality of life with long-term opioid use for

 

27 Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Med. (Fall 2009),
available at http://www.nbems.org/about-us/sonoma-county-medical-
association/magazine/sonoma-medicine-are-we-making-pain-patients-worse?

8 The FDA has warned other drug makers that claims of improved function and quality of
life were misleading. See Warning Letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver.,
& Comme’ns, to Doug Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010), (rejecting claims
that Actavis’ opioid, Kadian, had an “overall positive impact on a patient’s work, physical and
mental functioning, daily activities, or enjoyment of life.”); Warning Letter from Thomas Abrams,
Dir., FDA Div. of Mktg., Adver., & Comme’ns, to Brian A. Markison, Chairman, President and
Chief Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding the claim that
“patients who are treated with [Avinza (morphine sulfate ER)] experience an improvement in their
overall function, social function, and ability to perform daily activities . . . has not been
demonstrated by substantial evidence or substantial clinical experience.”). The FDA’s warning
letters were available to Defendants on the FDA website.

48
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 49 of 216 PAGEID #: 312

chronic pain are uncertain, risks associated with long-term opioid use are clearer and significant.”

According to the CDC director, “for the vast majority of patterits, ' the known, serious, and too-
often-fatal risks far outweigh the unproven and transient benefits [of opioids for chronic pain].”°°
The Ohio Guidelines for Prescribing Opioids for the Treatment of Chronic, Non-Terminal Pain 80
mg of a Morphine Equivalent Daily Dose (MED) “Trigger Point” similarly state that “[p]roviders
should avoid starting a patient on long-term opioid therapy when treating chronic pain.”

144. Similarly, analyses of workers’ compensation claims have found that workers who
take opioids are almost four times more likely to reach costs over $100,000.00, stemming from
greater side effects and slower returns to work. According to these studies, receiving an opioid for

more than seven days also increased patients’ risk of being on work disability one year later.

3. Omitting or mischaracterizing adverse effects of opioids.

 

145. In materials Marketing Defendants produced, sponsored, or controlled, these
Defendants omitted known risks of chronic opioid therapy and emphasized or exaggerated risks
of competing products so that prescribers and patients would be more likely to choose opioids and
would favor opioids over other therapies such as over-the-counter acetaminophen or nonsteroidal
anti-inflammatory drugs (or NSAIDs, like ibuprofen). None of these claims were corroborated by
scientific evidence.

146. In addition to failing to disclose in promotional materials the risks of addiction,
abuse, overdose, and death, Defendants routinely ignored other risks, such as hyperalgesia, a

231

“known serious risk associated with chronic opioid analgesic therapy,””’’ in which the patient

 

29 CDC Guideline at 2, 18.

30 Thomas R. Frieden and Debra Houry, New England Journal of Medicine, “Reducing the
Risks of Relief—The CDC Opioid-Prescribing Guideline” at 1503 (Apr. 21, 2016).

31 See n.40, supra.

49
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 50 of 216 PAGEID #: 313

becomes more sensitive to pain over time; hormonal dysfunction; decline in immune function;
mental clouding, confusion, and dizziness; increased falls and fractures in the elderly; neonatal
abstinence syndrome (when an infant exposed to opioids prenatally withdraws from the drugs after
birth); and potentially fatal interactions with alcohol or benzodiazepines, which are used to treat
post-traumatic stress disorder and anxiety (conditions that often accompany chronic pain
symptoms).

147. Purdue and Teva sponsored APF’s Treatment Options: A Guide for People Living
with Pain (2007), which counseled patients that opioids differ from NSAIDs in that they have “no
ceiling dose” and are therefore the most appropriate treatment for severe pain. The publication
inaccurately attributes 10,000 to 20,000 deaths annually to NSAIDs (the actual figure is
approximately 3,200—far fewer than from opioids).** This publication also warned that risks of
NSAIDs increase if “taken for more than a period of months,” with no corresponding warning
about opioids.

148. Purdue and Endo also sponsored APF’s Exit Wounds (2009), a book aimed at
veterans. This book omits warnings of the potentially fatal risk of interactions between opioids
and benzodiazepines, a class of drug commonly prescribed to veterans with post-traumatic stress
disorder. This book is available from Amazon.com and other retailers.

149. Purdue and Endo sponsored a CME program, Overview of Management Options,
published by the American Medical Association in 2003, 2007, 2010, and 2013, and discussed
further below. The CME was edited by Dr. Russell Portenoy, among others, and taught that

NSAIDs and other drugs, but not opioids, are unsafe at high doses.

 

>2 The higher figure reflects deaths from all causes.

50
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 51 of 216 PAGEID #: 314

150. Marketing Defendants frequently contrasted the lack of a ceiling dosage for opioids
with the risks of NSAIDs. These Defendants deceptively describe the risks from NSAIDs while
failing to disclose the risks from opioids. (See e.g., Case Challenges in Pain Management: Opioid
Therapy for Chronic Pain (Endo) [describing massive gastrointestinal bleeds from long-term use
of NSAIDs and recommending opioids]; Finding Relief? Pain Management for Older Adults
(Janssen) [NSAIDs caused kidney or liver damage and increased risk of heart attack and stroke,
versus opioids, which cause temporary “upset stomach or sleepiness” and constipation].)

151. These omissions are significant and material to patients and prescribers. A
Cochrane Collaboration review of evidence relating to the use of opioids for chronic pain found
that 22.9% of patients in opioid trials dropped out before the study began because of the
“intolerable effects” of opioids.°?

152. Again, Marketing Defendants’ misrepresentations were effective. A study of 7.8
million doctor visits nationwide between 2000 and 2010 found that opioid prescriptions increased
from 11.3% to 19.6% of visits while NSAID and acetaminophen prescriptions fell from 38% to
29%. Another study of an estimated 440 million visits for back pain over a period from 1999 to
2010 found that use of NSAIDs fell from 36.9% to 24.5%, while use of narcotics increased from
19.3% to 29.1.%. The CDC reports that the quantity of opioids dispensed per capita tripled from

1999 to 2015.

 

33 Meredith Noble M, et al., Long- Term Opioid Management for Chronic Noncancer Pain
(Review), Cochrane Database of Systematic Reviews, Issue 1, 11 (2010).

5]
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 52 of 216 PAGEID #: 315

D. MARKETING DEFENDANTS CONTINUED TO TELL DOCTORS THAT
OPIOIDS COULD BE TAKEN IN EVER-HIGHER DOSES WITHOUT DISCLOSING
THEIR GREATER RISKS.

153. Marketing Defendants falsely claimed to prescribers and consumers that opioids
could be taken in ever-increasing strengths to obtain pain relief, without disclosing that higher
doses increased the risk of addiction and overdose. This was particularly important because
patients on opioids for more than a brief period develop tolerance, requiring increasingly high
doses to achieve pain relief. Defendants needed to generate a comfort level among doctors to
ensure the doctors maintained patients on the drugs even at the high doses that became necessary.
Further, as described in more detail in Section E, Purdue encouraged doctors to prescribe higher
doses, rather than prescribe OxyContin more frequently than twice-a-day—despite knowing that
OxyContin frequently did not provide 12 hours of relief.

154. Purdue-sponsored publications and CMEs available online also misleadingly
suggested that higher opioid doses carried no added risk.

155. Through at least June 2015, Purdue’s In the Face of Pain website promoted the
notion that if a patient’s doctor did not prescribe a sufficient dose of opioids, the patient should
see different doctors until finding a doctor who would.

156. A Policymaker’s Guide, the 2011 publication on which, upon information and
belief, Purdue collaborated with APF, taught that dose escalations are “sometimes necessary,” but
it did not disclose the risks from high dose opioids. This publication is still available online.

157. The Purdue-sponsored CME, Overview of Management Options, discussed above,
again instructed physicians that NSAIDs (like ibuprofen) are unsafe at high doses (because of risks
to patients’ kidneys), but it did not disclose risks from opioids at high doses.

158. Endo sponsored a website, painknowledge.com, which claimed in 2009 that opioid

dosages may be increased until “you are on the right dose of medication for your pain.”

52
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 53 of 216 PAGEID #: 316

159, Endo distributed a pamphlet edited by Dr. Russell Portenoy entitled Understanding
Your Pain: Taking Oral Opioid Analgesics, which appeared on Endo’s website. In Q&A format,
it asked “If I take the opioid now, will it work later when I really need it?” The response is, “The
dose can be increased. .. . You won’t ‘run out’ of pain relief.”

160. Janssen sponsored a patient education guide entitled Finding Relief: Pain
Management for Older Adults (2009), which was distributed by its sales force. This guide listed
dosage limitations as “disadvantages” of other pain medicines but omitted any discussion of risks
of increased opioid dosages.

161. These claims conflict with the scientific evidence. Patients receiving high doses of

‘

opioids (e.g., doses greater than 100 mg morphine equivalent dose (“MED”) pet day) as part of
long-term opioid therapy are three to nine times more likely to suffer overdose from opioid-related
causes than those on low doses. As compared to available alternative pain remedies, scholars have
suggested that tolerance to the respiratory depressive effects of opioids develops at a slower rate
than tolerance to opioids’ analgesic effects. Accordingly, the practice of continuously escalating
doses to match pain tolerance can, in fact, lead to overdose even where opioids are taken as
recommended.

162. The CDC Guideline concludes that the “[b]enefits of high-dose opioids for chronic

pain are not established” while “there is an increased risk for serious harms related to long-term

53
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 54 of 216 PAGEID #: 317

opioid therapy that appears to be dose-dependent.”*4 That is why the CDC advises doctors to
“avoid increasing dosages” above 90 mg MED.*°
FE. PURDUE MISLEADINGLY PROMOTED OXYCONTIN AS SUPPLYING 12

HOURS OF PAIN RELIEF WHEN PURDUE KNEW THAT, FOR MANY PATIENTS, IT
DID NOT.

163. To convince prescribers and patients to use OxyContin, Purdue misleadingly
promoted the drug as providing 12 continuous hours of pain relief with each dose. In reality,
OxyContin does not last for 12 hours in many patients, a fact Purdue has known since the product’s
launch.

164. OxyContin has been FDA-approved for twice-daily—‘Q12”—dosing frequency
since its debut in 1996. Purdue sought that dosing frequency in order to maintain a competitive
advantage over more frequently dosed opioids. Even so, Purdue has gone well beyond the label’s
instructions to take OxyContin every 12 hours. Purdue has affirmatively claimed in its general
marketing and, upon information and belief, to prescribers in Fayette County, that OxyContin lasts
for 12 hours and that this is a key advantage of OxyContin, implying that most or all patients would
in fact experience continuous pain relief for the full 12 hour dose period. Purdue has also failed
to disclose that OxyContin fails to provide 12 hours of pain relief to many patients. These
misrepresentations, which Purdue continues to make, are particularly dangerous because

inadequate dosing helps fuel addiction, as explained below.

 

34 CDC Guideline at 19. The 2016 CDC Guideline reinforces earlier findings announced
by the FDA. In 2013, the FDA acknowledged “that the available data do suggest a relationship
between increasing opioid dose and risk of certain adverse events.” For example, the FDA noted
that studies “appear to credibly suggest a positive association between high-dose opioid use and
the risk of overdose and/or overdose mortality.”

35 CDC Guideline at 16.

54
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 55 of 216 PAGEID #: 318

165. From the outset, Purdue leveraged 12-hour dosing to promote OxyContin as
providing continuous, round-the-clock pain relief with the convenience of not having to wake to
take a third or fourth pill. The 1996 press release for OxyContin touted 12-hour dosing as
providing “smooth and sustained pain control all day and all night.” But the FDA has never
approved such a marketing claim. To the contrary, the FDA found in 2008, in response to a Citizen
Petition by the Connecticut Attorney General, that a “substantial proportion” of chronic pain
patients taking OxyContin experienced “end of dose failure’”—i.e., little or no pain relief at the
end of the dosing period.

166. Moreover, Purdue itself long has known, dating to its development of OxyContin,
that the drug wears off well short of 12 hours in many patients. In one early Purdue clinical trial,
a third of patients dropped out because the treatment was ineffective. Researchers changed the
rules to allow patients to take supplemental painkillers—“rescue doses”—in between OxyContin
doses. In another study, most patients used rescue medication, and 95% resorted to it at least once.
In other research conducted by Purdue, the drug wore off in under 6 hours in 25% of patients and
in under 10 hours in more than 50%.

167. End-of-dose failure renders OxyContin even more dangerous because patients
begin to experience withdrawal symptoms, followed by a euphoric rush with their next dose—a
cycle that fuels a craving for OxyContin. For this reason, Dr. Theodore Cicero, a
neuropharmacologist at the Washington University School of Medicine in St. Louis, has called

OxyContin’s 12-hour dosing “the perfect recipe for addiction.”3° Many patients will exacerbate

 

36 Harriet Ryan, “‘ ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem,” Los
Angeles Times, May 5, 2016, available at http://www.latimes.com/projects/oxycontin-partl/.

55
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 56 of 216 PAGEID #: 319

this cycle by taking their next dose ahead of schedule or resorting to a rescue dose of another
opioid, increasing the overall amount of opioids they are taking.

168. Purdue has remained committed to 12-hour dosing because it is key to OxyContin’s
market dominance and comparatively high price; without this advantage, the drug had little to offer
over less expensive, short-acting opioids. In a 2004 letter to the FDA, Purdue acknowledged that
it had not pursued approval to allow more frequent dosing in the label (e.g., every 8 hours) because
12-hour dosing was “a significant competitive advantage.”

169. While Purdue’s commitment to marketing opioids as a 12-hour drug made it more
addictive. Upon information and belief, Purdue falsely promoted OxyContin as providing “steady
state” relief and less likely than other opioids to create a cycle of crash and cravings that fueled
addiction and abuse.

170. Promotion of 12-hour dosing, without disclosing its limitations, is misleading
because it implies that the pain relief supplied by each dose lasts 12 hours. FDA approval of
OxyContin for 12-hour dosing does not give Purdue license to misrepresent the duration of pain
relief it provides to patients; moreover, Purdue had a responsibility to correct its label to reflect
appropriate dosing and to disclose to prescribers what it knew about OxyContin’s actual duration,
but disregarded that responsibility in its pursuit of a marketing advantage.*”

171. Purdue was also aware of some physicians’ practice of prescribing OxyContin more
frequently than 12 hours—a common occurrence. Purdue’s promoted solution to this problem was
either to stop mentioning it, or to increase the dose, rather than the frequency, of prescriptions,

even though higher dosing carries its own risks—including increased danger of addiction,

 

37 For example, Kadian, an opioid manufactured by Allergan, was designed to be taken
once a day, but the label acknowledges and advises dosing of up to every 12 hours for certain
patients.

56
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 57 of 216 PAGEID #: 320

overdose, and death. It means that patients will experience higher highs and lower lows, increasing
their craving for their next pill. Nationwide, based on an analysis by the Los Angeles Times, more
than 52% of patients taking OxyContin longer than three months are on doses greater than 60
milligrams per day—which converts to the 90 MED that the CDC Guideline urges prescribers to
“avoid” or “carefully justify.”?°

F. PURDUE AND ENDO OVERSTATED THE EFFICACY OF ABUSE-

DETERRENT OPIOID FORMULATIONS, AND MALLINCKRODT ALSO MADE
DECEPTIVE CLAIMS.

172. Rather than take the widespread abuse and addiction to opioids as reason to cease
their untruthful marketing claims and efforts, Defendants Purdue, Endo, and Mallinckrodt seized
them as a market opportunity. These companies oversold their abuse-deterrent formulations
(“ADF”) as a solution to opioid abuse and as a reason that doctors could continue to safely
prescribe their opioids. Upon information and belief, their false and misleading marketing of the
benefits of ADF opioids preserved and expanded their sales and influenced prescribers to discount
evidence of opioid addiction and abuse and attribute it to other, less safe opioids—thereby
prolonging the opioid epidemic in Fayette County.

1. Purdue’s Deceptive Marketing of Reformulated OxyContin and Hysingla ER.

173. Reformulated ADF OxyContin was approved by the FDA in April 2010. It was not
until 2013 that the FDA, in response to a Citizen Petition filed by Purdue, permitted reference to
the abuse-deterrent properties in its label. However, the FDA made clear that abuse-deterrent
properties do not stop tampering but only make it harder to modify the pills. ADF pills can still
be snorted and injected if tampered with, and these pills are still sought after by abusers because

of their high likability when snorted. Further, ADF properties do not reduce oral abuse—the most

 

38 CDC Guideline at 16.

57
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 58 of 216 PAGEID #: 321

common form of abuse—in any way. When Hysingla ER (extended-release hydrocodone)
launched in 2014, the product included similar abuse-deterrent properties and limitations.

174. It is unlikely a coincidence that reformulated OxyContin was introduced shortly
before generic versions of OxyContin were to become available, threatening to erode Purdue’s
market share and the price it could charge. Through a Citizen Petition, Purdue was able to secure
a determination by the FDA in April 2013 that original OxyContin should be removed from the
market as unsafe (lacking abuse-deterrent properties), and thus non-ADF generic copies could not
be sold. As a result, Purdue extended its branded exclusivity for OxyContin until the patent
protection on the abuse-deterrent coating expires.

175. Purdue nonetheless touted its introduction of ADF opioids as evidence of its good
corporate citizenship and commitment to address the opioid crisis. Touting the benefits of ADF
opioids, Purdue’s website asserts, for instance: “we are acutely aware of the public health risks
these powerful medications create . .. That’s why we work with health experts, law enforcement,
and government agencies on efforts to reduce the risks of opioid abuse and misuse... .”°?

176. Ironically, Purdue sales representatives also regularly overstated and misstated the
evidence for and impact of the abuse-deterrent features of these opioids, including, upon

information and belief, in Fayette County. Specifically, Purdue sales representatives:

a. claimed that Purdue’s ADF opioids prevent tampering and that its ADFs could
not be crushed or snorted;

b. claimed that Purdue’s ADF opioids reduce opioid abuse and diversion;

c. asserted or suggested that Purdue’s ADF opioids are safer than other opioids;
and

 

39 Purdue website, Opioids With Abuse-Deterrent Properties, available at

http://www.purduepharma.com/healthcare-professionals/responsible-use-of-opioids/opioids-
with-abuse-deterrentproperties/.

58
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 59 of 216 PAGEID #: 322

d. failed to disclose that Purdue’s ADF opioids do not impact oral abuse or
misuse.

177. These misrepresentations and omissions are misleading and contrary to Purdue’s
labels.

178. Purdue trained its sales representatives to discuss OxyContin’s abuse-deterrent
formulation. A former Purdue sales representative in Montana, who had been trained by Purdue,
recalled that he often discussed OxyContin’s abuse-deterrent formulation with prescribers who
were reluctant to prescribe opioids.

179. After Purdue launched reformulated OxyContin, sales increased nationwide.

180. Purdue knew or should have known that “reformulated OxyContin is not better at

tamper resistance than the original OxyContin”?

and is still regularly tampered with and abused.

181. Websites and message boards used by drug abusers, such as bluelight.org and
reddit.com, report a variety of ways to tamper with OxyContin and Hysingla ER, including through
grinding, microwaving then freezing, or drinking soda or fruit juice in which a tablet is dissolved.
A publicly available Citizen Petition submitted to the FDA in 2016 by a drug manufacturing firm
challenged Purdue’s abuse-deterrent labeling based on the firm’s ability to easily prepare so-called
abuse-deterrent OxyContin to be snorted or injected. Opioid addicts in Fayette County also, upon
information and belief, continued to crush, snort, and inject abuse-deterrent formulations of their
drugs, including OxyContin and Opana ER.

182. One-third of the patients in a 2015 study defeated the ADF mechanism and were

able to continue inhaling or injecting the drug. To the extent that the abuse of Purdue’s ADF

 

4° In re OxyContin, 1:04-md-01603-SHS, Docket No. 613, Oct. 7, 2013 hr’g, Testimony
of Dr. Mohan Rao, 1615:7-10.

59
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 60 of 216 PAGEID #: 323

opioids was reduced, there was no meaningful reduction in drug abuse, as many addicts simply
shifted to other drugs such as heroin.

183. A 2013 article presented by Purdue employees based on review of data from poison
control centers, concluded that ADF OxyContin can reduce abuse, but ignored important negative
findings. The study revealed that abuse merely shifted to other drugs and that, when the actual
incidence of harmful exposures was calculated, there were more harmful exposures to opioids
(including heroin) after the reformulation of OxyContin. In short, the article deceptively
emphasized the advantages and ignored the disadvantages of ADF OxyContin.

184. The CDC Guideline confirms that “/n/o studies” support the notion that “abuse-
deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting
that the technologies “do not prevent opioid abuse through oral intake, the most common route of
opioid abuse, and can still be abused by non-oral routes.""! Tom Frieden, the Director of the CDC,
reported that his staff could not find “any evidence showing the updated opioids [ADF opioids]
actually reduce rates of addiction, overdoses, or death.”

185. In 2015, claiming a need to further assess its data, Purdue abruptly withdrew a
supplemental new drug application related to reformulated OxyContin one day before FDA staff
was to release its assessment of the application. The staff review preceded an FDA advisory

committee meeting related to new studies by Purdue “evaluating the misuse and/or abuse of

reformulated OxyContin” and whether those studies “have demonstrated that the reformulated

 

41 CDC Guideline at 22 (emphasis added).

42 Matthew Perrone, Drugmakers Push Profitable, but Unproven, Opioid Solution, Assoc.
Press (Jan. 2, 2017), available at https://www.publicintegrity.org/2016/12/15/20544/drugmakers-
push-profitable-unproven-opioid-solution

 

60
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 61 of 216 PAGEID #: 324

43 Upon information and belief,

OxyContin product has had a meaningful impact on abuse.
Purdue never presented the data to the FDA because the data would not have supported claims that
OxyContin’s ADF properties reduced abuse or misuse.

186. Despite the qualifying language in Purdue’s label and its own evidence—and lack
of evidence—regarding the impact of its ADF opioids in reducing abuse, Dr. J. David Haddox, the
Vice President of Health Policy for Purdue, falsely claimed in 2016 that the evidence does not

show that Purdue’s ADF opioids are being abused in large numbers.

2. Endo’s Deceptive Marketing of Reformulated Opana ER.

187. Ina strategy that closely resembled Purdue’s, Endo, as the expiration of its patent
exclusivity for Opana ER neared, and aware that it needed to be able to compete with other opioids,
like OxyContin, that were being introduced as ADFs, also made abuse-deterrence a key to its
marketing strategy.

188. In December 2011, Endo obtained approval for a new formulation of Opana ER
that added a hard coating that the company claimed made it crush-resistant. Even prior to its
approval, the FDA advised Endo in January 2011 that it could not market new Opana ER as abuse-
deterrent. The FDA found that such promotional claims “may provide a false sense of security
since the product may be chewed and ground for subsequent abuse.”“* In other words, Opana ER

was still crushable. Indeed, in its approval package, Endo admitted that “[i]t has not been

 

43 Meeting Notice, Joint Meeting of the Drug Safety and Risk Management Advisory
Committee and the Anesthetic and Analgesic Drug Products Advisory Committee; Notice of
Meeting, May 25, 2015, 80 FR 30686.

44 Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc.
and Endo Pharmaceuticals Inc., Assurance No.: 15-2228, Assurance of Discontinuance Under
Executive Law Section 63, Subdivision 15 at 5.

61
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 62 of 216 PAGEID #: 325

established that this new formulation of Opana ER is less subject to misuse, abuse, diversion,
overdose, or addiction.”

189. Nonetheless, in August of 2012, Endo submitted a confidential Citizen Petition
asking the FDA for permission to change its label to indicate that Opana ER was abuse-resistant,
both in that it was less able to be crushed and snorted, and that it was resistant to “aqueous
extraction,” or injection by syringe. Borrowing a page from Purdue’s playbook, Endo announced
it would withdraw original Opana ER from the market and sought a determination that its decision
was made for safety reasons (its lack of abuse deterrence). That would prevent generic copies of
original Opana ER from competitors, such as Impax Laboratories (“Impax”), which had sought
approval to sell a generic version of the drug.

190. Endo then sued the FDA, seeking to force expedited consideration of its Citizen
Petition. The court filings confirmed Endo’s true motives: in a declaration submitted with its
lawsuit, Endo’s chief operating officer indicated that a generic version of Opana ER would
decrease the company’s revenue by up to $135 million per year. Endo also claimed that if the
FDA did not block generic competition, $125 million, which Endo spent on developing the
reformulated drug to “promote the public welfare” would be lost.4° The FDA responded that:
“Endo's true interest in expedited FDA consideration stems from business concerns rather than

protection of the public health.’*°

 

‘5 Plaintiffs Opposition to Defendants’ and Intervenor’s Motions to Dismiss and Plaintiff s
Reply in Support of Motion for Preliminary Injunction (“Endo Br.”), Endo Pharmaceuticals Inc.
v. U.S. Food and Drug Administration, et al.., No. 1:12-cv-01936, Doc. 23 at 20 (D.D.C. Dec.14,
2012).

“© Defendants’ Response to the Court’s November 30, 2012 Order, Endo Pharmaceuticals
Inc. v. U.S. Food and Drug Administration, et al.., No. 1:12-cv-01936, Doc. 9 at 6 (D.D.C. Dec.
3, 2012).

62
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 63 of 216 PAGEID #: 326

191. Despite Endo’s purported concern with public safety, not only did Endo continue
to distribute original Opana ER for nine months after the reformulated version became available,
it declined to recall original Opana ER despite its dangers. In fact, Endo also claimed in September
2012 to be “proud” that “almost all remaining inventory” of the original Opana ER had “been
utilized.”

192. In its Citizen Petition, Endo asserted that redesigned Opana ER had “safety
advantages.” However, in rejecting the Petition in a 2013 decision, the FDA found that study data
“show that the reformulated version's extended-release features can be compromised when
subjected to ... cutting, grinding, or chewing.” The FDA also determined that “reformulated Opana
ER” could also be “readily prepared for injection” and “more easily be prepared for injection[.]”
In fact, the FDA warned that preliminary data—including in Endo’s own studies—suggested that
a higher percentage of reformulated Opana ER abuse is via injection than was the case with the
original formulation.

193. Over time, evidence continued to mount that injection was becoming the preferred
means of abusing Opana ER, making Opana ER Jess safe than the original formulation. Injection
carries risks of HIV, Hepatitis C, and, in reformulated Opana ER’s specific case, the blood-clotting

disorder thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.*® In 2009,

 

47 Id.; Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl.) Endo Pharmaceuticals
Inc. v. U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc. 18-4 (D.D.C. Dec. 9,
2012).

48 The CDC does not know why the redesigned Opana ER causes TTP, but it notes it did
not appear in other prescription opioids prepared for injection. “Thrombotic Thrombocytopenic
Purpura (TTP)—Like IlIness Associated with Intravenous Opana ER Abuse — Tennessee, 2012,”
Morbidity and Mortality Weekly Report (Jan. 11, 2013). The CDC suggested it could be linked to
inactive ingredients that make the product more difficult to crush or grind. No reports of Opana
ER and TTP occurred prior to the reformulation.

63
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 64 of 216 PAGEID #: 327

only 3% of Opana ER abuse was by intravenous means. Since the reformulation, injection of
Opana ER increased by more than 500%.

194. Nevertheless, Endo continued to market the drug as tamper-resistant and abuse-
deterrent. Indeed, a review of nationally-collected surveys of prescribers regarding their “take-
aways” from pharmaceutical detailing confirms that prescribers remember being told Opana ER
was tamper resistant, even after the May 2013 denial of Endo’s Citizen Petition. Endo also tracked
messages that doctors took from its in-person marketing. Among the advantages of Opana ER,
according to participating doctors, _ its “low abuse potential.”

195. In its written materials, Endo marketed Opana ER as having been designed to be
crush-resistant, knowing that this would (falsely) imply that Opana ER actually was crush resistant
and that this crush-resistant quality would make Opana ER less likely to be abused. For example,
a June 14, 2012 Endo press release announced “the completion of the company’s transition of its
OPANA ER franchise to the new formulation designed to be crush resistant.”“? The press release
further stated that: “We firmly believe that the new formulation of OPANA ER, coupled with our
long-term commitment to awareness and education around appropriate use of opioids will benefit
patients, physicians and payers.’*° In September 2012, another Endo press release stressed that
reformulated Opana ER employed “INTAC Technology” and continued to describe the drug as

“designed to be crush-resistant.”>!

 

* Ex. E to Rurka Decl., Endo Pharmaceuticals Inc. v. U.S. Food and Drug Administration,
et al., No. 12-v-1936, Doc. 18-2 at 1 (D.D.C. Dec. 9, 2012).

0 Td.

>! Endo News Release, Sept. 6, 2012 (Ex. L to Rurka Decl) Endo Pharmaceuticals Inc. v.
U.S. Food and Drug Administration, et al.., No. 1:12-cv-01936,Doc. 18-4 (D.D.C. Dec. 9, 2012).

64
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 65 of 216 PAGEID #: 328

196. Similarly, journal advertisements that appeared in April 2013 stated Opana ER was
“designed to be crush resistant.”

197. In a 2016 settlement with Endo, the New York Attorney General found that
statements that Opana ER was “designed to be, or is crush resistant” were false and misleading
because there was no difference in the ability to extract the narcotic from Opana ER. The New
York Attorney General also found that Endo failed to disclose its own knowledge of the
crushability of redesigned Opana ER in its marketing to insurers and pharmacy benefit managers,
which also would have impacted the availability of Opana ER in Fayette County.

3. Mallinckrodt’s Deceptive Marketing of its Branded Opioids.

198. Mallinckrodt promoted both Exalgo (extended-release hydromorphone) and
Xartemis XR (oxycodone and acetaminophen) as specifically formulated to reduce abuse. For
example, Mallinckrodt’s promotional materials stated that “the physical properties of EXALGO
may make it difficult to extract the active ingredient using common forms of physical and chemical
tampering, including chewing, crushing and dissolving.” One member of the FDA’s Controlled
Substance Staff, however, noted in 2010 that hydromorphone has “a high abuse potential
comparable to oxycodone” and further stated that “we predict that Exalgo will have high levels of
abuse and diversion.”**

199. In addition, with respect to Xartemis XR, Mallinckrodt’s promotional materials

stated that “KARTEMIS XR has technology that requires abusers to exert additional effort to

extract the active ingredient from the large quantity of inactive and deterrent ingredients.”

 

>? Mallinckrodt Press Release, FDA Approves Mallinckrodt’s EXALGO® (hydromorphone
HCl) Extended-Release Tablets 32 mg (CII) for Opioid-Tolerant Patients with Moderate-to-Severe
Chronic Pain (Aug. 27, 2012), available at
http://newsroom.medtronic.com/phoenix.zhtml?c=251324&p=irol-newsArticle&ID=2004159.

http://www. fda.gov/downloads/advisorycommittees/committeesmeetingmaterials/
drugs/anestheticandanalgesicdrugproductsadvisorycommittee/ucm187490.pdf at 157-58.

65
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 66 of 216 PAGEID #: 329

G. PURDUE MISREPRESENTED ITS COOPERATION WITH LAW
ENFORCEMENT.

200. Purdue deceptively and unfairly failed to report to authorities illicit or suspicious
prescribing of its opioids, even as it has publicly and repeatedly touted its “constructive role in the
fight against opioid abuse,” including its commitment to ADF opioids and its “strong record of
coordination with law enforcement.”

201. As described in Section A.1, Purdue’s public stance long has been that “bad apple”
patients and drug diversion to illicit secondary channels—and not widespread prescribing of
OxyContin and other opioids for chronic pain—are to blame for widespread addiction and abuse.
To address the problems of illicit use and diversion, Purdue promotes its funding of various drug
abuse and diversion prevention programs and introduction of ADF opioids. This allows Purdue to
present itself as a responsible corporate citizen while continuing to profit from the commonplace
prescribing of its drugs, even at high doses for long-term use.

202. At the heart of Purdue’s public outreach is the claim that it works hand-in-glove
with law enforcement and government agencies to combat opioid abuse and diversion. Purdue has
consistently trumpeted this partnership since at least 2008, and the message of close cooperation
is in virtually all of Purdue’s recent pronouncements in response to the opioid abuse.

203. Touting the benefits of ADF opioids, Purdue’s website asserts: “[W]Je are acutely

aware of the public health risks these powerful medications create... . That’s why we work with

health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

 

4 Purdue, Setting The Record Straight On OxyContin’s FDA-Approved Label, May 5,
2016, available at http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-
straight-on-oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-
Diversion Programs, July 11, 2016, available at http://www.purduepharma.com/news-media/get-
the-facts/setting-the-record-straight-on-our-anti-diversion-programs/.

66
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 67 of 216 PAGEID #: 330

abuse and misuse... .”°> Purdue’s statement on “Opioids & Corporate Responsibility” likewise
states that “[f]or many years, Purdue Pharma has committed substantial resources to combat opioid
abuse by partnering with .. . communities, law enforcement, and government agencies.”°° And,
responding to criticism of Purdue’s failure to report suspicious prescribing to government
regulatory and enforcement authorities, the website similarly proclaims that Purdue “ha[s] a long
record of close coordination with the DEA and other law enforcement stakeholders to detect and
reduce drug diversion.”°’

204. These public pronouncements create the misimpression that Purdue is proactively
working with law enforcement and government authorities nationwide to root out drug diversion,
including the illicit prescribing that can lead to diversion. It aims to distance Purdue from its past
conduct in deceptively marketing opioids and make its current marketing seem more trustworthy
and truthful.

205. Yet, Purdue, which possessed detailed information that it could use to identify
suspicious prescribers and likely diversion, failed to report this activity to law enforcement.
Instead, it used the data for marketing purposes. Purdue’s failure to report suspicious activity was

the subject of detailed reporting by the Los Angeles Times, which relied, in part, on internal Purdue

documents and interviews with former employees and law enforcement. Since at least 2002,

 

°° Purdue website, Opioids With Abuse-Deterrent Properties, available at

http://www.purduepharma. com/healthcare-professionals/responsible-use-of-opioids/opioids-
with-abuse-deterrent-properties/.

°6 ~=Purdue website, Opioids Corporate — Responsibility, available _at

http://www.purduepharma.com/ news-media/opioids-corporate-responsibility/.

7 Purdue, Setting The Record Straight On Our Anti-Diversion Programs, July 11, 2016,
available at http://www.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-
on-our-anti-diversion-programs/. Contrary to its public statements, Purdue seems to have worked
behind the scenes to push back against law enforcement.

67
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 68 of 216 PAGEID #: 331

Purdue has maintained a database of health care providers suspected of inappropriately prescribing
OxyContin or other opioids, whom it described as “Region Zero.” Physicians could be added to
this database based on observed indicators of illicit prescribing such as excessive numbers of
patients, cash transactions, patient overdoses, and unusual prescribing of the highest-strength pills
(80 mg OxyContin pills or “80s,” as they were known on the street, were a prime target for
diversion). Health care providers added to the database no longer were detailed, and sales
representatives received no compensation tied to these providers’ prescriptions.

206. Yet, Purdue failed to cut off these providers’ opioid supply at the pharmacy level—
meaning Purdue continued to generate sales revenue from their prescriptions—and failed to report
these providers to state medical boards or law enforcement. Purdue’s former senior compliance
officer acknowledged in an interview with the Los Angeles Times that in five years of investigating
suspicious pharmacies, the company never stopped the supply of its opioids to a pharmacy, even
where Purdue employees personally witnessed the diversion of its drugs.

207. The same was true of prescribers. For example, despite Purdue’s knowledge of
illicit prescribing from one Los Angeles clinic which its district manager called an “organized drug
ring,” Purdue did not report its suspicions from 2009 until 2013—long after law enforcement shut
it down and not until the ring prescribed more than 1.1 million OxyContin tablets.

208. Upon information and belief, Purdue would have had information about suspicious
prescribers through multiple sources. Specifically, upon information and belief, sales
representatives would have the opportunity to observe suspicious activity and would become
familiar with the territories they covered. In addition, Purdue reportedly obtained detailed
information about individual doctors’ prescribing habits obtained through a contract with a

company called I.M.S. now known as IQVIA IJoldings, Inc. Finally, upon information and belief,

68
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 69 of 216 PAGEID #: 332

manufacturers engaged in the practice of paying rebates and/or chargebacks to wholesalers for
sales of prescription opioids as a way to help them boost sales and better target their marketing
efforts, but which information would also have signaled red flags of likely diversion.~®

209. Purdue would have understood that its failure to report, and refrain from fueling,
suspected diversion had an impact. Purdue was not entitled to be a passive (but profitable)
observer of suspicious activity. It had a responsibility both to exercise due care under the
circumstances, and to comply with the voluntary obligations it assumed through its public
statements. In addition, Purdue has statutory and regulatory obligations, as a manufacturer of
controlled substances, to monitor and report suspicious conduct in the sale and distribution of
controlled substances. See infra Section H. This enforcement regime recognizes that drug
companies often have more, and more timely, information on the distribution of their drugs that
law enforcement authorities.

210. The New York Attorney General found that Purdue placed 103 New York health

care providers on its No-Call List between January 1, 2008 and March 7, 2015, and that Purdue’s

sales representatives had detailed approximately two-thirds of these providers, some quite

 

°8 The Washington Post has described the practice as industry-wide, and a trade
organization of which Defendants are members, the Healthcare Distribution Management
Association (“HDMA,” now known as the Healthcare Distribution Alliance (“HDA”)), includes a
“Contracts and Chargebacks Working Group,” suggesting a standard practice. Further, at least
one Marketing Defendant, Mallinckrodt, has acknowledged that “[a]s part of their business model
Mallinckrodt collects transaction information, referred to as chargeback data, from their direct
customers (distributors)” and promised that from this data, it would “report to the DEA when
Mallinckrodt concludes that the chargeback data or other information indicates that a downstream
registrant poses a risk of diversion.” Administrative Memorandum of Agreement between the
United States Department of Justice, the Drug Enforcement Agency, and Mallinckrodt, plc. and
its subsidiary Mallinckrodt, LLC at 5 July 10, 2017), https://www.justice.gov/usao-edmi/press-
release/file/986026/download. (“2017 Mallinckrodt MOA”).

 

69
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 70 of 216 PAGEID #: 333

extensively, making more than a total of 1,800 sales calls to their offices over a six-year period . .
959

211. The New York Attorney General similarly found that Endo knew, as early as 2011,
that Opana ER was being abused in New York, but certain sales representatives who detailed New
York health care providers testified that they did not know about any policy or duty to report
problematic conduct. The New York Attorney General further determined that Endo detailed
health care providers who were subsequently arrested or convicted for illegal prescribing of
opioids a total of 326 times, and these prescribers collectively wrote 1,370 prescriptions for Opana
ER (although the subsequent criminal charges at issue did not involve Opana ER).

H. DEFENDANTS DELIBERATELY DISREGARDED THEIR DUTIES TO

PREVENT DIVERSION, REPORT, AND TERMINATE SUSPICIOUS ORDERS AND
CEASE SUPPLYING SUSPICIOUS PRESCRIBERS.

1. Defendants have a duty to report suspicious orders and not to ship those
orders unless due diligence disproves their suspicions.

212. By the mid-2000s, the medical community had abandoned its prior caution, and
opioids were entrenched as an appropriate—and often the first—treatment for chronic pain
conditions. This created both a vastly and dangerously larger market for opioids in Fayette County
and another lucrative opportunity for Defendants, who compounded this harm by failing to
maintain effective controls against diversion and instead facilitating the supply of far more opioids

than could have been justified to serve the market, and supplying opioids they knew or should have

 

°° Attorney General of the State of New York, /n the Matter of Purdue Pharma L.P.,
Assurance No.: 15-151, Assurance of Discontinuance Under Executive Law Section 63,
Subdivision 15 at 5.

6° Attorney General of the State of New York, In the Matter of Endo Health Solutions Inc.
and Endo Pharmaceuticals Inc., Assurance No.: 15-228, Assurance of Discontinuance Under
Executive Law Section 63, Subdivision 15 at 10-12, available at
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.

70
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 71 of 216 PAGEID #: 334

known were being abused or diverted. Defendants’ failure to investigate, report, and terminate
orders, and to report and cease supplying prescribers, that they knew or should have known were
suspicious breached both their statutory and common law duties.

213. First, under the common law, the Defendants had a duty to exercise reasonable care
in delivering dangerous narcotic substances. By filling and failing to report orders that they knew
or should have realized were likely being diverted for illicit uses, Defendants breached their duty
to exercise reasonable care as manufacturers of narcotic substances and both created and failed to
prevent a foreseeable risk of harm to the County. As the supply of opioids and the evidence of
addiction to and abuse of these drugs grew, manufacturers, distributors, and pharmacies were again
reminded of both the nature and harms of opioid exposure and use.

214. Second, each Defendant assumed a duty, when speaking publically about opioids
and their efforts and commitment regarding diversion of prescription opioids, to speak accurately
and truthfully.

215. Third, Defendants violated their statutory obligations under Ohio law, which also
incorporates the federal Controlled Substances Act (“CSA”), 21 U.S.C. § 801 et seg. and its
implementing regulations. See O.A.C. §§ 4729-9-16(L) and 4729-9-28(]) (mandating that
“Tw]holesale drug distributors shall operate in compliance with applicable federal, state, and local
laws and regulations”). Similarly, under Ohio law, manufacturers, as a condition of their licensure,
must demonstrate that “[a]dequate safeguards are assured to prevent the sale of dangerous drugs
other than in accordance with section 4729.51 of the Revised Code. R.C. § 4729.53.

216. Each of the Defendants was required to register with the DEA to manufacture
and/or distribute Schedule II controlled substances. See 21 U.S.C. § 823(a)-(b), (e); 28 C.F.R. §

0.100. Federal regulations issued under the CSA and incorporated into Ohio law pursuant to Ohio

71
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 72 of 216 PAGEID #: 335

Administrative Code §§ 4729-9-16(L) and 4729-9-28(1) further mandate that, as registrants,
manufacturers and distributors alike, “design and operate a system to disclose to the registrant
suspicious orders of controlled substances.” 21 U.S.C. § $23(a)-(b); 21 C.F.R. § 1301.74(b).

217. Recognizing a need for greater scrutiny over controlled substances due to their
potential for abuse and danger to public health and safety, the United States Congress enacted the
Controlled Substances Act (“CSA”) in 1970. The CSA and its implementing regulations created a
closed-system of distribution for all controlled substances and listed chemicals. Congress
specifically designed the closed chain of distribution to prevent the diversion of legally produced
controlled substances into the illicit market. Congress was concerned with the diversion of drugs out
of legitimate channels of distribution and acted to halt the “widespread diversion of [controlled
substances] out of legitimate channels into the illegal market.”°! Moreover, the closed-system was
specifically designed to ensure that there are multiple ways of identifying and preventing diversion
through active participation by registrants within the drug delivery chain. All registrants - which
includes all manufacturers and distributors of controlled substances -- must adhere to the specific
security, recordkeeping, monitoring and reporting requirements that are designed to identify or
prevent diversion. When registrants at any level fail to fulfill their obligations, the necessary
checks and balances collapse. The result is the scourge of addiction that has occurred.

218. The CSA requires manufacturers and distributors of Schedule II substances like
opioids to, register to manufacture or distribute opioids, maintain effective controls against diversion

of the controlled substances that they manufacture or distribute, and design and operate a system to

 

6! Statement of Joseph T. Rannazzisi, U.S. House Committee on Energy and Commerce
Subcommittee on Health, Improving Predictability and Transparency in DEA and FDA
Regulation (April 7, 2014) (quoting H.R. Rep. No. 91-1444, 1979 U.S.C.C.A.N. at 4572),
https://www.dea.gov/pr/speeches-testimony/201 4t/0407201 4t.pdf

72
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 73 of 216 PAGEID #: 336

identify suspicious orders of controlled substances, halt such unlawful sales, and report them to the
DEA.

219. Federal regulations issued under the CSA mandate that all registrants,
manufacturers and distributors alike, “design and operate a system to disclose to the registrant
suspicious orders of controlled substances.” 21 C.F.R. § 1301.74(b). Registrants are not entitled to
be passive (but profitable) observers, but rather “shall inform the Field Division Office of the
Administration in his area of suspicious orders when discovered by the registrant.” Jd. Suspicious
orders include orders of unusual size, orders deviating substantially from a normal pattern, and
orders of unusual frequency. Jd. Other red flags may include, for example, “[o|rdering the same
controlled substance from multiple distributors.”

220. These criteria are disjunctive and are not all-inclusive. For example, if an order
deviates substantially from a normal pattern, the size of the order does not matter and the order
should be reported as suspicious. Likewise, a distributor or manufacturer need not wait for a
normal pattern to develop over time before determining whether a particular order is suspicious.
The size of an order alone, regardless of whether it deviates from a normal pattern, is enough to
trigger the responsibility to report the order as suspicious. The determination of whether an order
is suspicious depends not only on the ordering patterns of the particular customer but also on the
patterns of the entirety of the customer base and the patterns throughout the relevant segment of
the industry. For this reason, identification of suspicious orders serves also to identify excessive
volume of the controlled substance being shipped to a particular region.

221. Defendants also have independent duties under Ohio law. The Ohio Administrative
Code imposes obligations and duties upon “licensees” and “registrants” to “provide effective and

approved controls and procedures to deter and detect theft and diversion of dangerous

73
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 74 of 216 PAGEID #: 337

drugs.” O.A.C. § 4729-9-05(A). These duties extend to manufacturers, wholesalers, and
pharmacies alike. Under Ohio law, manufacturers, as a condition of their licensure, must
demonstrate that “‘[a]dequate safeguards are assured to prevent the sale of dangerous drugs other
than in accordance with section 4729.51 of the Revised Code. R.C. § 4729.53.

222. Under Ohio law, distributors also have a duty to detect, investigate, refuse to fill,
and report suspicious orders of opioids. To that end, the Ohio Pharmacy Board requires that drug
wholesalers “shall establish and maintain inventories and records of all transactions regarding the
receipt and distribution or other disposition of dangerous drugs,” and that, as a minimum
requirement of wholesale distribution in this State, “[a] system shall be designed and operated to
disclose orders for controlled substances and other dangerous drugs subject to abuse.” O.A.C. §:
4729-9-16(H) (emphasis added); R.C. § 4729.52 (requiring licensed wholesale distributors to
comply with Ohio Board of Pharmacy security regulations); accord 21 U.S.C. § 823; 21 C.F.R.
1301.74 Gmposing duty to monitor, detect, investigate, refuse to fill, and report suspicious orders
under federal law).

223. Ohio regulations further mandate that suspicious orders, defined as unusual in size
or frequency or deviation from buying patterns, be reported to the Ohio Board of Pharmacy: “The
wholesaler shall inform the state board of pharmacy of suspicious orders for drugs when discovered.

Suspicious orders are those which, in relation to the wholesaler's records as a whole, are of unusual

size, unusual frequency, or deviate substantially from established buying patterns.” O.A.C. § 4729-

 

® See also Letter from Joseph T. Rannazzisi, Deputy Assistant Adm’r, Office of Diversion
Control, Drug. Enf't Admin., U.S. Dep’t of Justice, to Cardinal Health (Sept. 27, 2006), filed in
Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-
51 (hereinafter “2006 Rannazzisi Letter”); Letter from Joseph T. Rannazzisi, Deputy Assistant
Adm’r, Office of Diversion Control, Drug. Enft Admin., U.S. Dep’t of Justice, to Cardinal Health
(Dec. 27, 2007), filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb.
10, 2012), ECF No. 14-8 (hereinafter “2007 Rannazzisi Letter’).

74
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 75 of 216 PAGEID #: 338

9-16(H)(1)(e) et seg. (emphasis added); see also id. §§ 4729-9-12(G) & 4729-9-28(E). Any of the
red flags identified by law trigger a duty to report; however, this list is not exclusive. Other
factors—such as whether the order is skewed toward high dose pills, or orders that are skewed
towards drugs valued for abuse, rather than other high-volume drugs, such as cholesterol medicines,
also should alert distributors to potential problems.

224. To comply with the law, distributors also have a duty to know their customers and
the communities they serve. To the extent that, through this process of customer due diligence, a
distributor observes suspicious circumstances—such as cash transactions or young and seemingly
healthy patients filling prescriptions for opioids at a pharmacy they supply— can trigger reasonable
suspicion. A single order can warrant scrutiny, or it may be a pattern of orders, or an order that is
unusual given the customer’s history or its comparison to other customers in the area.

225. The FTC has recognized the unique role of wholesale distributors. Since their
inception, Defendants have continued to integrate vertically by acquiring businesses that are
related to the distribution of pharmaceutical products and health care supplies. In addition to the
actual distribution of pharmaceuticals, as wholesalers, Defendants also offer their pharmacy, or
dispensing, customers a broad range of added services. For example, Defendants offer their
pharmacies sophisticated ordering systems and access to an inventory management system and
distribution facility that allows customers to reduce inventory carrying costs. Distributor
Defendants are also able to use the combined purchase volume of their customers to negotiate the
cost of goods with manufacturers and offer services that include software assistance and other
database management support. See Fed. Trade Comm’n v. Cardinal Health, Inc., 12 F. Supp. 2d
34, 41 (D.D.C. 1998) (granting the FTC’s motion for preliminary injunction and holding that the

potential benefits to customers did not outweigh the potential anti-competitive effect of a proposed

75
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 76 of 216 PAGEID #: 339

merger between Cardinal Health, Inc. and Bergen Brunswig Corp.). As a result of their acquisition
of a diverse assortment of related businesses within the pharmaceutical industry, as well as the
assortment of additional services they offer, Distributor Defendants have a unique insight into the
ordering patterns and activities of their dispensing customers.

226. In addition, as both national pharmacy chains, as well as distributors, the Chain
Pharmacies have especially deep knowledge of their retail stores’ orders, prescriptions, and
customers. This is underscored by the fact that Walgreens is able to sell the contents of its patients’
prescriptions to data-mining companies such as IMS Health, Inc. In 2010, for example,
Walgreen’s fiscal year 2010 SEC Form 10-K disclosed that it recognizes “purchased prescription
files” as “intangible assets” valued at $749,000,000.

227. The Chain Pharmacies, like manufacturers and other distributors, are registrants
under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are required to “provide
effective controls and procedures to guard against theft and diversion of controlled substances.”
See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states, “[t]he responsibility for the
proper prescribing and dispensing of controlled substances is upon the prescribing practitioner, but
a corresponding responsibility rests with the pharmacist who fills the prescription.” Pharmacists
must ensure that prescriptions of controlled substances are “issued for a legitimate medical purpose
by an individual practitioner acting in the usual course of his professional practice.” 21 C.F.R. §
1306.04(a). Because pharmacies themselves are registrants under the CSA, the duty to prevent
diversion lies with the pharmacy entity, not the individual pharmacist alone.

228. In addition, Ohio regulations require pharmacists to exercise care in this regard and
are no less stringent than federal law. See O.A.C. § 4729-5-20(G) (“Based upon information

obtained during a prospective drug utilization revicw, a pharmacist shall usc professional judgment

76
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 77 of 216 PAGEID #: 340

when making a determination about the legitimacy of a prescription. A pharmacist is not required
to dispense a prescription of doubtful, questionable, or suspicious origin.”); O.A.C. § 4729-5-
21(A) (“A prescription, to be valid, must be issued for a legitimate medical purpose by an
individual prescriber acting in the usual course of his/her professional practice. The responsibility
for the proper prescribing is upon the prescriber, but a corresponding responsibility rests with the
pharmacist who dispenses the prescription. An order purporting to be a prescription issued not in
the usual course of bona fide treatment of a patient is not a prescription and the person knowingly
dispensing such a purported prescription, as well as the person issuing it, shall be subject to the
penalties of law.”); O.A.C. § 4729-5-30(A) (same).

229. Although the obligation to “provide effective and approved controls and procedures
to deter and detect theft and diversion of dangerous drugs” under O.A.C. § 4729-9-05(A), is
imposed upon the actual pharmacy, that duty is carried out through its store-level pharmacist and
other staff. Ohio Adm. Code § 4729-9-11 (“[a] pharmacist, prescriber, and responsible person ...
shall provide supervision and control of dangerous drugs as required in division (B) of section
4729.55 of the Revised Code, and adequate safeguards to ensure that dangerous drugs are being
distributed in accordance with all state and federal laws”). The Tenth Appellate District of the
Court of Appeals of Ohio has determined that the Ohio Administrative Code “places the ultimate
responsibility upon the ‘registrant’ ... to provide effective and approved controls and procedures
to deter and detect theft and diversion of dangerous drugs.” Linden Med. Pharm. v. Ohio State Bd.
of Pharm., 2001 Ohio App. LEXIS 2041, at *24 (Ohio Ct. App. 11" Dist. May 8, 2001) (explaining
that licensees electing to operate a business through employees are responsible to the licensing

authority for their conduct”).

77
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 78 of 216 PAGEID #: 341

230. The DEA, among others, has provided extensive guidance to pharmacies
concerning their duties to the public. The guidance advises pharmacies how to identify suspicious
orders and other evidence of diversion. The Ohio Board of Pharmacy similarly has provided
guidance, highlighting that pharmacists have an obligation to exercise professional judgment to
determine the legitimacy of a prescription.”

231. Suspicious pharmacy orders include orders of unusually large size, orders that are
disproportionately large in comparison to the population of a community served by the pharmacy,
orders that deviate from a normal pattern and/or orders of unusual frequency and duration, among
others. “Pattern prescribing,” where multiple individuals present prescriptions for the same drugs,
for the same or similar quantities, and from the same prescriber, is likewise a red flag. Distance
anomalies, when the patient and prescriber are in different locations, or non-residents of the
community presenting prescriptions from the same prescriber are another warning signal. Other
common red flags include shared addresses by customers receiving the same or similar
prescriptions from the same prescriber on the same day, or family members receiving controlled
substances prescriptions from the same prescriber, patients other than designated caregivers
presenting prescriptions with another person’s name, patients presenting prescriptions that the
pharmacist knows or reasonably believes another pharmacy refused to fill, or patients who have

health insurance paying for a controlled substances prescription with cash. Although these lists

are non-exhaustive, additional types of suspicious orders include: (1) prescriptions written by a

 

° State of Ohio Board of Pharmacy, Sometimes We Just Say to Say No, available at
https://www.google.com/url?sa=t&ret=|&q=Kesrc=s&source=web&cd=1 &cad=rja&uact=8&ve
d=2ahUKEwiS 9eSu0rXdAhULeK wKHfReAGYOFjAAegOIBhAC&url=https%3A%2F%2Fww
w.pharmacy.ohio.gov%2FDocuments%2FLawsRules%2FRuleChanges%2FOARRSRules%2FS
ometimes%2520We%2520Just%2520Have%2520t0%2520Say%2520N0%2520-
%2520Flier.pdf&use=A Ov Vawl vf4EAyKP-9L4ivyKt2iHT

 

 

78
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 79 of 216 PAGEID #: 342

doctor who writes significantly more prescriptions (or in larger quantities or higher doses) for
controlled substances compared to other practitioners in the area; (2) prescriptions which should
last for a month in legitimate use, but are being refilled on earlier; (3) prescriptions for antagonistic
drugs, such as depressants and stimulants, at the same time; (4) prescriptions with quantities or
doses that differ from usual medical usage; (5) prescriptions that do not comply with standard
abbreviations and/or contain no abbreviations; (6) photocopied prescriptions; or (7) prescriptions
containing different handwriting or handwriting that is too legible. Most of the time, these
attributes are not difficult to detect and should be easily recognizable by pharmacies.

232. Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

233. Other signs of diversion can be observed through data gathered, consolidated, and
analyzed by the Chain Pharmacies themselves. That data allows them to observe patterns or
instances of dispensing that are potentially suspicious, of oversupply in particular stores or
geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.
Pharmacies, at a corporate level, may observe, for example, many customers paying with cash,
many customers receiving the same strength of prescription, and many customers with the same
diagnosis code, as well as increases in the number of controlled substances prescriptions being
presented to a given pharmacy.

234. According to industry standards, if a pharmacy finds evidence of prescription
diversion, the local Board of Pharmacy and DEA must be contacted.

235. Pharmacies are “often the last major line of defense in the movement of legal
pharmaceutical controlled substances from legitimate channels into the illicit market and it is
“incumbent upon pharmacies to ensure that controlled substances are only dispensed pursuant to

valid prescriptions issued for legitimate medical purposes in the usual course of professional

79
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 80 of 216 PAGEID #: 343

practice.” Further, “[p]harmacists many times have more experience concerning the dangers of
drugs than man treating physicians who do not undergo extensive training with regard to
pharmacology.” ‘hompson v. Knoblech, 2016 Ohio Misc., LEXIS 6369, *10 Case Mo. 14
CVA05-4879, Ct. of Common Pleas, Franklin County (May 11, 2016). Their experience and
training enables them to anticipate when “a prescription for a patient could have catastrophic
consequences.” /d. And, they fulfill an important role in “act[ing] as another layer of safety for
the patient.” Id.”

236. Insum, Defendants, due to the position of special trust and responsibility afforded
them by their status as registrants in the distribution chain of controlled substances, have several
responsibilities under state and federal laws with respect to suspicious orders of opioids. First,
they must set up a system designed to detect such orders. That would include reviewing their own
data, relying on their observations of prescribers and pharmacies, and following up on reports or
concerns of potential diversion. All flagged orders must be reported to relevant enforcement

authorities. Further, they must also stop shipment of any order which is flagged as suspicious and

 

64 Declaration of Joseph Rannazzisi, Holiday CVS, LLC d/b/a CVS/Pharmacy Nos.
5195/219 v. Eric Holder, Jr. et al., No. 1:12-cv-191, Doc. 19-6 J 10 (D.D.C. Feb. 24, 2012).

65 The Chain pharmacies have promoted themselves as filling that role. Helena Foulkes,
President, CVS Pharmacy, said that “[a]t CVS Pharmacy we know pharmacists play an important
role in providing our patients with timely and relevant information about their prescription
medications.” Similarly, Alex Gourlay, Co-Chief Operating Officer of Walgreens Boots Alliance
and President of Walgreens, touted the network as “recogniz[ing]| that pharmacists do more than
dispense medications — they are key members of the patient care teams ”
https://cvshealth.com/newsroom/press-releases/cvs-health-introduces-new-pbm-performance-
based-pharmacy-network-focused

80
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 81 of 216 PAGEID #: 344

only ship orders which were flagged as potentially suspicious if, after conducting due diligence,
they can determine that the order is not likely to be diverted into illegal channels.

237. These statutes and regulations reflect a standard of conduct and care below which
reasonably prudent manufacturers, distributors, and pharmacies, would not fall. Together, these
laws set standards of care that make clear that wholesalers, pharmacies, and manufacturers of
controlled substances alike possess, and are expected to possess, specialized and sophisticated
knowledge, skill, information, and understanding of both the market for scheduled prescription
narcotics and of the risks and dangers of the diversion of prescription narcotics when the
distribution chain is not properly controlled.

238. Further, these laws set standards of care that make clear that Defendants have a
duty and responsibility to exercise their specialized and sophisticated knowledge, information,
skill, and understanding to prevent the oversupply of prescription opioids and minimize the risk of
their diversion into an illicit market.

239. All Defendants have a duty to, and are expected, to be vigilant in deciding whether
a prospective customer can be trusted to deliver controlled substances only for lawful purposes.

4. Defendants understood the importance of their reporting and due diligence
obligations.

240. All Defendants were well aware they had an important role to play in the controlled
system of prescription opioid distribution, and also knew or should have known that their failure

to comply with their obligations would have serious consequences.

 

66 See Southwood Pharm., Inc., 72 Fed. Reg. 36,487, 36,501 (Drug Enf't Admin. July 3,
2007) (applying federal requirements no less stringent than those of Ohio); Masters
Pharmaceutical, Inc. v. Drug Enforcement Administration, 861 F.3d 206 (D.C. Cir. 2017) (same).

81
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 82 of 216 PAGEID #: 345

241. In fact, trade organizations to which Defendants belong have acknowledged that
wholesale distributors such as Defendants have been responsible for reporting suspicious orders
for more than 40 years.*” The Healthcare Distribution Management Association (““HDMA,” now
known as the Healthcare Distribution Alliance (“HDA”)), a trade association of pharmaceutical
distributors to which Marketing Defendants, Cardinal, McKesson, AmerisourceBergen, and CVS
belong, as well as the National Association of Chain Drug Stores, whose board membership
includes representatives of Walgreens and CVS have long taken the position that distributors have
responsibilities to “prevent diversion of controlled prescription drugs” not only because they have
statutory and regulatory obligations do so, but “as responsible members of society.”®® Guidelines
established by the HDA also explain that distributors, “[a]t the center of a sophisticated supply
chain... are uniquely situated to perform due diligence in order to help support the security of the
controlled substances they deliver to their customers.”©?

242. The DEA also repeatedly has made clear that Defendants’ obligations under federal

law, mirrored in and incorporated by Ohio law, see infra Section H.1, obligate them to report and

decline to fill suspicious orders. Responding to the proliferation of pharmacies operating on the

 

6? See Brief for Healthcare Distribution Management Association and National Association
of Chain Drug Stores as Amici Curiae in Support of Neither Party, Masters Pharmaceuticals, Inc.
v. Drug Enforcement Administration, 2012 WL 1321983, at *4 (D.C. Cir. Apr. 4, 2016) (stating
that regulations “in place for more than 40 years require distributors to report suspicious orders of
controlled substances to DEA . . .”) (emphasis omitted).

68 See Amicus Curiae Br. of Healthcare Distribution Management Association (HDMA)
in Support of Cardinal Health, Inc.’s Motion for Injunction Pending Appeal, No. 12-5061 (D.C.
Cir. Mar. 7, 2012), Doc. No. 1362415 at 4; Brief for Healthcare Distribution Management
Association and National Association of Chain Drug Stores as Amici Curiae in Support of
Neither Party, Masters Pharmaceuticals, Ine. v. Drug Enforcement Administration, 2012 WL
1321983, at *2 (D.C. Cir. Apr. 4, 2016).

® Healthcare Distribution Management Association (HDMA) Industry Compliance
Guidelines: Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,
filed in Cardinal Health, Inc. v. Holder, No. 12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No.
1362415 (App’x B at 1).

82
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 83 of 216 PAGEID #: 346

internet that arranged illicit sales of enormous volumes of opioids to drug dealers and customers,
the DEA began a major push to remind distributors of their obligations to prevent these kinds of
abuses and educate them on how to meet these obligations. Since 2007, the DEA has hosted at
least five conferences that provided registrants with updated information about diversion trends

° Defendants AmerisourceBergen, Cardinal, and McKesson each

and regulatory changes.’
attended at least one of these conferences. The DEA has also briefed wholesalers regarding legal,
regulatory, and due diligence responsibilities since 2006. During these briefings, the DEA pointed
out the red flags wholesale distributors should look for to identify potential diversion.

243. The DEA also, for example, advised in a September 27, 2006 letter to every
commercial entity registered to distribute controlled substances (which included the Distributor
Defendants) that they are “one of the key components of the distribution chain. If the closed system
is to function properly . . . distributors must be vigilant in deciding whether a prospective customer
can be trusted to deliver controlled substances only for lawful purposes. This responsibility is critical,
as... the illegal distribution of controlled substances has a substantial and detrimental effect on the

health and general welfare of the American people.” The DEA’s September 27, 2006 letter also

expressly reminded them that registrants, in addition to reporting suspicious orders, have a

 

70 Drug Enft Admin., Distributor Conferences:

https://www.deadiversion.usdoj.gov/mtgs/distributor/index.html; Drug Enf t Admin.,
anufacturer Conferences, https://www.deadiversion.usdoj.gov/mtgs/man_imp_exp/index.html,
Drug Enft Admin., National Conference on Pharmaceutical and Chemical Diversion,
https://www.deadiversion.usdoj.gov/mtgs/drug_chemical/index.html; Drug Enft Admin.,
Diversion Awareness Conferences,
https://www.deadiversion.usdoj.gov/mtgs/pharm_awareness/index.html.

71 See 2006 Rannazzisi Letter (“This letter is being sent to every commercial entity in the
United States registered with the Drug Enforcement Agency (DEA) to distribute controlled
substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
distributors in view of the prescription drug abuse problem our nation currently faces.”’).

83
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 84 of 216 PAGEID #: 347

“statutory responsibility to exercise due diligence to avoid filling suspicious orders that might be
diverted into other than legitimate medical, scientific, and industrial channels.””

244. The DEA sent another letter to distributors and manutacturers alike on December
27, 2007, reminding them that, as registered manufacturers and distributors of controlled
substances, they share, and must each abide by, statutory and regulatory duties to “maintain
effective controls against diversion” and “design and operate a system to disclose to the registrant
suspicious orders of controlled substances.”’? The DEA’s December 27, 2007 letter reiterated the
obligation to detect, report, and not fill suspicious orders and provided detailed guidance on what
constitutes a suspicious order and how to report (e.g., by specifically identifying an order as
suspicious, not merely transmitting data to the DEA). Finally, the letter references the Revocation
of Registration issued in Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007),
which discusses the obligation to report suspicious orders and “some criteria to use when
determining whether an order is suspicious.”

281. Through presentations at industry conferences and on its website, the DEA
provided detailed guidance to distributors on what to look for in assessing their customers’

trustworthiness. For example, DEA published “Suggested Questions a Distributor Should Ask

Prior to Shipping Controlled Substances,’ which suggests that distributors examine:

 

? See 2006 Rannazzisi Letter.
® See 2007 Rannazzisi Letter.

“4 US. Dept. of Justice DEA, Diversion Control Division website, Pharmaceutical Industry
Conference (Oct 14 & 15, 2009),
https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th pharm/; Suggested Questions a
Distributor should ask prior to shipping controlled substances, Drug Enforcement Administration
(available at
https://www.dcadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf); Richard
Widup, Jr., Kathleen H. Dooley, Esq., Pharmaceutical Production Diversion: Beyond the PDMA,

84
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 85 of 216 PAGEID #: 348

e What is the pharmacy’s ratio of controlled vs. non-controlled orders?

e Does the pharmacy order a full variety of controlled substances and are they fairly
evenly dispersed? If not, why the disparity?

e What are the hours of operation of the pharmacy?

e Does the pharmacy offer a full assortment of goods to its customers (e.g., over-
the-counter drugs, snacks, cosmetics, etc.)?

e Does the pharmacy have security guards on the premises?

e What methods of payment does the pharmacy accept (cash, insurance, Medicaid,
and in what ratios)?

e Does the pharmacy order from other suppliers as well? If so, why and what
controlled substances?

e If this is anew account, why does the pharmacy want you to be their supplier?

e Ifyou are not the only supplier, what controlled substances will the pharmacy be
ordering from you, in what quantities, in what time frame, and will they be
ordering these same products from other suppliers?

e What ratio will you be supplying compared to other suppliers?

e Does the pharmacy serve out of state customers?

e Does it serve pain clinics?

e Are there particular practitioners who constitute most of the prescriptions it fills
and who are these practitioners

e Does the pharmacy have any exclusive contracts, agreements, arrangements, etc.,
with any particular practitioner, business group, investors, etc.? If so, explain
those arrangements and/or obtain copies of those agreements.

245. The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35 million for

 

Purdue Pharma and McGuireWoods LLC, (available at https://www.mcguirewoods.com/news-
resources/publications/lifesciences/product_diversion_beyond_pdma.pdf).

85
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 86 of 216 PAGEID #: 349

failure to report suspicious orders of controlled substances, including opioids, and for violating
recordkeeping requirements.’

246. Inthe press release accompanying the settlement, the Department of Justice stated:
“Mallinckrodt did not meet its obligations to detect and notify DEA of suspicious orders of
controlled substances such as oxycodone, the abuse of which is part of the current opioid epidemic.
These suspicious order monitoring requirements exist to prevent excessive sales of controlled
substances, like oxycodone... . Mallinckrodt’s actions and omissions formed a link in the chain
of supply that resulted in millions of oxycodone pills being sold on the street. . . . Manufacturers
and distributors have a crucial responsibility to ensure that controlled substances do not get into
the wrong hands. . . .””°

247. Among the allegations resolved by the settlement, the government alleged
“Mallinckrodt failed to design and implement an effective system to detect and report ‘suspicious
orders’ for controlled substances — orders that are unusual in their frequency, size, or other patterns

. [and] Mallinckrodt supplied distributors, and the distributors then supplied various U.S.
pharmacies and pain clinics, an increasingly excessive quantity of oxycodone pills without
notifying DEA of these suspicious orders.”””

248. The 2017 Mallinckrodt MOA further details the DEA’s allegations regarding

Mallinckrodt’s failures to fulfill its legal duties as an opioid manufacturer:

With respect to its distribution of oxycodone and hydrocodone products,
Mallinckrodt's alleged failure to distribute these controlled substances in a

 

> See 2017 Mallinckrodt MOA.

78 See Press Release, U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35
Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders.

” Td.

86
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 87 of 216 PAGEID #: 350

manner authorized by its registration and Mallinckrodt's alleged failure to
operate an effective suspicious order monitoring system and to report suspicious
orders to the DEA when discovered as required by and in violation of 21 C.F.R.
§ 1301.74(b). The above includes, but is not limited to Mallinckrodt's alleged

failure to:
i. conduct adequate due diligence of its customers
il. detect and report to the DEA orders of unusual size and

frequency;

iil. detect and report to the DEA orders deviating substantially from
normal patterns including, but not limited to, those identified in
letters from the DEA Deputy Assistant Administrator, Office of
Diversion Control, to registrants dated September 27, 2006 and
December 27, 2007:

l, orders that resulted in a disproportionate amount of a
substance which is most often abused going to a
particular geographic region where there was known
diversion,

2 orders that purchased a disproportionate amount of a
substance which is most often abused compared to other
products, and

3. orders from downstream customers to distributors who
were purchasing from multiple different distributors, of
which Mallinckrodt was aware;

iv. use “chargeback” information from its distributors to evaluate
suspicious orders. Chargebacks include downstream purchasing
information tied to certain discounts, providing Mallinckrodt
with data on buying patterns for Mallinckrodt products; and

Vv. take sufficient action to prevent recurrence of diversion by
downstream customers after receiving concrete information of
diversion of Mallinckrodt product by those downstream
customers.’

249. In connection with that settlement, Mallinckrodt admitted that “[a]s a registrant

under the CSA, Mallinckrodt had a responsibility to maintain effective controls against diversion,

 

78 9017 Mallinckrodt MOA at 2-3.

87
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 88 of 216 PAGEID #: 351

including a requirement that it review and monitor these sales and report suspicious orders to
DEA.””? Mallinckrodt further stated that it “recognizes the importance of the prevention of
diversion of the controlled substances they manufacture” and agreed that it would “design and
operate a system that meets the requirements of 21 C.F.R. 1301.74(b) .. . [such that it would]
utilize all available transaction information to identify suspicious orders of any Mallinckrodt
product.” Mallinckrodt specifically agreed “to notify DEA of any diversion and/or suspicious
circumstances involving any Mallinckrodt controlled substances that Mallinckrodt discovers.”®°

250. Mallinckrodt also acknowledged that at certain times prior to January 1, 2012,
“certain aspects of Mallinckrodt’s system to monitor and detect suspicious orders did not meet the
standards outlined in letter from the DEA Deputy Administrator, Office of Diversion Control, to
registrants dated September 27, 2006 and December 27, 2007.8!

251. Inconnection with the investigation of Mallinckrodt, the Department of Justice and
DEA determined that Mallinckrodt ignored its responsibility to report suspicious orders of as many
as 500 million of its pills that were sent to Florida from 2008 and 2012, which was 66% of all
oxycodone sold in the state. Mallinckrodt, through its internal sources, knew that opioids it was
supplying were being used to fill suspicious orders in Florida, and knew or should have known
that those opioids were being diverted into Ohio communities. In light of a crack-down on in-state
pill mills by Ohio authorities, as well as Ohio’s implementation of a Prescription Drug Monitoring

Program, traffickers in Ohio routed orders through Florida pharmacies or prescribers for diversion

back into Ohio communities on a route that became known as the “Florida Pipeline” or

 

9 Td. at 1.
80 Td.
81 Td at 3-4.

88
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 89 of 216 PAGEID #: 352

“OxyContin Express,” or “Blue Highway,” after the color of opioids Mallinckrodt manufactured.*”
Moreover, Mallinckrodt recognized in November 2010 that 68% of the purchases by one of its
distributors, Cincinnati-based KeySource Medical, Inc., were for prescription opioids, and that
91% of this customer’s purchasers were sent to Florida.**

252. Mallinckrodt also acknowledged it had other information that would have alerted
it to potential diversion. Specifically, Mallinckrodt acknowledged that “[a]s part of their business
model Mallinckrodt collects transaction information, referred to as chargeback data, from their
direct customers (distributors). The transaction information contains data relating to the direct
customer sales of controlled substances to ‘downstream’ registrants.” As part of the settlement,
Mallinckrodt agreed that, from this data, it would “report to the DEA when Mallinckrodt concludes
that the chargeback data or other information indicates that a downstream registrant poses a risk
9984

of diversion.

5. Despite repeated admonitions, Defendants have repeatedly violated their
reporting and due diligence obligations.

 

253. Mallinckrodt was not alone in being fined by the DEA. Other Defendants have
faced repeated enforcement actions for their failure to comply with their obligations to report and
decline suspicious orders, making clear both that they were repeatedly reminded of their duties,

and that they frequently failed to meet them.

 

82 Decl. of DEA Diversion Investigator Christopher Kresnak, KeySource Medical Inc. v.
Holder, No. 1:11-cv-00393, Doc. 9-2 4 3 (S.D. Ohio June 30, 2011).

83 United States’ Opposition to Plaintiff's Motion for a Preliminary Injunction, KeySource
Medical Inc. v. Holder, No. 1:11-cv-00393, Doc. 9 at 6 (S.D. Ohio June 30, 2011).

84 9017 Mallinckrodt MOA at 5

89
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 90 of 216 PAGEID #: 353

254. Governmental agencies and regulators have confirmed (and in some cases
Defendants have admitted) that Defendants did not meet their obligations, and have uncovered
especially blatant wrongdoing.

255. In May 2014, the United States Department of Justice, Office of the Inspector
General, Evaluation and Inspections Divisions, reported that the DEA issued final decisions in 178
registrant actions between 2008 and 2012. These included a number of actions against
AmerisourceBergen, Cardinal, and McKesson:

a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
Suspension Order against the AmerisourceBergen Orlando, Florida distribution
center (“Orlando Facility”) alleging failure to maintain effective controls
against diversion of controlled substances. On June 22, 2007,
AmerisourceBergen entered into a settlement that resulted in the suspension of
its DEA registration;

b. On November 28, 2007, the DEA issued an Order to Show Cause and
Immediate Suspension Order against the Cardinal Health Auburn, Washington
Distribution Center (‘Auburn Facility”) for failure to maintain effective
controls against diversion of hydrocodone;

c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
Suspension Order against the Cardinal Health Lakeland, Florida Distribution
Center (“Lakeland Facility”) for failure to maintain effective controls against
diversion of hydrocodone;

d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
Suspension Order against the Cardinal Health Swedesboro, New Jersey
Distribution Center (“Swedesboro Facility”) for failure to maintain effective
controls against diversion of hydrocodone;

e. On January 30, 2008, the DEA issued an Order to Show Cause against the
Cardinal Health Stafford, Texas Distribution Center (“Stafford Facility”) for
failure to maintain effective controls against diversion of hydrocodone;

f. On May 2, 2008, McKesson Corporation entered into an Administrative
Memorandum of Agreement (“2008 McKesson MOA”) with the DEA which
provided that McKesson would “maintain a compliance program designed to
detect and prevent the diversion of controlled substances, inform DEA of
suspicious orders required by 21 C.F.R. § 1301.74(b), and follow the
procedures established by its Controlled Substance Monitoring Program”;

90
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 91 of 216 PAGEID #: 354

g. On September 30, 2008, Cardinal Health entered into a Settlement and Release
Agreement and Administrative Memorandum of Agreement with the DEA
related to its Auburn, Lakeland, Swedesboro and Stafford Facilities. The
document also referenced allegations by the DEA that Cardinal failed to
maintain effective controls against the diversion of controlled substances at its
distribution facilities located in McDonough, Georgia (“McDonough Facility”),
Valencia, California (“Valencia Facility”) and Denver, Colorado (“Denver
Facility”);

h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
Suspension Order against the Cardinal Health’s Lakeland Facility for failure to
maintain effective controls against diversion of oxycodone; and

i. On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the
DEA to resolve the civil penalty portion of the administrative action taken
against its Lakeland, Florida Distribution Center.

256. CVS, too, is a repeat offender and recidivist: the company has paid fines totaling
over $40 million as the result of a series of investigations by the DEA and the United States
Department of Justice (“DOJ”). It nonetheless treated these fines as the cost of doing business and
has allowed its pharmacies to continue dispensing opioids in quantities significantly higher than
any plausible medical need would require, and to continue violating its recordkeeping and
dispensing obligations under the CSA.

257. As recently as June 2018, CVS Pharmacy, Inc. agreed to pay $1.5 to settle civil
penalty claims stemming from a DEA investigation of CVS pharmacy stores in Nassau and Suffolk
Counties on Long Island. The DEA’s investigation revealed that these pharmacies failed to timely
report the loss or theft of controlled substances, including hydrocodone, one of the most commonly

diverted controlled substances.

258. This fine was preceded by numerous others throughout the country.

9]
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 92 of 216 PAGEID #: 355

259. — Just last year, in July 2017, CVS entered into a $5 million settlement with the U.S.
Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies
tailed to keep and maintain accurate records of Schedule I, lI, IV, and V controlled substances.

260. In February 2016, CVS paid $8 million to settle allegations made by the DEA and
the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under
the CSA and filling prescriptions with no legitimate medical purpose.

261. In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in
Connecticut failed to maintain proper records in accordance with the CSA.

262. In September 2016, CVS entered into a $795,000 settlement with the Massachusetts
Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription
monitoring program website and review a patient’s prescription history before dispensing certain
opioid drugs.

263. In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that
50 of its stores violated the CSA by filling forged prescriptions for controlled substances—mostly
addictive painkillers—more than 500 times between 2011 and 2014.

264. In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s
Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores
violated the CSA by filling invalid prescriptions and maintaining deficient records. The United
States alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions
with invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse
practitioners for hydrocodone, despite the fact that these practitioners were not legally permitted
to prescribe that drug. Additionally, the government alleged that CVS had recordkeeping

deficiencies.

92
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 93 of 216 PAGEID #: 356

265. In May 2015, CVS agreed to pay a $22 million penalty following a DEA
investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed
prescription opioids, “based on prescriptions that had not been issued for legitimate medical
purposes by a health care provider acting in the usual course of professional practice. CVS also
acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions
that were issued based on legitimate medical need.”

266. In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve
allegations it filled prescriptions written by a doctor whose controlled-substance registration had
expired.

267. In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for
improperly selling prescription narcotics in at least five locations in the Oklahoma City
metropolitan area.

268. Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere
intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA
registration numbers.

269. CVS saw huge increases in the quantity of oxycodone it dispensed in Florida from
2006 to 2010. Starting with an already high baseline, a single CVS ordered approximately four
times the amount of oxycodone a typical pharmacy orders in one year in 2006. By 2010, the same
pharmacy’s 10-month history showed quantities more than thirty times the amount of oxycodone
a typical pharmacy orders in one year, and the pharmacy’s supervisor could not explain why the
volume was so high. During that time, Cardinal was the pharmacy’s main distributor, and two of
CVS’s Florida pharmacies were among Cardinal’s top four retail pharmacy customers, dispensing

a staggering amount of oxycodone compared to Cardinal’s other Florida customers. Interviews

93
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 94 of 216 PAGEID #: 357

with employees of these pharmacies revealed that they routinely observed red flags and obvious
signs that they were filling illegitimate prescriptions. One set a daily limit of oxycodone 30mg
prescriptions the pharmacy would fill each day, basing the limit on the amount in stock that day,
so as to ensure that the “real pain patients” could get their prescriptions filled.®° The pharmacy
usually reached its limit by lunchtime each day, and at times within a 30 minutes of opening.
Customers, aware that prescriptions were first come, first serve, would line up outside the store as
early as 7:45 AM. Anemployee acting as “bouncer” included escorting off the premises customers
who were “hooked” on opioids and became belligerent if their prescriptions were refused among
his job duties.°° Although CVS/Caremark, Inc. had in place dispensing guidelines for controlled
substances prescriptions, these guidelines were not followed at these stores. Rather, they
controlled substances dispensed prescriptions despite the existence of “warning signs” in the
guidelines.*’

270. CVS acknowledged in 2012 that it was “aware of the pill mill and/or pain clinic
situation and the diversion of controlled substances, primarily oxycodone, in Florida,” and was
advised by the DEA of typical red flags.°® CVS’s and Cardinal’s failure to take action to report or
halt the distribution of these opioids reflect systemic failure in their compliance and also would
have permitted the migration of these opioids to other jurisdictions, including Ohio.

271. Walgreens also has been penalized for serious and flagrant violations of the CSA.

On February 12, 2012, the DEA issued an Order to Show Cause and Immediate Suspension of

 

85 Declaration of Joseph Rannazzisi, Holiday CVS, LLC d/b/a CVS/Pharmacy Nos.
5195/219 v. Eric Holder, Jr. et al., No. 1:12-cv-191, Doc. 19-6 FF 38-41 (D.D.C. Feb. 24, 2012).

86 Id 4 41d.
87 Td. J 48 & 56.

88 Declaration of Joseph Rannazzisi, Holiday CVS, LLC d/b/a CVS/Pharmacy Nos.
5195/219 y. Eric Holder, Jr. et al., No. 1:12-cv-191, Doc. 19-6 F¥ 27-28 (D.D.C. Feb. 24, 2012).

94
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 95 of 216 PAGEID #: 358

Registration against Defendant Walgreens’ Jupiter, Florida distribution center (“Jupiter Center’’),
for failure to maintain effective controls against the diversion of opioids. The DEA found, among
other things, that the Jupiter Center failed to conduct adequate due diligence and should have
known that the Walgreens pharmacies were dispensing controlled substances, including opioids,
for other than legitimate medical purposes.

272. In June 2013, Walgreens agreed to the largest setthement in DEA history at the
time—$80 million—to resolve allegations that it committed an unprecedented number of
recordkeeping and dispensing violations of the CSA at the Jupiter Center and six Walgreens retail
pharmacies in Florida, including negligently allowing controlled substances such as oxycodone and
other prescription painkillers to be diverted for abuse and illegal black market sales. The
Department of Justice, in describing the settlement, explained that the conduct at issue included

2 46

Walgreens’ “alleged failure to sufficiently report suspicious orders was a systematic practice that

resulted in at least tens of thousands of violations and allowed Walgreens’ retail pharmacies to
order and receive at least three times the Florida average for drugs such as oxycodone.”®?

273. Walgreens’ Florida operations at issue in this settlement highlight its egregious
conduct regarding diversion of prescription opioids. Walgreens’ Florida pharmacies each
allegedly ordered more than one million dosage units of oxycodone in 201 1—more than ten times
the average amount. In addition to the monetary payment, the Jupiter, Florida distribution center

lost its authority to distribute or dispense controlled substances, including opioids, for two

years. This revocation ended in 2014.

 

89 Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A
Record Settlement Of $80 Million For Civil Penalties Under The Controlled Substances Act, US.
Dep’t of Just. (June 11, 2013), https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-record-
settlement-80-million-civil-penalties-under-controled.

95
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 96 of 216 PAGEID #: 359

274, The Jupiter Center supplied prescription opioids to two Walgreens pharmacies in
Oviedo, Florida, one of which increased its oxycodone prescriptions from 6,600 dosage units in
June 2010 to 169,780 dosage units in June 2011. Multiple arrests at the Oviedo Walgreens for
illicit sales prompted the local chief of police to write letters to the Chairman and CEO of
Walgreens and asked for their assistance in fighting the prescription drug epidemic. In the letter,
the police chief reported that at both locations drugs were “sold, distributed as payment, crushed,
and snorted, liquefied and injected, or multiple pills swallowed while in the parking lot of your
pharmacies.”?°

275. Defendant Walgreens’ Jupiter Center continued to supply prescription opioids to
the Oviedo pharmacies, and increased its quantities of 30 mg oxycodone from 73,300 tablets in
February 2011, to 145,300 dosage units in July 2011. The Jupiter Center nearly doubled its
distribution of oxycodone to one of these pharmacies within a six month period.

276. The Jupiter Center, along with Defendant Walgreens’ headquarters, ignored
warnings and concerns from its own employees about large shipments of opioids. In January 2011,
the Center’s Function Manager, who was responsible for all Schedule II drug operations (including
opioids), sent an email to the manager of Walgreens’ drug stores at its headquarters about the
suspiciously “large quantity,” of oxycodone that was being ordered by three stores in Florida.?!
The Jupiter Center continued to supply opioids to these locations, and provided a Walgreens’
pharmacy in a town of less than 3,000 people, 285,800 30 milligram doses of oxycodone in January

2011. Despite the warning from an employee, Defendant Walgreens did not report any of these

orders as suspicious.

 

"Tn the Matter of Walgreens Co. Order to Show Cause, September 13, 2012.
91 Id.

96
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 97 of 216 PAGEID #: 360

277. Instead, Walgreens corporate officers turned a blind eye to these abuses. In fact,
corporate attorneys at Walgreens suggested, in reviewing the legitimacy of prescriptions coming
from pain clinics, that “if these are legitimate indicators of inappropriate prescriptions perhaps we
should consider not documenting our own potential noncompliance,” ” underscoring Walgreens’
attitude that profit outweighed compliance with the CSA or the health of communities.

278. According to the Order to Show Cause, Defendant Walgreens’ corporate
headquarters pushed to increase the number of oxycodone sales to Walgreens’ Florida pharmacies,
and provided bonuses for pharmacy employees based on number of prescriptions filled at the
pharmacy in an effort to increase oxycodone sales. In July 2010, Defendant Walgreens ranked all
of its Florida stores by number of oxycodone prescriptions dispensed in June of that year, and
found that the highest-ranking store in oxycodone sales sold almost 18 oxycodone prescriptions
per day. All of these prescriptions were filled by the Jupiter Center.

279. Walgreens’ misconduct was not limited to Florida. The Massachusetts Attorney
General’s Medicaid Fraud Division found that, from 2010 through most of 2015, multiple
Walgreens stores across the state failed to monitor the opioid use of some Medicaid patients who
were considered high-risk—despite the context of soaring overdose deaths in Massachusetts.
Walgreens agreed to pay $200,000 and follow certain procedures for dispensing opioids.

280. More recently, Defendant McKesson admitted to breach of its duties to monitor,
report, and prevent suspicious orders. Pursuant to an Administrative Memorandum of Agreement
entered into between McKesson and the DEA in January 2017, McKesson admitted that, at various
times during the period from January 1, 2009 through the effective date of the Agreement (January

17, 2017) it “did not identify or report to [the] DEA certain orders placed by certain pharmacies

 

"2 Td.

97
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 98 of 216 PAGEID #: 361

which should have been detected by McKesson as suspicious based on the guidance contained in
the DEA Letters.””? Further, the 2017 Agreement specifically finds that McKesson “distributed
controlled substances to pharmacies even though those McKesson Distribution Centers should
have known that the pharmacists practicing within those pharmacies had failed to fulfill their
corresponding responsibility to ensure that controlled substances were dispensed pursuant to
prescriptions issued for legitimate medical purposes by practitioners acting in the usual course of
their professional practice, as required by 21 C.F.R § 1306.04(a).”°* McKesson admitted that,
during this time period, it “failed to maintain effective controls against diversion of particular
controlled substances into other than legitimate medical, scientific and industrial channels by sales
to certain of its customers in violation of the CSA and the CSA’s implementing regulations, 21
C.F.R. Part 1300 et seqg., at the McKesson Distribution Centers” including the McKesson
Distribution Center located in Washington Court House, Ohio. Due to these violations, McKesson
agreed to a partial suspension of its authority to distribute controlled substances from the
Washington Court House, Ohio facility (among other facilities).?> Washington Court House, Ohio
is the seat of Fayette County and, upon information and belief, McKesson’s Washington

Courthouse distribution center supplied opioids locally as well as to more distant customers.

 

”? Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan. 17,
2017) (hereinafter “2017 Settlement Agreement and Release”) (“McKesson acknowledges that, at
various times during the Covered Time Period [2009-2017], it did not identify or report to DEA
certain orders placed by certain pharmacies, which should have been detected by McKesson as
suspicious, in a manner fully consistent with the requirements set forth in the 2008 MOA.”),
available at https://www.justice.gov/opa/press-release/file/92847 1/download.

94 Id

°° Other facilities included McKesson’s distribution centers in Aurora, CO; Aurora, IL;
Delran, NJ; LaCrosse, WI; Lakeland, FL; Landover, MD; La Vista, NE; Livonia, MI; Methuen,
MA; Santa Fe Springs, CA; and West Sacramento, CA.

98
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 99 of 216 PAGEID #: 362

281. As the Washington Post and 60 Minutes have reported, DEA staff recommended a
much larger penalty, as much as a billion dollars, and delicensing of certain facilities.°° A DEA
memo outlining the investigative findings in connection with the administrative case against the
12 McKesson distribution centers included in the 2017 Settlement stated that McKesson
“TsJupplied controlled substances in support of criminal diversion activities”; “[i]gnored blatant
diversion”; had a “[p]attern of raising thresholds arbitrarily”; “[flailed to review orders or
suspicious activity”; and “[i]gnored [the company’s] own procedures designed to prevent

297

diversion. The Washington Court House distribution center was among the warehouses

investigators found “were supplying pharmacies that sold to criminal drug rings.”°

282. Even the far lessor-than recommended civil penalty against McKesson, a $150
million fine, was record breaking. In addition to the monetary penalty, the DOJ required
McKesson to suspend sales of controlled substances from distribution centers in four different
states. Though this penalty too, was far less severe than investigators had recommended, as the
DOJ explained, these “staged suspensions” are nevertheless “among the most severe sanctions
ever agreed to by a [Drug Enforcement Administration] registered distributor.”””
283. Following the 2017 settlement, McKesson shareholders made a books and records

request of the company. According to a separate action pending on their behalf, the Company’s

records show that the Company’s Audit Committee failed to monitor McKesson’s information

 

°° Lenny Bernstein and Scott Higham, “‘We Feel Like Our System Was Hijacked’: DEA
Agents Say a Huge Opioid Case Ended in a Whimper, Washington Post (Dec. 17, 2017).

97 Td.
98 Td.

°° Department of Justice, “McKesson Agrees to Pay Record $150 Million Settlement for
Failure to Report Suspicious Orders of Pharmaceutical Drugs, (Jan. 17, 2017)
https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-
report-suspicious-orders.

99
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 100 of 216 PAGEID #: 363

reporting system to assess the state of the Company’s compliance with the CSA and McKesson’s
2008 Settlements. More particularly, the shareholder action alleges that the records show that in
October 2008, the Audit Commillee had an inilial discussion of the 2008 Settlements and results
of internal auditing, which revealed glaring omissions; specifically:

a. some customers had “not yet been assigned thresholds in the system to flag
large shipments of controlled substances for review”;

b. “[d]Jocumentation evidencing new customer due diligence was incomplete”;

c. “documentation supporting the company’s decision to change thresholds for
existing customers was also incomplete”; and

d. Internal Audit “identified opportunities to enhance the Standard Operating
Procedures.”

284. Yet, instead of correcting these deficiencies, after that time, for a period of more
than four years, the Audit Committee failed to address the CSMP or perform any more audits of
McKesson’s compliance with the CSA or the 2008 Settlements, the shareholder action’s
description of McKesson’s internal documents reveals. During that period of time, McKesson’s
Audit Committee failed to inquire whether the Company was in compliance with obligations set
forth in those agreements and with the controlled substances regulations more generally.

285. In short, McKesson, was “neither rehabilitated nor deterred by the 2008

999

[agreement],’” as a DEA official working on the case noted.'°? Quite the opposite, “their bad acts
continued and escalated to a level of egregiousness not seen before.’”!®! According to statements

of “DEA investigators, agents and supervisors who worked on the McKesson case” reported in the

Washington Post, “the company paid little or no attention to the unusually large and frequent orders

 

100 Tq. (alteration in original).
'0l TZ. (quoting a March 30, 2015 DEA memo).

100
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 101 of 216 PAGEID #: 364

placed by pharmacies, some of them knowingly supplying the drug rings.”!” “Instead, the DEA
officials said, the company raised its own self-imposed limits, known as thresholds, on orders from
pharmacies and continued to ship increasing amounts of drugs in the face of numerous red
flags.”103
286. Further, in a 60 Minutes interview in the fall of 2017, former DEA agent Joe
Rannazzisi described Defendants’ industry as “out of control,” stating that “[w]hat they wanna do,
is do what they wanna do, and not worry about what the law is. And if they don't follow the law
in drug supply, people die. That's just it. People die. ”!°* He further explained that:
JOE RANNAZZISI: The three largest distributors are Cardinal Health, McKesson, and
AmerisourceBergen. They control probably 85 or 90 percent of the drugs going
downstream.
[INTERVIEWER]: You know the implication of what you’re saying, that these big
companies knew that they were pumping drugs into American communities that were
killing people.
JOE RANNAZZISI: That's not an implication, that’s a fact. That's exactly what they did.!”
287. Another DEA veteran similarly stated that these companies failed to make even a
“good faith effort” to “do the right thing.”!°° He further explained that “I can tell you with 100
percent accuracy that we were in there on multiple occasions trying to get them to change their

behavior. And they just flat out ignored us.”!°”

 

102 Td.
103 Td.

104 Bill Whitaker, Ex-DEA Agent : Opioid Crisis Fueled by Drug Industry and Congress,
CBS News (Oct. 17, 1017), https://www.cbsnews.com/news/ex-dea-agent-opioid-crisis-fueled-
by-drug-industry-and-Congress

105 Id.

106 Id.
107 Id.

101
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 102 of 216 PAGEID #: 365

288. At a hearing before the House of Representatives’ Energy and Committee
Subcommittee on Oversight and Investigations on May 8, 2018, the chief executives of McKesson
and Cardinal, among others, testified regarding their anti-diversion programs and their roles in the
opioid epidemic. The Chairman of Miami-Luken alone acknowledged, in response to questions,
that his company failed in the past to maintain effective controls to prevent diversion and that its
actions contributed to the opioid crisis. He also testified that Miami-Luken had severed
relationships with many customers that continue to do business with other distributors. Despite
the frequent prior enforcement actions described above, neither McKesson nor Cardinal admitted
any deficiencies in their compliance. In fact, both executives’ answers confirmed gaps and
breakdowns in past and current practices.

289. For example, Cardinal’s former Executive Chairman, George Barrett, denied that
“volume in relation to size of population” is a “determining factor” in identifying potentially
suspicious orders. Despite regulatory and agency direction to identify, report, and halt suspicious
orders, Cardinal focused on whether a pharmacy was legitimate, not whether its orders suggested
evidence of diversion. Despite a Cardinal employee flagging an especially prolific pharmacy as a
potential pill mill in 2008, the Subcommittee found no evidence that Cardinal took any action in
response. In addition, Cardinal increased another pharmacy’s threshold twelve times, but could
not explain what factors it applied or how it made decisions to increase thresholds.

290. According to records produced to the Subcommittee, McKesson’s due diligence
file on one of the pharmacies in West Virginia that it supplied with a massive volume of opioids
consisted of a single page. Despite McKesson’s claim that it (a) reviewed every single customer

for high volume orders of certain drugs; (b) set a threshold of 8,000 pills per month; and (c)

102
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 103 of 216 PAGEID #: 366

examined and documented every order over that threshold, the company still shipped 36 times the
monthly threshold to one pharmacy—9,500 pills per day.

291. The above violations reflect a pervasive pattern and practice over the last decade of
failing to report and stop suspicious orders from which Defendants’ operations in Ohio and the
supply of opioids into Fayette County would not have been exempt. In addition, these violations
of federal law and regulations also constituted violations of Ohio law.

4. Defendants worked together to sustain their market and boost their profits.

 

292. As leading wholesale distributors, Distributor Defendants had close financial
relationships with both manufacturers and customers, for whom they provide a broad range of
value-added services that render them uniquely positioned to obtain information and control
against diversion. These services often otherwise would not be provided by manufacturers to their
downstream customers who ultimately dispense the drugs and would be difficult and costly for the
dispenser to reproduce. For example, “[w]holesalers have sophisticated ordering systems that
allow customers to electronically order and confirm their purchases, as well as to confirm the
availability and prices of wholesalers’ stock.” Fed. Trade Comm'n vy. Cardinal Health, Inc., 12 F.
Supp. 2d 34, 41 (D.D.C. 1998). Through their generic source programs, wholesalers are also able
“to combine the purchase volumes of customers and negotiate the cost of goods with
manufacturers.” Wholesalers also offer marketing programs, patient services, and other software
to assist their dispensing customers.

293. Wholesaler Defendants had financial incentives from manufacturers to distribute
higher volumes, and thus to refrain from reporting or declining to fill suspicious orders. Wholesale
drug distributors acquire pharmaceuticals, including opioids, from manufacturers at an established

wholesale acquisition cost. Discounts and rebates from this cost may be offered by manufacturers

103
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 104 of 216 PAGEID #: 367

based on market share and volume. As a result, higher volumes may decrease the cost per pill to
distributors. Decreased cost per pill, in turn, allows wholesale distributors to offer more
competitive prices, or alternatively, pocket the difference as additional profit. Lither way, the
increased sales volumes result in increased profits.

294. Upon information and belief, each of the Defendants also worked together through
trade or other organizations, such as the HDA, the National Association of Chain Drugstores
(“NACDS”),!° and Pain Care Forum (“PCF”), to safeguard the market for Marketing Defendants’
opioids and the distribution of opioids.

295. Upon information and belief, the HDA and the Wholesaler Defendants sought the
active membership and participation of manufacturers by advocating that one of the benefits of
membership included the ability to develop direct relationships between manufacturers and
distributors at high executive levels. The HDA touted the benefits of membership to
manufacturers, advocating that membership included the ability to, among other things, “network

one on one with manufacturer executives at HDA’s members-only Business and Leadership

99 66 99 66

Conference,” “networking with HDA wholesale distributor members,” “opportunities to host and

99 66.

sponsor HDA Board of Directors events,” “participate on HDA committees, task forces and

working groups with peers and trading partners,” and “make connections.”!

296. After becoming members, the wholesalers and manufacturers alike were eligible to

participate on councils, committees, task forces and working groups, including:

 

108 The National Association of Chain Drug Stores (NACDS) is a national, not-for-
profit trade association that represents traditional drug stores and supermarkets and mass
merchants with pharmacies. Walgreen Company and CVS Health are members and/or have
representatives on the Board of Directors of NACDS.

109 Manufacturer Membership Benefits, Healthcare Distribution Alliance, available at
hitps://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
benefits.ashx?la=en..

104
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 105 of 216 PAGEID #: 368

a. Industry Relations Council: “This council, composed of distributor and
manufacturer members, provides leadership on pharmaceutical distribution and
supply chain issues.”

b. Business Technology Committee: “This committee provides guidance to HDA
and its members through the development of collaborative e-commerce
business solutions. The committee’s major areas of focus within pharmaceutical
distribution include information systems, operational integration and the impact
of e-commerce.” Participation in this committee includes distributors and
manufacturer members.

c. Logistics Operation Committee: “This committee initiates projects designed to
help members enhance the productivity, efficiency and customer satisfaction
within the healthcare supply chain. Its major areas of focus include process
automation, information systems, operational integration, resource
management and quality improvement.” Participation in this committee
includes distributors and manufacturer members.

d. Manufacturer Government Affairs Advisory Committee: “This committee
provides a forum for briefing HDA’s manufacturer members on federal and
state legislative and regulatory activity affecting the pharmaceutical distribution
channel. Topics discussed include such issues as prescription drug traceability,
distributor licensing, FDA and DEA regulation of distribution, importation and
Medicaid/Medicare reimbursement.” Participation in this committee includes
manufacturer members.

e. Contracts and Chargebacks Working Group: “This working group explores
how the contract administration process can be streamlined through process
improvements or technical efficiencies. It also creates and exchanges industry
knowledge of interest to contract and chargeback professionals.” Participation
in this group includes manufacturer and distributor members.!!°

297. HDA also offers a multitude of conferences, including annual business and

leadership conferences. HDA advertises these conferences to manufacturers as “bring[ing]

together high-level executives, thought leaders and influential managers . . . to hold strategic

 

"10 Councils and Committees, Healthcare Distribution Alliance, available at

https://www.healthcaredistribution.org/about/councils-and-committees

 

 

105
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 106 of 216 PAGEID #: 369

business discussions on the most pressing industry issues.”!!! These conferences provided HDA
members “unmatched opportunities to network with [their] peers and trading partners at all levels

of the healthcare distribution industry”!

and an opportunity for Defendants to work together.

298. Defendants also worked together through joint efforts of the HDA and NACDS.
The respective CEOs of the HDA and NACDS have spoken with one voice, with respect to
portraying their members as committed to safeguarding the integrity of the supply chain when
opposing efforts to promote the importation of prescription drugs as a means of mitigating the
escalating costs of medications. These statements support the inference that Defendants worked
together in other ways as well to mislead the public regarding their commitment to complying with
their legal obligations and safeguarding against diversion.

299. Defendants also coordinated in other ways, including, according to articles
published by the Center for Public Integrity and the Associated Press, the Pain Care Forum—
whose members include, upon information and belief, the HDA—which has been lobbying on
behalf of opioid manufacturers and distributors for “more than a decade.’””!!? This coordination in

their lobbying further supports an inference that Defendants worked together in other ways,

including through the enterprise described in this Complaint.

 

"Il Business and Leadership Conference—Information for Manufacturers, Healthcare
Distribution Alliance, available at https:/Avww.healthcaredistribution.org/events/2015-
business-and-leadership-conference/blc-for-manufacturers.

I Tq

"3 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic,
The Center for Public Integrity (Sept. 19, 2017), available at
https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-policy-
amid-drug-epidemic; PAIN CARE FORUM 2012 Meetings Schedule, (last updated Dec. 2011)
(showing Covidien, Mallinckrodt LLC’s parent company until mid-2013, as a member in 2012),
available at https://assets.documentcloud.org/documents/3 108982/PAIN-CARE-FORUM-
Meetings-Schedule-amp.pdf

 

 

106
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 107 of 216 PAGEID #: 370

300. Taken together, the interaction and length of the relationships between and among
the Defendants reflect a deep level of interaction and cooperation between two groups in a tightly
knit industry. The Defendants were not operating in isolation or groups forced to work together
inaclosed system. They operated together as a united entity, working together on multiple fronts,
to engage in the unlawful sale of prescription opioids.

301. The HDA, NACDS, and the Pain Care Forum are examples of the overlapping
relationships and concerted joint efforts to accomplish common goals, and demonstrate that the
leaders of each of the Defendants were in communication and cooperation.

302. Publications and guidelines issued by the HDA confirm that Defendants utilized
their membership in the HDA to form agreements. Specifically, in the fall of 2008, the HDA
published the Industry Compliance Guidelines: Reporting Suspicious Orders and Preventing
Diversion of Controlled Substances (the “Industry Compliance Guidelines”) regarding diversion.
As the HDA explained in an amicus brief, the Industry Compliance Guidelines were the result of
“Ta] committee of HDMA members contribut[ing] to the development of this publication”
beginning in late 2007.!!*

303. Defendants were also a part of a decision-making scheme seeking to increase sales
through a systematic refusal to maintain effective controls against diversion and identify
suspicious orders and report them to the DEA.

304. Defendants worked to control the flow of information and influence state and

federal governments to pass legislation that supported the use of opioids and limited the authority

 

4 See Amicus Curiae Br. of Healthcare Distribution Management Association (HDMA)
in Support of Cardinal Health, Inc.’s Motion for Injunction Pending Appeal, No. 12-5061 (D.C.
Cir. Mar. 7, 2012), Doc. No. 1362415 at 5.

107
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 108 of 216 PAGEID #: 371

of law enforcement to rein in illicit or inappropriate prescribing and distribution. They did this
through their participation in the PCF and HDA.

305. Defendants thus knew that their own conduct could be reported by other distributors
and that their failure to report suspicious orders they filled could be brought to the DEA’s attention.
As a result, Defendants had an incentive to communicate with each other about the reporting of
suspicious orders to ensure consistency in their dealings with DEA.

306. The desired consistency was achieved. As described below, Defendants failed to
report suspicious orders and the flow of opioids continued unimpeded.

5. Defendants ignored red flags of abuse and diversion.

307. The data that reveals and/or confirms the identity of each wrongful opioid
distributor is hidden from public view, but is in the possession of Defendants.

308. Yet, publicly available information confirms that Defendants funneled far more
opioids into the County than could have been expected to serve legitimate medical use, and ignored
other red flags of suspicious orders. This information, along with the information known only to
Defendants, would have alerted them to potentially suspicious orders of opioids in and affecting
Fayette County.

309. As discussed above, Fayette County had an opioid prescription rate exceeding its
population from 2006 to 2015, and that rate has remained high —an average of 99.2 prescriptions
per 100 people—thereafter.

310. All told, Fayette County, with an average population from 2010 to 2017 of
approximately 29,021, received a total of 15,807,728 retail doses of opioid analgesics. This
amounted to approximately 141 doses per opioid patient. The volume of opioids distributed in
Fayette County is so high as to raise a red flag that not. all of the prescriptions heing ordered could

be for legitimate medical uses.

108
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 109 of 216 PAGEID #: 372

311. Given this, and the additional red flags described below, Defendants would, upon
information and belief, have been aware of suspicious orders and prescribers. The County’s
information and belief rests upon the following facts:

(a) Defendants have access to detailed transaction-level data on the sale and distribution of
opioids, which can be broken down by zip code, prescriber, and pharmacy and includes
the volume of opioids, dose, and the distribution of other controlled and non-controlled
substances;

(b) Manufacturers make use of that data to target their marketing and, for that purpose,
regularly monitor the activity of doctors and pharmacies;

(c) Manufacturers and distributors regularly visit pharmacies and doctors to promote and
provide their products and services, which allows them to observe red flags of
diversion;

(d) Pharmacies have access to the prescriptions themselves and detailed prescription and
transaction histories, as well as the opportunity to observe patients who come in to their
stores;

(e) Upon information and belief, Distributor Defendants were the primary source of
prescription opioids in Fayette County, and each plays such a large part in the
distribution of opioids that its own volume provides a ready vehicle for measuring the
overall flow of opioids into a pharmacy or geographic area;

(f) Walgreens and CVS have been penalized for their illegal prescription opioid practices,
and the widespread nature of these violations suggests they are the product of national
policies and practices, including the performance metrics and prescription quotas
adopted for their retail stores;

(g) Mallinckrodt and a number of the Distributor Defendants have admitted to or been
subject to enforcement actions for systemic failures in their compliance with controlled
substances obligations, from which their actions in Fayette County would not have been
exempt; and

(h) According to testimony by a Cardinal former Executive Chairman of the Board at a
hearing before the House of Representatives’ Energy and Committee Subcommittee on
Oversight and Investigations on May 8, 2018, a distributor has the ability to request
drug dispensing reports, which include all drugs dispensed by a pharmacy, not only
those by Cardinal, and had requested such reports in the past. Upon information and
belief, other wholesale distributors could request similar reports.

109
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 110 of 216 PAGEID #: 373

312. At all relevant times, Defendants were in possession of data or information that
allowed them to track prescribing patterns over time. For example, Defendants developed “know
your customer” questionnaires and files. ‘his information, compiled pursuant to comments trom
the DEA in 2006 and 2007, was intended to help Defendants identify suspicious orders or
customers who were likely to divert prescription opioids. The “know your customer”
questionnaires informed Defendants of the number of pills that the pharmacies sold, how many
non-controlled substances were sold compared to controlled substances, whether the pharmacy
buys from other distributors, the types of medical providers in the area, including pain clinics,
general practitioners, hospice facilities, cancer treatment facilities, among others, and these
questionnaires put the recipients on notice of suspicious orders.

313. Upon information and belief, at all relevant times, the Defendants were in
possession of national, regional, state, and local prescriber- and patient-level data that allowed
them to track prescribing patterns over time. Purdue obtained detailed data about individual
doctors’ prescribing patterns from I.M.S., which it used to target its marketing. Moreover, as a
routine practice, “[p]harmaceutical companies monitor the return on investment of detailing - and
all promotional efforts - by prescription tracking.”!!> Companies such as IMS Health, Dendrite,
Verispan, and Wolters Kluwer, referred to as “information distribution companies,” “health
information organizations” or “data vendors” purchase prescription records from pharmacies, the

majority of which sell these records.'!® The largest such company, IMS Health, has been described

 

5 Joint Appendix, Sorrell v. IMS Health, No. 10-779, 2011 WL 687134, at *388-89 (Feb.
22, 2011) (Fugh-Berman A, Ahari S (2007) Following the Script: How Drug Reps Make Friends
and Influence Doctors. PLoS Med 4(4): e150. doi:10.1371/journal.pmed.0040150).

116 Td. at 389.

110
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 111 of 216 PAGEID #: 374

as procuring records on about 70% of prescriptions filled in community pharmacies.!!’

Pharmaceutical companies are the primary customers for the prescribing data sold by these
vendors.'!8

314. The same information, which is often used to identify “high prescribers” for
purposes of marketing efforts, would have allowed Defendants to identify pill mills and red flags
of abuse or diversion. In fact, one of the data vendor’s experts previously testified that “a firm that
sells narcotic analgesics was able to use prescriber-identifiable information to identify physicians
that seemed to be prescribing an inordinately high number of prescriptions for their product.”!!

315. Pharmacies such as those operated by CVS and Walgreens have particularly
detailed information that would have alerted them to red flags of abuse and diversion. As noted
above, both CVS and Walgreens would have had particularly detailed information due to the
integration of their operations at different levels of the supply chain. Walgreens describes its
Ohio distribution center as having “a very sophisticated computer-driven automated storage and
retrieval system” and high tech “inventory management system” that “connects [its] stores and
[its] distribution centers.”'7° Accordingly, upon information and belief, Walgreens possessed real-
time data that fully and accurately depicted the exact amounts of pills, pill type, and anticipated

“customer” order threshold for its own stores. It is conceivable that such data monitoring systems

could, and likely did, track and/or record facially suspicious orders.

 

117 Td.
118 Id.

49 Sorrell v. IMS Health Inc., No. 10-779, 2011 WL 705207, *467-471 (Feb. 22, 2011);
see also Joint Appendix, Sorrell v. IMS Health, No. 10-779, 2011 WL 687134, at *204 (Feb. 22,
2011).

'20 Toledo Business Journal, $135 million Walgreen Distribution Center Targeted, (Sept.
1, 2000), http://www.toledobiz.com/Files/major_stories/tbj_featured0009walgreens.html

111
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 112 of 216 PAGEID #: 375

316. Upon information and belief, Walgreens utilized Central Pharmacy Operations that
provided “central fill” services to its “Well Experience” locations for a period of time beginning
as early as 2009. As described herein, these Central Pharmacy Operations locations served as both
distributors and dispensaries of opioids. Central Pharmacy Operation centers first existed in select
states, but later spread nationwide. They currently provide pharmacy support services including
customer registration, data entry, patient and provider review, data verification, and telephonic
customer counseling.

317. The use of “central fill” practices allowed the company to break down the face-to-
face relationship between the patient and pharmacist by outsourcing things like bottling, labeling,
prescription review, and data verification. Thus, the Central Pharmacy Operation centers acted as
both distributors and dispensaries by providing the Well Experience locations medications to
dispense, and also as a dispensing pharmacy, mailing the medication to the Well Experience
locations to be given to the customer. In addition to the above, Walgreens is known to have
traditional distribution centers, one of which is in Perrysburg, Ohio. Upon information and belief,
Walgreens acted as a wholesale distributor of opioids to its own free-standing Well Experience
locations from these distribution centers as well.

318. At the pharmacy level, these pharmacies would have been able to observe
customers, including, for example, customers with insurance coverage making cash payments.
They could also identify customers filling prescriptions at multiple pharmacy branches or from
different doctors, or patterns of unusual or suspicious prescribing from a particular medical
provider. Moreover, CVS Health president and CEO Larry Merlo has described the company

as “America’s front door to health care with a presence in nearly 10,000 communities across

112
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 113 of 216 PAGEID #: 376

the country,” and this position as allowing it to “see firsthand the impact of the alarming and
rapidly growing epidemic of opioid addiction and misuse.”

319. CVS and, upon information and belief, Walgreens, used performance metrics
related to their own profits, which would rely, in part, upon the number of prescriptions dispensed.
By 2010, CVS had implemented performance metrics that remain publicly available online.
CVS’s metrics system lacked any measurement for pharmacy accuracy or customer safety. They
did, however, prioritize speed and volume, including through efforts to encourage patients to pick
up initial prescriptions that might otherwise be returned to stock. Moreover, the bonuses for
pharmacists are calculated, in part, on how many prescriptions that pharmacist fills within a year.
These policies remained in place even as the epidemic raged.

320. Former pharmacists at both Walgreens and CVS alike have publically complained
about pressure to put speed ahead of safety. One former Walgreens pharmacist described
management critiques for “not going fast enough” in dispensing prescriptions, and believed
“{t]hey’d like you to fill one a minute if you could.” She recalled there was even a timer to alert
her if she was falling behind, and threats of reduced hours or a move to a different store or
location.'2!_ Concerning the metrics at CVS, one pharmacist commented that “You get stressed,

9°

and it takes your mind away from the actual prescriptions.” Another former CVS pharmacist
recalled that “[e]very prescription [wa]s timed,” and a backlog would pop up in color on

pharmacists computer screens if they fell behind.'?? Additionally, CVS has faced discrimination

 

‘21 Are Business Tactics at Some Pharmacies Risking Your Health? (Nov. 8, 2017),

https://reachmd.com/news/are-business-tactics-at-some-pharmacies-risking-your-
health/1610793/

122 Sam Roe, Ray Long, and Karisa King, Contract Reporters, Pharmacies Miss Half of
Dangerous Drug Combinations, Dec. 15, 2016,

113
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 114 of 216 PAGEID #: 377

complaints alleging that the company’s “Metrics” system set unobtainable goals — or at least,
goals that could not be obtained without violating the laws and practice rules governing
pharmacists’ professional responsibilities, edging out older pharmacists.

321. Without describing individual pharmacies, a nationally-known expert and teacher
of pharmacology commented in the media that the pace and pressure of prescription quotas
appeared to be having an impact on accuracy. He described data from the FDA’s Adverse Event
Reporting System as showing a 450% increase in reported medication errors since 2010.
Anecdotally, he also “heard some pharmacists say, ‘It's a blur as to what happened during the day
and I can only pray I didn't make any serious mistakes.’”!”°

322. This pressure and focus on profits not only leads to mistakes, it also would
necessarily deter pharmacists from carrying out their obligations to report and decline to fill
suspicious orders and to exercise due care in ascertaining whether a prescription is legitimate.
Indeed, a survey by the Institute for Safe Medication Practices (ISMP) revealed that 83% of the
pharmacists surveyed believed that distractions due to performance metrics or measured wait times
contributed to dispensing errors, as well as that 49% felt specific time measurements were a

significant contributing factor.”!?4 In 2013, the National Association of Boards of Pharmacy

(NABP), passed a resolution which cited this survey and additionally stated that “performance

 

http://www. chicagotribune.com/news/watchdog/druginteractions/ct-drug-interactions-pharmacy-
met-20161214-story.html

23 ReachMd, Are Business Tactics at Some Pharmacies Risking Your Health? (Nov. 8,
2017), https://reachmd.com/news/are-business-tactics-at-some-pharmacies-risking-your-
health/1610793/

!24 NIAPB, Performance Metrics and Quotas in the Practice of Pharmacy (Resolution 109-
7-13) (June 5, 2013), https://nabp.pharmacy/performance-metrics-and-quotas-in-the-practice-of-
pharmacy-resolution-109-7-13/

114
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 115 of 216 PAGEID #: 378

metrics, which measure the speed and efficiency of prescription work flow by such parameters as
prescription wait times, percentage of prescriptions filled within a specified time period, number
of prescriptions verified, and number of immunizations given per pharmacist shift, may distract
pharmacists and impair professional judgment” and “the practice of applying performance metrics
or quotas to pharmacists in the practice of pharmacy may cause distractions that could potentially
decrease pharmacists’ ability to perform drug utilization review, interact with patients, and
maintain attention to detail, which could ultimately lead to unsafe conditions in the pharmacy.”!?°

323. Given this, and the additional red flags described below, Defendants should have
been on notice that the diversion of opioids was likely occurring in and around Fayette County,
should have investigated, ceased filling orders for opioids, and reported potential diversion to law
enforcement.

324. The volume of opioids distributed in Fayette County is so high as to raise a red flag
that not all of the prescriptions being ordered could be for legitimate medical uses. This is
particularly true given that Fayette County’s supply of opioids even exceeded statewide figures—
an already high baseline given Ohio’s unfortunate placement at the epicenter of the opioid crisis.

325. In addition, the crisis of fatal overdoses from prescription opioids in Ohio
communities has been widely publicized for years. Fayette County, is unfortunately, among the
communities hardest hit by the opioid epidemic. The County has seen a dramatic rise in fatal drug
overdoses. Many of these deaths are attributable to prescription opioids, and increasingly, to illicit

opiates, to which people who have become addicted to prescription opioids often transition. The

 

125 Td.

115
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 116 of 216 PAGEID #: 379

CDC estimates that for every opioid-related death, there are 733 non-medical users. Defendants
thus had every reason to believe that illegal diversion was occurring in Fayette County.

326. Not only were prescription opioids diverted within Fayette County, upon
information and belief, they were being diverted into Fayette County from pill mills further south
in Ohio, that, upon information and belief, these Defendants also failed to report or cease
supplying. An epidemiological report from the Ohio Governor’s Cabinet opiate action team cited
the shutdown of southern Ohio pill mills as one of the chief factors in an increase throughout Ohio
in heroin overdose rates (which, as explained below, is the drug turned to by prescription opioid
users when those drugs are no longer available or too expensive). Consistent with the observed
statewide trend, Fayette County has seen a spike in heroin overdoses and lives lost to synthetic
opiates, such as fentanyl.

327. In addition, upon information and belief, the Defendants would have known that
Ohio’s crack-down on pill mills within the state did not prevent suspicious orders from being
placed in the state and ultimately diverted to illicit use in Ohio communities. For example,
Mallinckrodt found in November 2010 that 68% of the purchases by one of its distributors,
Cincinnati-based KeySource Medical, Inc., were for prescription opioids, and that 91% of this
customer’s purchasers were sent to Florida.'”° During that time, Florida lacked a prescription drug
monitoring program similar to Ohio, and traffickers would recruit others to travel to Florida to
pick up the drugs Mallinckrodt, through wholesalers, shipped there, and bring them back to Ohio,

a route that became known as the “Florida Pipeline” or “OxyContin Express.”!?7

 

'26 United States’ Opposition to Plaintiff's Motion for a Preliminary Injunction, KeySource
Medical Inc. v. Holder, No. 1:11-cv-00393, Doc. 9 at 6 (S.D. Ohio June 30, 2011).

'27 Decl. of DEA Diversion Investigator Christopher Kresnak, KeySource Medical Inc. v.
Holder, No. 1:11-cv-00393, Doc. 9-2 7 3 (S.D. Ohio June 30, 2011).

116
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 117 of 216 PAGEID #: 380

328. Upon information and belief, Defendants would have been aware that as Ohio
cracked down on opioid suppliers, out-of-state suppliers filled the gaps, directly impacting Fayette
County. Florida in particular assumed a prominent role, as its lack of regulatory oversight created
a fertile ground for pill mills. Residents of other states would simply drive to Florida, stock up on
pills from a pill mill, and transport them back to home to sell. The practice became so common

29

that authorities dubbed these individuals “prescription tourists.” According to the Washington
Post, an internal summary of a federal case against Mallinckrodt, described above, showed that
“Mallinckrodt’s response was that ‘everyone knew what was going on in Florida but they had no
duty to report it.’”!?8

329. The facts surrounding numerous criminal prosecutions illustrate the common
practice. For example, one man from Warren County, Ohio, sentenced to four years for
transporting prescription opioids from Florida to Ohio, explained that he could get a prescription
for 180 pills from a quick appointment in West Palm Beach, and that back home, people were
willing to pay as much as $100 a pill—ten times the pharmacy price. In Columbus, Ohio, a DEA
investigation led to the 2011 prosecution of sixteen individuals involved in the “oxycodone

pipeline between Ohio and Florida.”!? When officers searched the Ohio home of the alleged

leader of the group, they found thousands of prescriptions pills, including oxycodone and

 

128 The Government’s Struggle to Hold Opioid Manufacturers Accountable: Sixty-six
percent of all oxycodone sold in Florida came from this company. But the DEA’s case against it
faltered, Washington Post, (Apr. 2, 2017),
https://www.washingtonpost.com/graphics/investigations/deamallinckrodt/?utm term=.256b39d
©1578

 

!29 16 charged in ‘pill mill’ pipeline, Columbus Dispatch (June 7, 2011),
http://www.dispatch.com/content/stories/local/2011/06/07/16-charged-in-pill-mill-pipeline.html.

117
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 118 of 216 PAGEID #: 381

hydrocodone, and $80,000 in cash. In 2015, another Columbus man was sentenced for the same
conduct——paying couriers to travel to Florida and bring back thousands of prescription opioids,
and, in the words of U.S. district judge Michael Watson, contributing lo a “pipeline of death.”

330. Outside of Atlanta, Georgia, four individuals pled guilty in 2015 for operating a pill
mill; the U.S. attorney’s office found that most of the pain clinic’s customers came from other
states, including Ohio. Another investigation in Atlanta led to the 2017 conviction of two
pharmacists who dispensed opioids to customers of a pill mill across from the pharmacy; many of
those customers were from other states, including Ohio.

331. In yet another case, defendants who operated a pill mill in south Florida were tried
in eastern Kentucky based on evidence that large numbers of customers transported oxycodone
back to the area for both use and distribution by local drug trafficking organizations. As explained
by the Sixth Circuit in its decision upholding the venue decision, “[d]Juring its existence, the clinic
generated over $10 million in profits. To earn this sum required more business than the local
market alone could provide. Indeed, only about half of the PCB’s customers came from Florida.
Instead, the clinic grew prosperous on a flow of out-of-state traffic, with prospective patients
traveling to the clinic from locations far outside Ft. Lauderdale, including from Ohio.”!9!

332. The route from Florida and Georgia to Kentucky, Ohio, and West Virginia was so

well traveled that it became known as the Blue Highway, a reference to the color of the 30mg

oxycodone pills manufactured by Mallinckrodt.

 

130 Leader of Ohio pill-mill trafficking scheme sentenced, Star Beacon (July 16, 2015),
http://www.starbeacon.com/news/leader-of-ohio-pill-mill-trafficking-scheme-sentenced/article
5fb058£5-deb8-5963-b936-d71c279ef1 7c. html.

31 United States v. Elliott, 876 F.3d 855, 858 (6th Cir. 2017).

118
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 119 of 216 PAGEID #: 382

333. Based upon all of these red flags, it can be fairly inferred that Defendants had
information about suspicious orders that they did not report, and also failed to exercise due
diligence before filling orders from which drugs were diverted into illicit uses in Fayette County.

6. Defendants hid their lack of cooperation with law enforcement and pretended to
be actively working to prevent diversion and combat the opioid epidemic

334. When a manufacturer or distributor does not report or stop suspicious orders,
prescriptions for controlled substances may be written and dispensed to individuals who abuse
them or who sell them to others to abuse. This, in turn, fuels and expands the illegal market and
results in opioid-related overdoses. Without reporting by those involved in the supply chain, law
enforcement may be delayed in taking action—or may not know to take action at all.

335. After being caught failing to comply with particular obligations at particular
facilities, Defendants made broad promises to change their ways and insisted that they sought to
be good corporate citizens. As part of McKesson’s 2008 Settlement with the DEA, McKesson
claimed to have “taken steps to prevent such conduct from occurring in the future,” including
specific measures delineated in a “Compliance Addendum” to the Settlement. Yet, in 2017,
McKesson paid $150 million to resolve an investigation by the U.S. DOJ for again failing to report
suspicious orders of certain drugs, including opioids.

336. More generally, the Defendants publically portrayed themselves as committed to
working with law enforcement, opioid manufacturers, and others to prevent diversion of these
dangerous drugs. For example, Defendant Cardinal claims that: “We challenge ourselves to best
utilize our assets, expertise and influence to make our communities stronger and our world more
sustainable, while governing our activities as a good corporate citizen in compliance with all
regulatory requirements and with a belief that doing ‘the right thing’ serves everyone.” Defendant

Cardinal likewise claims to “lead [its] industry in anti-diversion strategies to help prevent opioids

119
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 120 of 216 PAGEID #: 383

from being diverted for misuse or abuse.” Along the same lines, it claims to “maintain a
sophisticated, state-of-the-art program to identify, block and report to regulators those orders of
prescription controlled medications that du nol meet [ils] strict criteria.” Cardinal also promotes
funding it provides for “Generation Rx,” which funds grants related to prescription drug misuse.
A Cardinal executive recently claimed that Cardinal uses “advanced analytics” to monitor its
supply chain; Cardinal assured the public it was being “as effective and efficient as possible in
constantly monitoring, identifying, and eliminating any outside criminal activity.”

337. Similarly, McKesson publicly claims that its “customized analytics solutions track
pharmaceutical product storage, handling and dispensing in real time at every step of the supply
chain process,” creating the impression that McKesson uses this tracking to help prevent diversion.
Its website offers assurances that the company’s Controlled Substances Monitoring Program
(“CSMP”) “uses sophisticated algorithms designed to monitor for suspicious orders, and block the
shipment of controlled substances.”'** McKesson has also publicly stated that it has a “best-in-
class controlled substance monitoring program to help identify suspicious orders,” and claimed it
is “deeply passionate about curbing the opioid epidemic in our country.”

338. AmerisourceBergen, too, has taken the public position that it is “work[ing]
diligently to combat diversion and [is] working closely with regulatory agencies and other partners
in pharmaceutical and healthcare delivery to help find solutions that will support appropriate
access while limiting misuse of controlled substances.” A company spokeswoman also provided
assurance that: “At AmerisourceBergen, we are committed to the safe and efficient delivery of

controlled substances to meet the medical needs of patients.” Another AmerisourceBergen

 

132 https://www.mckesson.com/about-mckesson/fighting-opioid-abuse/pharmaceutical-

supply-chain/

120
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 121 of 216 PAGEID #: 384

representative has claimed publically, on behalf of the company that, “[a]s a supply chain partner,
we are committed to finding comprehensive solutions to mitigate the opioid epidemic impacting
our communities, and we understand the important role we play in helping to combat medication
diversion and abuse[.]”

339. Walgreens, too, publicly portrays itself as committed to working diligently to
prevent diversion of these dangerous drugs and curb the opioid epidemic, including through
installation of safe-disposal kits at Walgreens pharmacies and plans to make Naloxone available
without a prescription, in accordance with state pharmacy regulations. Citing these efforts,
Walgreens promotes itself as committed to undertaking “a comprehensive national plan announced
earlier this year to address key contributors to the crisis.”

340. CVS likewise claims to be “playing an active role in the search for solutions to the
opioid crisis in a number of ways.”

341. Moreover, in furtherance of their effort to affirmatively conceal their conduct and
avoid detection, Defendants, through their trade associations, the HDMA (now HDA) and the
NACDS, filed an amicus brief in Masters Pharmaceuticals, which made the following
statements:!34

a. “HDMA and NACDS members not only have statutory and regulatory
responsibilities to guard against diversion of controlled prescription drugs, but
undertake such efforts as responsible members of society.”

b. “Distributors take seriously their duty to report suspicious orders, utilizing both
computer algorithms and human review to detect suspicious orders based on the
generalized information that is available to them in the ordering process.”

342. Through the above statements made on their behalf by their trade associations, and

other similar statements assuring their continued compliance with their legal obligations,

 

'33 Brief for HDMA and NACDS, 2016 WL 1321983, at *3-4, *25.

121
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 122 of 216 PAGEID #: 385

Defendants not only acknowledged that they understood their obligations under the law, but they
further affirmed that their conduct was in compliance with those obligations.

343. Mallinckrodt similarly claims to be “committed .. . to fighting opioid misuse and
abuse,” and further asserts that: “In key areas, our initiatives go beyond what is required by law.
We address diversion and abuse through a multidimensional approach that includes educational
efforts, monitoring for suspicious orders of controlled substances, ... .”

344. Other Marketing Defendants also misrepresented their compliance with their legal
duties and their cooperation with law enforcement. Purdue serves as a hallmark example of such
wrongful conduct. Purdue deceptively and unfairly failed to report to authorities illicit or
suspicious prescribing of its opioids, even as it has publicly and repeatedly touted its “constructive
role in the fight against opioid abuse,” including its commitment to ADF opioids and its “strong
record of coordination with law enforcement.”!*4

345. As described in Section G above, at the heart of Purdue’s public outreach is the
claim that it works hand-in-glove with law enforcement and government agencies to combat opioid
abuse and diversion.

346. These public statements created the false and misleading impression that the
Defendants rigorously carried out their duty to report suspicious orders and exercise due diligence
to prevent diversion of these dangerous drugs, and also worked voluntarily to prevent diversion as

a matter of corporate responsibility to the communities their business practices would necessarily

impact.

 

'34 Purdue, Setting The Record Straight On OxyContin’s F'DA-Approved Label (May 5,
2016), http://Awww.purduepharma.com/news-media/get-the-facts/setting-the-record-straight-on-
oxycontins-fda-approved-label/; Purdue, Setting The Record Straight On Our Anti-Diversion
Programs, (July 11, 2016) http://Awww.purduepharma.com/news-media/get-the-facts/setting-the-
record-straight-on-our-anti-diversion-programs/.

 

122
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 123 of 216 PAGEID #: 386

I. BY INCREASING OPIOID PRESCRIPTIONS AND USE, DEFENDANTS
COLLECTIVELY FUELED THE OPIOID EPIDEMIC AND SIGNIFICANTLY
HARMED THE COUNTY AND ITS RESIDENTS.

347. Marketing Defendants’ misrepresentations prompted Fayette County health care
providers to prescribe and patients to take opioids for the treatment of chronic pain. Through their
marketing, these Defendants overcame barriers to widespread prescribing of opioids for chronic
pain with deceptive messages about the risks and benefits of long-term opioid use. Distributor
Defendants compounded these harms by supplying opioids beyond even what this expanded
market could bear, funneling so many opioids into Fayette County that they could only have been
delivering opioids for diversion and illicit use. The massive amount of opioids that flooded into
Fayette County as a result of Defendants’ wrongful conduct has devastated the County and its
residents.

348. Marketing Defendants’ deceptive marketing substantially contributed to an
explosion in the use of opioids across the country. Approximately 20% of the population between
the ages of 30 and 44, and nearly 30% of the population over 45, have used opioids. Opioids are
the most common treatment for chronic pain, and 20% of office visits now include the prescription
of an opioid.

349. Often, the use of opioids begins with acute pain — in sports, on the job, at the dentist,
or in a car accident — for which the patient is prescribed opioids. The false sense of security
created by Marketing Defendants’ deceptive messages concerning the risks and benefits of opioids,
especially the risk of addiction, would also make doctors and patients feel more comfortable in
continuing to use opioids for lingering pain needs or demands, causing some patients to become
dependent and addicted.

350. Overall sales of opioids in Ohio have skyrocketed, and upon information and belief,

Fayette County is no exception.

123
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 124 of 216 PAGEID #: 387

351. Marketing Defendants devoted and continue to devote massive resources to direct
sales contacts with doctors. In 2014 alone, Marketing Defendants spent $166 million on detailing
branded opioids to doctors. ‘his amount is twice as much as Marketing Defendants spent on
detailing in 2000. The amount includes $108 million spent by Purdue, $34 million by Janssen, $13
million by Teva, and $10 million by Endo.

352. Cephalon’s quarterly spending steadily climbed from below $1 million in 2000 to
more than $3 million in 2014 (and more than $13 million for the year), with a peak, coinciding
with the launch of Fentora, of nearly $9 million for one quarter of 2007 (and more than $27 million

for the year), as shown below:

All Promotional Spending on Non-Injectable Opioids by Defendant Cephalon (Quarterly)

$10,000,000
$9,000,000
$8,000,000
$7,000,000
$6,000,000
$5,000,000
$4,000,000
$3,000,000
$2,000,000
$1,000,000

$0
|
22342123 4223412341234:12341234123412341234123412341234123412341

2000 2001 § 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015
353. Endo’s quarterly spending went from the $2 million to $4 million range in 2000-

2004 to more than $10 million following the launch of Opana ER in mid-2006 (and more than $38

124
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 125 of 216 PAGEID #: 388

million for the year in 2007) and more than $8 million coinciding with the launch of a reformulated

version in 2012 (and nearly $34 million for the year):

All Promotional Spending on Non-Injectable Opioids by Defendant Endo (Quarterly)
$12,000,000

$10,000,000

$8,000,000

$6,000,000

$4,000,000

$2,000,000

$0 .
1234123412341234123412341234123412341234123412341234123412381

354. Janssen’s quarterly spending dramatically rose from less than $5 million in 2000 to
more than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly spending

at $142 million for 2011), as shown below:

125
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 126 of 216 PAGEID #: 389

All Promotional Spending on Non-Injectable Opioids by Defendant Janssen (Quarterly)

$45,000,000
$40,000,000
$35,000,000
$30,000,000
$25,000,000
$20,000,000
$15,000,000

$10,000,000

 

$5,000,000

$0
1234123412341234123412341234123412341234123412341234123412341

2000 + 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

355. Purdue’s quarterly spending notably decreased from 2000 to 2007, as Purdue came
under investigation by the Department of Justice, but then spiked to above $25 million in 2011

(for a total of $110 million that year), and continues to rise, as shown below:

126
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 127 of 216 PAGEID #: 390

 

All Promotional Spending on Non-Injectable Opioids by Defendant Purdue (Quarterly)

$50,000,000

$45,000,000

$40,000,000

$35,000,000

$30,000,000

$25,000,000

$20,000,000

$15,000,000

$10,000,000

$5,000,000

$o :
1234123412341234 47 S42 PF SAR FRAC FA A41238 412341234123 4123412346123 421

 

 

2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 © 2012 2013 2014 2015

 

356. Marketing Defendants’ detailing to doctors is effective. Numerous studies indicate
that marketing impacts prescribing habits, with face-to-face detailing having the greatest influence.

357. In particular, the effects of sales calls on prescribers’ behavior is well-documented
in the literature, including a 2009 study correlating the nearly ten-fold increase in OxyContin
prescriptions between 1997 and 2002 to Purdue’s doubling of its sales force and trebling its sales
calls.!35 A 2017 study found that physicians ordered fewer promoted brand-name medications and
prescribed more cost-effective generic versions if they worked in hospitals that instituted rules
about when and how pharmaceutical sales representatives were allowed to detail prescribers.'*°

The changes in prescribing behavior appeared strongest at hospitals that implemented the strictest

detailing policies and included enforcement measures. Another study involved the research of four

 

135 Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph,
Public Health Tragedy, 99 Am. J. Pub. Health 221-227 (2009).

136 Tan Larkin et al., Association Between Academic Medical Center Pharmaceutical
Detailing Policies and Physician Prescribing, 317 J. Am. Med. Ass'n 1785 (2017).

127
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 128 of 216 PAGEID #: 391

different practices which included visits by sales representatives, medical journal advertisements,
direct-to-consumer advertising, and pricing, and found that sales representatives have the strongest
effect on driving drug utilization. An additional study found that doctor meetings with sales
representatives are related to changes in doctor prescribing practices and requests by physicians to
add the drugs to hospitals’ formularies.

358. The U.S. Senate Homeland Security & Governmental Affairs Committee recently
issued a Staff Report which noted the link between drug maker payments to prescribers and
physician prescribing practices. It found that “a clear link exists between even minimal
manufacturer payments and physician prescribing practices.”!3’ The Report quotes ProPublica
findings that “doctors who received industry payments were two to three times as likely to
prescribe brand-name drugs at exceptionally high rates as others in their specialty.”

359. The sharp increase in opioid use resulting from Marketing Defendants’ conduct has
led directly to a dramatic increase in opioid abuse, addiction, overdose, and death throughout the
United States, including in Fayette County. Representing the NIH’s National Institute of Drug
Abuse in hearings before the Senate Caucus on International Narcotics Control in May 2014, Dr.
Nora Volkow explained that “aggressive marketing by pharmaceutical companies” is “likely to
have contributed to the severity of the current prescription drug abuse problem.”!38

360. In August 2016, U.S. Surgeon General Vivek Murthy published an open letter to

physicians nationwide, enlisting their help in combating this “urgent health crisis” and linking that

 

'37 Staff Report, Fueling an Epidemic, Insys Therapeutics and the Systemic Manipulation
of Prior Authorization at 7.

138 «America’s Addiction to Opioids: Heroin and Prescription Drug Abuse,” Senate Caucus
on Int'l Narcotics Control, hr’g, Testimony of Dr. Nora Volkow (May 14, 2014) available at
http://www.drugcaucus.senate.gov/sites/default/files/Volkow%20Testimony.pdf.

128
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 129 of 216 PAGEID #: 392

crisis to deceptive marketing. He wrote that the push to aggressively treat pain, and the
“devastating” results that followed, had “coincided with heavy marketing to doctors... . [mJany

of [whom] were even taught—incorrectly—that opioids are not addictive when prescribed for

legitimate pain.”!°?

361. Scientific evidence demonstrates a close link between opioid prescriptions and

opioid abuse. For example, a 2007 study found “a very strong correlation between therapeutic

exposure to opioid analgesics, as measured by prescriptions filled, and their abuse.”!*°

362. There is a “parallel relationship between the availability of prescription opioid

analgesics through legitimate pharmacy channels and the diversion and abuse of these drugs and

99141

associated adverse outcomes. The opioid epidemic is “directly related to the increasingly

widespread misuse of powerful opioid pain medications.”!“?

363. Ina 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has
quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving
opioid prescriptions for chronic pain account for the majority of overdoses. For these reasons, the
CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”!”

 

139 See n.2, supra.

'40 Theodore J Cicero et al., Relationship Between Therapeutic Use and Abuse of Opioid
Analgesics in Rural, Suburban, and Urban Locations in the United States, 16.8
Pharmacoepidemiology and Drug Safety, 827-40 (2007).

'4l Dart, MD, et al., Trends in Opioid Analgesic Abuse and Mortality in the United States,
New Engl. J. Med., 372:241-248 (Jan. 15, 2015).

'42 Califf, MD, et al., A Proactive Response to Prescription Opioid Abuse, New Engl. J.
Med. (Apr. 14, 2016).

43 CDC, January 1, 2016 Morbidity and Mortality Weekly Report; Rudd, Rose A., et al
"Increases in drug and opioid overdose deaths—United States, 2000-2014." American Journal of
Transplantation 16.4 (2016): 1323-1327.

129
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 130 of 216 PAGEID #: 393

According to the CDC, in 2016, there were 99.2 opioid prescriptions dispersed per every 100
residents within the County.

364. By continuing to fill and failing to report suspicious orders of opivids, Distributor
Defendants have enabled an oversupply of opioids, which allows non-patients to become exposed
to opioids, and facilitates access to opioids for both patients who could no longer access or afford
prescription opioids and addicts struggling with relapse.

365. Contrary to Defendants’ misrepresentations, most of the illicit use originates from
prescribed opioids. It has been estimated that 60% of the opioids that are abused come, directly
or indirectly, through physicians’ prescriptions.

366. Ohio’s Prescription Drug Abuse Task Force similarly has found that individuals
addicted to prescription opioids often transition to heroin due to its lower cost, ready availability,
and similar high. Likewise, a study by the Ohio Substance Abuse Monitoring Network reported on
the connection between oxycodone use and heroin addiction, finding that “[y]oung new heroin abusers
seeking treatment reported OxyContin abuse prior to becoming addicted to heroin,” that several reporting
resorting to heroin after OxyContin became too expensive or difficult to obtain, and that “[a]buse of
OxyContin prior to the abuse of heroin appears to be a common pattern.”!4
367. In fact, people who are addicted to prescription opioid painkillers are 40 times more

likely to be addicted to heroin. The CDC identified addiction to prescription pain medication as

the strongest risk factor for heroin addiction. Roughly 80% of heroin users previously used

 

144 Ohio Substance Abuse Monitoring Network, OSAM Rapid Response Investigation
Reveals Connection Between OxyContin Abuse and Heroin Addiction in Some Individuals,

available at http://mha.ohio.gov/Portals/Wassets/Learning/OSAMaan02ConnxtsOxy.pdf
or

attp://www.google.com/url?sa=t&rct=j &q=Kesrc=s&source=web&cd=1 &ved=NahUKEwjL6n
DjZLaAhWSulIMKHXwmCMMOFgenMAA&url=http%3A%2F%2Fmha.ohio.gov%2F Portals
% IF 0%2Fassets%2FLearnine%2FOSAM%2F Jan02ConnxtsOxy.pdf&use=AOv Vaw0YO8A4

Y VKePz9xajswyHMJ

 

 

 

 

130
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 131 of 216 PAGEID #: 394

prescription opioids. Similarly, Ohio’s Prescription Drug Abuse Task Force has found that
individuals addicted to prescription opioids often transition to heroin due to its lower cost, ready
availability, and similar high.

368. A relatively recent, even more deadly problem stemming from the prescription
opioid epidemic involves fentanyl—a powerful opioid prescribed for cancer pain or in hospital
settings that, in synthetic form, has made its way into Ohio communities, including Fayette
County. In 2016, there were six fentanyl-related deaths in County. In 2017, this number increased
more than threefold to 22 deaths. In February 2017, the Fayette County Sheriff's Office issued a
drug alert after there were 30 reported overdoses from fentanyl and carfentanil in the County,
including one overdose at the Fayette County Jail, within a 10-day timespan. Six of these
overdoses proved fatal.

369. Carfentanil as discussed above, is a powerful derivative of fentanyl, has
increasingly been found in heroin and fentany] sold illicitly. Carfentanil is so strong that it is
typically used in veterinary medicine to sedate large wild animals such as elephants, and has been
researched as a chemical weapon. A dose the size of a grain of salt can rapidly lead to deadly
overdose in humans. Because of its potency, the Ohio Attorney General’s website recommends
that chemists and lab technicians who test for carfentanil use protective gear.

370. No demographic is untouched by this epidemic. Nationally, one in five deaths
among younger adults in 2016 involved opioids, according to a recent study. And, deaths

involving both prescription and illicit opioids have risen sharply, nearly doubling since 2009.

131
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 132 of 216 PAGEID #: 395

371. Locally, Ohio has “lead[] the country in drug overdose deaths per capita, a rate that

29145

continues to rise, overwhelming families, communities, and local governments across the state.
In Ohio, an average of 14 people now die, per day, from fatal drug overdoses. Provisional data
from the CDC showed the crisis continuing to explode during the first half of 2017, with 5,232
Ohio overdose deaths recorded in the 12 months ending June 31, 2017. Further, even these grim
numbers likely understate the number of lives lost due to incomplete reporting. From 2010 to 2015,
45 people in Fayette County lost their lives to drug overdoses. According to a statewide drug
overdose report released in September 2018, Fayette County had the fifth-highest number of
unintentional drug overdoses in relation to its county population in the state of Ohio.

372. Opioid addiction and misuse also result in an increase in emergency room visits,
emergency responses, and emergency medical technicians’ administration of Narcan or
naloxone—the antidote to opioid overdose. Once addicted, people working to recover may
struggle with their addiction their entire lives.

373. Opioid addiction is now the primary reason that Ohioans seek substance abuse
treatment. In 2014, 37% of admissions for drug abuse were associated with a primary diagnosis
of opioid abuse or dependence. According to a 2015 poll, 3 in 10 Ohio adults have family members
or friends who have experienced problems as a result of abusing prescription pain relievers, a steep
rise from only a year earlier, and 2 in 10 Ohio adults had family or friends whom they described
as experiencing problems from using heroin. Of these Ohioans, 4 in 10 knew someone who had

overdosed due to a pain drug, and 6 in 10 knew someone who had overdosed on heroin.

 

' C, William Swank Program in Rural-Urban Policy, Taking Measure of Ohio’s Opioid
Crisis, The Ohio State University (Oct. 2017) at 1.

132
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 133 of 216 PAGEID #: 396

374. Opioids have caused injury and illness in Fayette County in other respects as well.
An increase in Hepatitis C, according to the CDC, is directly tied to intravenous injection of
opioids. The number of cases of chronic Hepatitis C in Ohio nearly tripled from 2011-2015, an increase
that resulted largely from intravenous use of drugs, including OxyContin and other prescription
painkillers, stemming from the opioid epidemic. The co-morbidity is sufficiently high that the Ohio
Department of Health recommends that women of childbearing age who have tested positive for
drug and dependence also receive screening for Hepatitis C and HIV.

375. The deceptive marketing, overprescribing, and oversupply of opioids also had a
significant detrimental impact on children. Young children have access to opioids, nearly all of
which were prescribed or supplied to adults in their household. If parents become addicted and
turn to illicit opiates, children risk overdose from these drugs as well. One counselor in the County
noted that syringes were found in a bathroom at the high school.

376. Even infants have not been immune to the impact of opioid abuse. There has been
a dramatic rise in the number of infants who are born addicted to opioids due to prenatal exposure
and suffer from neonatal abstinence syndrome (“NAS,” also known as neonatal opioid withdrawal
syndrome, or “NOWS”). These infants painfully withdraw from the drug once they are born, cry
nonstop from the pain and stress of withdrawal, experience convulsions or tremors, have difficulty
sleeping and feeding, and suffer from diarrhea, vomiting, and low weight gain, among other
serious symptoms. The long-term developmental effects are still unknown, though research in
other states has indicated that these children are likely to suffer from continued, serious neurologic
and cognitive impacts, including hyperactivity, attention deficit disorder, lack of impulse control,
and a higher risk of future addiction. When untreated, NAS can be life-threatening. In 2009, more

than 13,000 infants in the United States were born with NAS, or about one every hour.

133
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 134 of 216 PAGEID #: 397

377. In Ohio, the number of infants born with NAS increased six-fold in from 2004 to
2011. From 2009 to 2014, data from seven regional hospitals showed a greater-than six-fold
increased in drug-exposed infants. As a whole, the State has seen an 816% increase in the number
of infants born with NAS from 2006 to 2015, with opioids and other illegal narcotics being the
most commonly implicated drugs since 2009. In 2015 alone, 2,174 infants were admitted to
inpatient settings for this painful condition, an average of six per day. NAS has become so
prevalent in Ohio Communities that the state’s Department of Health now recommends screening
all newborns for this condition.

378. This dramatic rise in NAS may be described as an epidemic within an epidemic.
According to the Ohio Perinatal Quality Collaborative, the “NAS epidemic is steadily increasing,
overwhelming social service systems and public payers.”!4° In 2013, the average inpatient stay
and bill for babies suffering from NAS was four times longer and four times higher than for other
infants in Ohio. Newborns with NAS spent approximately 26,000 days in Ohio hospitals in 2014,
with health care costs totaling $105 million. Ohio’s healthcare system alone has contributed more
than $133 million to NAS-related hospital charges in 2015. From 2011 to 2015, 30 newborns were
hospitalized due to NAS in Fayette County, and there were 17.9 cases of NAS for every 1,000 live
births.

379. Further, “[c]hildren of parents addicted to opiates,” have been described as the
99147

“invisible victims of the epidemic,” are “flooding into the state’s child protection system.

Statewide, the opioid epidemic is largely responsible for the 9% increase in the numbers of children

 

'46 Neonatal Abstinence Syndrome Project, OPQC, Ohio Perinatal Quality Collaborative,
available at https://opqe.net/projects/NAS.

47 Public = Children = Services = Association of — Ohio (PCSAO),
http://www.pcsao.org/programs/opiate-epidemic

 

134
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 135 of 216 PAGEID #: 398

- nearly 1,100 — placed in the care of Ohio child protection agencies between 2011 and 2015.8

Seventy percent of infants placed in Ohio's foster care system are children of parents with opioid
addictions. Further, these figures do not account for children who are placed in kinship care or who
receive public services without being displaced from their homes.

380. InOhio, there has been a 62% increase in the number of children placed in a relative’s
care between 2011 and 2016. As of May 2017, approximately 124,000 children — 5% of the children
in the state, were being raised by relatives other than their parents.

381. Children removed from homes with drug abuse tend to stay in foster care longer
and to enter foster care having experienced more significant trauma, which makes their care more
expensive. Many of these kids watched their parents overdose or die,” according to the executive
director of the Public Children Services Association of Ohio (“PCSAO”), a statewide membership
organization for county children services agencies.'*? Children may have gone days without food
or supervision, and older children may have functioned as surrogate parents to their younger
siblings, reported Ohio’s Attorney General in 2017.'°° Early last year, a five-year-old child
watched as her mother, along with her mother’s boyfriend, overdosed on heroin at their home.
Looking for help, she dialed random numbers until she reached a family friend, who called 911.
Paramedics revived the couple, and less than two weeks later, the mother overdosed again.

382. A statewide report found that increasingly, children entering the foster care system

from homes with drug abuse are dealing with significant mental health issues, requiring intensive

 

148 Dublic Children Services Association of Ohio, Ohio's Opiate Epidemic and Child Protection (2016),
available at http://www.pesao.orepdf/advocacy/PCSA 0OpiateEpidemicChildProtectionBrief2016.pdf.

149 Chris Stewart, Foster Care Report: ‘Many of these kids watched their parents overdose

or die,’ Dayton Daily News, available at https://www.mydaytondailynews.com/news/foster-care-
report-many-these-kids-watched-their-parents-overdose-die/X4ytHHs6lO5D8GseUQclK/;
http://www.pcsao.org/programs/opiate-epidemic

150 Td.

135
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 136 of 216 PAGEID #: 399

treatment that may cost as much as $200 to $400 a day, because of what they have seen or
experienced. Ohio has the heaviest reliance on local dollars for child protection services of any
state in the nation, with counties shouldering more than half of the costs through local government
funds and/or dedicated levies.

383. The number of children in foster care in the County has more than doubled in the
last five years. In 2013, there were 29 children in foster care, and as of March 2017, there were
63 children in foster care in the County. That increase is attributable to the opioid epidemic.
According to the County’s Department of Job and Family Services, ” [t]he cases are more complex,
we’re with them longer. Children are in care a lot longer as parents go through treatment getting
clean.”!>! Fayette County’s Children Services has similarly reported the increase in foster care is
“very much driven by the opioid and heroin epidemic.”!°? Overall, about 70% of the children in
foster care in the County have been placed in the County’s care due to the opioid epidemic.

384. With that increase, the Fayette County Department of Job and Family Services has
recently seen a 179% increase in the cost of foster care. In January 2017 alone, the agency spent
$67,890.48 on foster care. Making the situation more difficult, there are not enough homes in the
County to take in all the children being displaced from theirs. The County has worked to find
homes in other parts of the state, allowing children to stay in the area that is familiar for them.
Caseworkers from the County continue to make home visits in these distant homes, driving as
many as six hours across the state to do so. This distance increases the cost to the County and

strain the agency’s budget and human resources as the County works to provide these services.

 

‘5! Ashley Bunton, Opioid Epidemic Has Doubled the Number of Kids in Foster Care,
Record Herald (Mar. 15, 2017), https://www.recordherald.com/news/13235/opioid-epidemic-has-
doubled-the-number-o-kids-in-foster-care

152 Id.

136
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 137 of 216 PAGEID #: 400

385. Rising opioid use and abuse have negative social and economic consequences far
beyond overdoses in other respects as well. According to a recent analysis by a Princeton
University economist, approximately one out of every three working-age men who are not in the
labor force take daily prescription pain medication. The same research finds that opioid
prescribing alone accounts for 20% of the overall decline in the labor force participation for this
group from 2014-16, and 25% of the decline in labor force participation among women. Many of
those taking painkillers still said they experienced pain daily. A recent report by The Ohio State
University estimated that in Ohio, in 2015 alone, “opioid overdoses resulted in $3.8 billion in lost
lifetime productivity” and “[i]n total, the cost of opioid abuse and dependency ranged from $6.6
billion to $8.8 billion.”!3

386. The County seeks to reach people in need of help through a new program called
Project DAWN (Deaths Avoided with Naloxone). Project Dawn is an overdose education and
naloxone distribution program. In the program, participants learn how to recognize the symptoms
and signs of an opioid overdose, make an emergency 911 call, perform rescue breathing, and
administer Narcan. In August 2017, DAWN was awarded $1 million by the Ohio Department of
Health to expand the availability of Narcan.

387. The County’s Health Department runs a needle exchange program that offers clean
needles and HIV testing to an average of 160 people in a window of less than five hours each
week. The program previously providing naloxone kits as well, and continued to receive weekly

requests, but had no funding to continue to provide this life-saving tool.

 

153 C, William Swank Program in Rural-Urban Policy, Taking Measure of Ohio’s Opioid
Crisis, The Ohio State University (Oct. 2017) at 8.

137
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 138 of 216 PAGEID #: 401

388. Asa result of the impacts described above, and others, the County has incurred
substantial expense to address the opioid epidemic created by Defendants’ misconduct.

J. STATUTES OF LIMITATIONS ARE ‘TOLLED AND DEFENDANTS ARE
ESTOPPED FROM ASSERTING STATUTES OF LIMITATIONS AS DEFENSES.

A. Continuing Conduct

368. The County continues to suffer harm from Defendants’ unlawful actions.

369. The continued tortious and unlawful conduct by Defendants causes a repeated or
continuous injury. The damages have not occurred all at once but have continued to occur and
have increased as time progresses. The tort is not completed nor have all the damages been
incurred until the wrongdoing ceases. Defendants’ wrongdoing and unlawful activity has not
ceased. The public nuisance remains unabated, as does the conduct causing the nuisance.

B. Equitable Estoppel and Fraudulent Concealment

370. Defendants are equitably estopped from relying upon a statute of limitations
defense because they undertook active efforts to deceive the County and to purposefully conceal
their unlawful conduct and fraudulently assure the public, including state and local governments,
that they were undertaking efforts to comply with their obligations under the state and federal
controlled substances laws, all with the goal of protecting their registered distributor status in Ohio
and continuing to generate profits. Notwithstanding the allegations set forth above, Defendants
affirmatively assured the public, and state and local governments, that they are working to curb
the opioid epidemic.

371. Defendants were deliberate in taking steps to conceal their conspiratorial behavior
and active role in the oversupply of opioids, which fueled the opioid epidemic.

372. As set forth herein, Defendants concealed from the County the existence of the

County’s claims by hiding their lack of cooperation with law enforcement and affirmatively

138
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 139 of 216 PAGEID #: 402

seeking to convince the public that their legal duties to report suspicious sales had been satisfied
through public assurances that they were working to curb the opioid epidemic. They publicly
portrayed themselves as committed to working diligently with law enforcement and others to
prevent diversion of these dangerous drugs and curb the opioid epidemic, and they made broad
promises to change their ways insisting they were good corporate citizens. These repeated
misrepresentations misled regulators, prescribers and the public, including the County, and
deprived the County of actual or implied knowledge of facts sufficient to put the County on notice
of potential claims.

373. The County did not discover the nature, scope, and magnitude of Defendants’
misconduct, and its full impact on the County, and the County could not have acquired such
knowledge earlier through the exercise of reasonable diligence.

374. Further, Defendants have also concealed and prevented discovery of information
that will confirm their identities and the extent of their wrongful and illegal activities.

375. Defendants made, promoted, and profited from their misrepresentations about the
risks and benefits of opioids for chronic pain even though they knew that their marketing, including
marketing by third parties they sponsored, was false and misleading. The history of opioids, as
well as research and clinical experience over the last 20 years, established that opioids were highly
addictive and responsible for a long list of very serious adverse outcomes. The FDA and other
regulators warned Defendants of this, and likewise, Purdue and Teva paid hundreds of millions of
dollars to address similar misconduct that occurred before 2008. Defendants had access to
scientific studies, detailed prescription data, and reports of adverse events, including reports of
addiction, hospitalization, and deaths—all of which made clear the harms from long-term opioid

use and that patients are suffering from addiction, overdoses, and death in alarming numbers. More

139
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 140 of 216 PAGEID #: 403

recently, the FDA and CDC have issued pronouncements based on existing medical evidence that
conclusively exposes the known falsity of Defendants’ misrepresentations.

376. Notwithstanding this knowledyg, at all times relevant to this Complaint, Defendants
took steps to avoid detection of and to fraudulently conceal their deceptive marketing and unlawful
and fraudulent conduct. Defendants disguised their own role in the deceptive marketing of chronic
opioid therapy by funding and working through biased science, unbranded marketing, third-party
advocates, and professional associations. Defendants purposefully hid behind the assumed
credibility of these sources and relied on them to establish the accuracy and integrity of their false
and misleading messages about the risks and benefits of long-term opioid use for chronic pain.
Purdue, Endo, Teva, and Janssen, masked or never disclosed their role in shaping, editing, and
approving the content of this information.

377. Defendants thus successfully concealed from the medical community, patients, and
the County facts sufficient to arouse suspicion of the claims that the County now asserts. The
County did not know of the existence or scope of Defendants’ fraud and could not have acquired
such knowledge earlier through the exercise of reasonable diligence.

K. | FACTS PERTAINING TO CLAIMS UNDER THE OHIO CORRUPT PRACTICES
ACT (“OCPA”)

A. The Opioid Marketing Enterprise

1. The Common Purpose and Scheme of the Opioid Marketing
Enterprise

378. Knowing that their products were highly addictive, ineffective and unsafe for the
treatment of long-term chronic pain, non-acute and non-cancer pain, the Marketing Defendants

formed an association-in-fact enterprise and engaged in a scheme to unlawfully increase their

profits and sales, and grow their share of the prescription painkiller market, through repeated and

140
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 141 of 216 PAGEID #: 404

systematic misrepresentations about the safety and efficacy of opioids for treating long-term
chronic pain.

389. In order to unlawfully increase the demand for opioids, the Marketing Defendants
formed an association-in-fact enterprise (the “Opioid Marketing Enterprise”) with the “Front
Groups” and KOLs described above. Through their personal relationships, the members of the
Opioid Marketing Enterprise had the opportunity to form and take actions in furtherance of the
Opioid Marketing Enterprise’s common purpose. The Marketing Defendants’ substantial financial
contribution to the Opioid Marketing Enterprise, and the advancement of opioids-friendly
messaging, fueled the U.S. opioids epidemic.

390. The Marketing Defendants, through the Opioid Marketing Enterprise, concealed
the true risks and dangers of opioids from the medical community and the public, including the
County, and made misleading statements and misrepresentations about opioids that downplayed
the risk of addiction and exaggerated the benefits of opioid use. The misleading statements
included: (1) that addiction is rare among patients taking opioids for pain; (2) that addiction risk
can be effectively managed; (3) that symptoms of addiction exhibited by opioid patients are
actually symptoms of an invented condition the Marketing Defendants named “pseudoaddiction”;
(4) that withdrawal is easily managed; (5) that increased dosing present no significant risks;
(6) that long-term use of opioids improves function; and (7) that the risks of alternative forms of
pain treatment are greater than the adverse effects of opioids.

391. The scheme devised, implemented and conducted by the Marketing Defendants
was a common course of conduct designed to ensure that the Marketing Defendants unlawfully
increased their sales and profits through concealment and misrepresentations about the addictive

nature and effective use of the Marketing Defendants’ drugs. The Marketing Defendants, the Front

141
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 142 of 216 PAGEID #: 405

Groups, and the KOLs acted together for a common purpose and perpetuated the Opioid Marketing
Enterprise’s scheme, including through the unbranded promotion and marketing network as
described above.

392. There was regular communication between the Marketing Defendants, Front
Groups and KOLs, in which information was shared, misrepresentations were coordinated, and
payments were exchanged. Upon information and belief, typically, the coordination,
communication and payment occurred, and continues to occur, through the repeated and
continuing use of the wires and mail in which the Marketing Defendants, Front Groups, and KOLs
share information regarding overcoming objections and resistance to the use of opioids for chronic
pain. The Marketing Defendants, Front Groups and KOLs functioned as a continuing unit for the
purpose of implementing the Opioid Marketing Enterprise’s scheme and common purpose, and
each agreed and took actions to hide the scheme and continue its existence.

393. At all relevant times, the Front Groups were aware of the Marketing Defendants’
conduct, were knowing and willing participants in and beneficiaries of that conduct. Each Front
Group also knew, but did not disclose, that the other Front Groups were engaged in the same
scheme, to the detriment of consumers, prescribers, and the County. But for the Opioid Marketing
Enterprise’s unlawful fraud, the Front Groups would have had incentive to disclose the deceit by
the Marketing Defendants and the Opioid Marketing Enterprise to their members and constituents.
By failing to disclose this information, Front Groups perpetuated the Opioid Marketing
Enterprise’s scheme and common purpose, and reaped substantial benefits.

394. Atall relevant times, the KOLs were aware of the Marketing Defendants’ conduct,
were knowing and willing participants in that conduct, and reaped benefits from that conduct. The

Marketing Defendants selected KOLs solely because they favored the aggressive treatment of

142
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 143 of 216 PAGEID #: 406

chronic pain with opioids. The Marketing Defendants’ support helped the KOLs become respected
industry experts. And, as they rose to prominence, the KOLs falsely touted the benefits of using
opioids to treat chronic pain, repaying the Marketing Defendants by advancing their marketing
goals. The KOLs also knew, but did not disclose, that the other KOLS and Front Groups were
engaged in the same scheme, to the detriment of consumers, prescribers, and the County. But for
the Opioid Marketing Enterprise’s unlawful conduct, the KOLs would have had incentive to
disclose the deceit by the Marketing Defendants and the Opioid Marketing Enterprise, and to
protect their patients and the patients of other physicians. By failing to disclose this information,
KOLs furthered the Opioid Marketing Enterprise’s scheme and common purpose, and reaped
substantial benefits.

395. As public scrutiny and media coverage focused on how opioids ravaged
communities in Ohio and throughout the United States, the Front Groups and KOLS did not
challenge the Marketing Defendants’ misrepresentations, seek to correct their previous
misrepresentations, terminate their role in the Opioid Marketing Enterprise, nor disclose publicly
that the risks of using opioids for chronic pain outweighed their benefits and were not supported
by medically acceptable evidence.

396. The Marketing Defendants, Front Groups and KOLs engaged in certain discrete
categories of activities in furtherance of the common purpose of the Opioid Marketing Enterprise.
As described herein, the Opioid Marketing Enterprise’s conduct in furtherance of the common
purpose of the Opioid Marketing Enterprise involved: (1) misrepresentations regarding the risk of
addiction and safe use of prescription opioids for long-term chronic pain (described in detail
above); (2) lobbying to defeat measures to restrict over-prescription; (3) efforts to criticize or

undermine CDC guidelines; and (4) efforts to limit prescriber accountability.

143
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 144 of 216 PAGEID #: 407

397. In addition to disseminating misrepresentations about the risks and benefits of
opioids, the Opioid Marketing Enterprise also furthered its common purpose by criticizing or
undermining CDC Guideline. Members of the Opioid Marketing Enterprise criticized or
undermined the CDC Guideline, which represented “an important step—and perhaps the first
major step from the federal government—toward limiting opioid prescriptions for chronic pain.”

398. Several Front Groups, including the U.S. Pain Foundation and the AAPM,
criticized the draft guidelines in 2015, arguing that the “CDC slides presented on Wednesday were
not transparent relative to process and failed to disclose the names, affiliation, and conflicts of
interest of the individuals who participated in the construction of these guidelines.”

399. The AAPM criticized the prescribing guidelines in 2016, through its immediate past
president, stating “that the CDC guideline makes disproportionately strong recommendations
based upon a narrowly selected portion of the available clinical evidence.”

400. The Marketing Defendants alone could not have accomplished the purpose of the
Opioid Marketing Enterprise without the assistance of the Front Groups and KOLs, who were
perceived as “neutral” and more “scientific” than the Marketing Defendants themselves. Without
the work of the Front Groups and KOLs in spreading misrepresentations about opioids, the Opioid
Marketing Enterprise could not have achieved its common purpose.

401. The impact of the Opioid Marketing Enterprise’s scheme is still in place—i.e., the
opioids continue to be prescribed and used for chronic pain throughout the area of Fayette County
and the epidemic continues to injure the County, and consume the resources of the County’s health
care and law enforcement systems.

402. Asa result, it is clear that the Marketing Defendants, the Front Groups, and the

KOLs were each willing participants in the Opioid Marketing Enterprise, had a common purpose

144
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 145 of 216 PAGEID #: 408

and interest in the object of the scheme, and functioned within a structure designed to effectuate
the Enterprise’s purpose.

2. The Conduct of the Opioid Marketing Enterprise violated OCPA

403. From approximately the late 1990s to the present, each of the Marketing Defendants
exerted control over the Opioid Marketing Enterprise and participated in the operation or
management of the affairs of the Opioid Marketing Enterprise, directly or indirectly, in the
following ways:

a. Creating and providing a body of deceptive, misleading and unsupported
medical and popular literature about opioids that (i) understated the risks and
overstated the benefits of long-term use; (ii) appeared to be the result of
independent, objective research; and (iii) was thus more likely to be relied upon
by physicians and patients;

b. Creating and providing a body of deceptive, misleading and unsupported
electronic and print advertisements about opioids that (1) understated the risks
and overstated the benefits of long-term use; (ii) appeared to be the result of
independent, objective research; and (111) was thus more likely to be relied upon
by physicians and patients;

c. Creating and providing a body of deceptive, misleading and unsupported sales
and promotional training materials about opioids that (i) understated the risks
and overstated the benefits of long-term use; (ii) appeared to be the result of
independent, objective research; and (iii) was thus more likely to be relied upon
by physicians and patients;

d. Creating and providing a body of deceptive, misleading and unsupported CMEs
and speaker presentations about opioids that (4) understated the risks and
overstated the benefits of long-term use; (ii) appeared to be the result of
independent, objective research; and (iii) was thus more likely to be relied upon
by physicians and patients;

e. Selecting, cultivating, promoting and paying KOLs based solely on their
willingness to communicate and distribute the Marketing Defendants’ messages
about the use of opioids for chronic pain;

f. Providing substantial opportunities for KOLs to participate in research studies
on topics the Marketing Defendants suggested or chose, with the predictable
effect of ensuring that many favorable studies appeared in the academic
literature;

145
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 146 of 216 PAGEID #: 409

g. Paying KOLs to serve as consultants or on the Marketing Defendants’ advisory
boards, on the advisory boards and in leadership positions on Front Groups, and
to give talks or present CMEs, typically over meals or at conferences;

h. Selecting, cultivating, promoting, creating and paying Front Groups based
solely on their willingness to communicate and distribute the Marketing
Defendants’ messages about the use of opioids for chronic pain;

i. Providing substantial opportunities for Front Groups to participate in and/or
publish research studies on topics the Marketing Defendants suggested or chose
(and paid for), with the predictable effect of ensuring that many favorable
studies appeared in the academic literature;

j. Paying significant amounts of money to the leaders and individuals associated
with Front Groups;

k. Donating to Front Groups to support talks or CMEs, that were typically
presented over meals or at conferences;

1. Disseminating many of their false, misleading, imbalanced, and unsupported
statements through unbranded materials that appeared to be independent
publications from Front Groups;

m. Sponsoring CME programs put on by Front Groups that focused exclusively on
the use of opioids for chronic pain;

n. Developing and disseminating pro-opioid treatment guidelines with the help of
the KOLs as authors and promoters, and the help of the Front Groups as
publishers, and supporters;

o. Encouraging Front Groups to disseminate their pro-opioid messages to groups
targeted by the Marketing Defendants, such as the elderly, and then funding that
distribution;

p. Concealing their relationship to and control of Front Groups and KOLs from
the County and the public at large; and

q. Intending that Front Groups and KOLs would distribute through the U.S. mail
and interstate wire facilities, promotional and other materials that claimed
opioids could be safely used for chronic pain.

404. The Opioid Marketing Enterprise had a hierarchical decision-making structure that
was headed by the Marketing Defendants and corroborated by the KOLs and Front Groups. The

Marketing Defendants controlled representations made about their opioids and their drugs, doled

out funds to PBMs and payments to KOLs, and ensured that representations made by KOLs, Front

146
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 147 of 216 PAGEID #: 410

Groups, and the Marketing Defendants’ sales detailers were consistent with the Marketing
Defendants’ messaging throughout the United States and Ohio. The Front Groups and KOLS in
the Opioid Marketing Enterprise were dependent on the Marketing Defendants for their financial
structure and for career development and promotion opportunities.

405. The Front Groups also conducted and participated in the conduct of the Opioid
Marketing Enterprise, directly or indirectly, in the following ways:

a. The Front Groups promised to, and did, make representations regarding opioids
and the Marketing Defendants’ drugs that were consistent with the Marketing
Defendants’ messages;

b. The Front Groups distributed, through the U.S. Mail and interstate wire
facilities, promotional and other materials which claimed that opioids could be
safely used for chronic pain without addiction, and misrepresented the benefits
of using opioids for chronic pain outweighed the risks;

c. The Front Groups echoed and amplified messages favorable to increased opioid
use—and ultimately, the financial interests of the Marketing Defendants;

d. The Front Groups issued guidelines and policies minimizing the risk of opioid
addiction and promoting opioids for chronic pain;

e. The Front Groups strongly criticized the 2016 guidelines from the Center for
Disease Control and Prevention (CDC) that recommended limits on opioid
prescriptions for chronic pain; and

f. The Front Groups concealed their connections to the KOLs and the Marketing
Defendants.

406. The Marketing Defendants’ Front Groups, “with their large numbers and credibility
with policymakers and the public—have ‘extensive influence in specific disease areas.’” The
larger Front Groups “likely have a substantial effect on policies relevant to their industry

sponsors.”!*4 “By aligning medical culture with industry goals in this way, many of the groups

 

154 U.S. Senate Homeland Security & Governmental Affairs Committee, Fueling an
Epidemic: Exposing the Financial Ties Between Opioid Manufacturers and Third Party Advocacy

147
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 148 of 216 PAGEID #: 411

described in this report may have played a significant role in creating the necessary conditions for

the U.S. opioid epidemic.”!°

407. ‘The KOLs also participated in the conduct of the affairs of the Opioid Marketing
Enterprise, directly or indirectly, in the following ways:

a. The KOLs promised to, and did, make representations regarding opioids and
the Marketing Defendants’ drugs that were consistent with the Marketing
Defendants’ messages themselves;

b. The KOLs distributed, through the U.S. Mail and interstate wire facilities,
promotional and other materials which claimed that opioids could be safely
used for chronic pain without addiction, and misrepresented the benefits of
using opioids for chronic pain outweighed the risks;

c. The KOLs echoed and amplified messages favorable to increased opioid use—
and ultimately, the financial interests of the Marketing Defendants;

d. The KOLs issued guidelines and policies minimizing the risk of opioid
addiction and promoting opioids for chronic pain;

e. The KOLs strongly criticized the 2016 guidelines from the Center for Disease
Control and Prevention (CDC) that recommended limits on opioid prescriptions
for chronic pain; and

f. The KOLs concealed their connections to the Front Groups and the Marketing
Defendants, and their sponsorship by the Marketing Defendants.

408. The scheme devised and implemented by the Marketing Defendants and members
of the Opioid Marketing Enterprise, amounted to a common course of conduct intended to increase
the Marketing Defendants’ sales from prescription opioids by encouraging the prescribing and use
of opioids for long-term chronic pain. The scheme was a continuing course of conduct, and many

aspects of it continue through to the present.

 

 

Groups, (February 12, 2018) https://www.hsdl.org/?abstract&did=808171 (“Fueling an
Epidemic”), at 1.

'SS Td. at 2.

148
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 149 of 216 PAGEID #: 412

3. The Marketing Defendants Controlled and Paid Front Groups and
KOLs to Promote_and Maximize Opioid Use

409. As discussed in detail above, the Marketing Defendants funded and controlled the
various Front Groups, including APF, AAPM/APS, FSMB, Alliance for Patient Access, USPF,
and AGS. The Front Groups, which appeared to be independent, but were not, transmitted the
Marketing Defendants' misrepresentations. The Marketing Defendants and the Front Groups thus
worked together to promote the goals of the Opioid Marketing Enterprise.

410. The Marketing Defendants worked together with each other through the Front
Groups that they jointly funded and through which they collaborated on the joint promotional
materials described above.

411. Similarly, as discussed in detail above, the Marketing Defendants paid KOLs,
including Drs. Russell Portenoy, Perrry Fine, Scott Fishman, and Lynn Webster, to spread their
misrepresentations and promote their products. The Marketing Defendants and the KOLs thus
worked together to promote the goals of the Opioid Marketing Enterprise.

4. Pattern of Corrupt Activity

412. The Marketing Defendants’ scheme described herein was perpetrated, in part,
through multiple acts of mail, wire, and telecommunications fraud constituting a pattern of
racketeering activity as described herein.

413. The pattern of corrupt activity used by the Marketing Defendants and the Opioid
Marketing Enterprise likely involved thousands of separate instances of the use of the U.S. Mail
or interstate wire facilities, and of wire, radio, satellite, telecommunication, telecommunications
devices or services, in furtherance of the unlawful Opioid Marketing Enterprise, including
essentially uniform misrepresentations, concealments and material omissions regarding the

beneficial uses and non-addictive qualities for the long-term treatment of chronic, non-acute and

149
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 150 of 216 PAGEID #: 413

non-cancer pain, with the goal of profiting from increased sales of the Marketing Defendants’
drugs induced by consumers, prescribers, regulators and the County’s reliance on the Marketing
Defendants’ misrepresentations.

414. Each of these fraudulent mailings and interstate wire transmissions constitutes
corrupt activity and collectively, these violations constitute a pattern of corrupt activity, through
which the Marketing Defendants, the Front Groups and the KOLs defrauded and intended to
defraud Ohio consumers, the State, and other intended victims.

415. The Marketing Defendants devised and knowingly carried out an illegal scheme
and artifice to defraud by means of materially false or fraudulent pretenses, representations,
promises, or omissions of material facts regarding the safe, non-addictive and effective use of
opioids for long-term chronic, non-acute and non-cancer pain. The Marketing Defendants and
members of the Opioid Marketing Enterprise knew that these representations violated the FDA
approved use these drugs, and were not supported by actual evidence. The Marketing Defendants
intended that their common purpose and scheme to defraud would, and did, use the U.S. Mail and
interstate wire facilities, intentionally and knowingly with the specific intent to advance, and for
the purpose of executing, their illegal scheme.

416. By intentionally concealing the material risks and affirmatively misrepresenting the
benefits of using opioids for chronic pain to prescribers, regulators and the public, including the
County, the Marketing Defendants, the Front Groups and the KOLs engaged in a fraudulent and
unlawful course of conduct constituting a pattern of corrupt activity.

417. The Marketing Defendants’ use of the U.S. Mail and interstate wire facilities to
perpetrate the opioids marketing scheme involved thousands of communications, publications,

representations, statements, electronic transmissions, payments, including, inter aliu:

150
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 151 of 216 PAGEID #: 414

a. Marketing materials about opioids, and their risks and benefits, which the
Marketing Defendants sent to health care providers, transmitted through the
internet and television, published, and transmitted to Front Groups and KOLs
located across the country and the State;

b. Written representations and telephone calls between the Marketing Defendants
and Front Groups regarding the misrepresentations, marketing statements and
claims about opioids, including the non-addictive, safe use of chronic long-term
pain generally;

c. Written representations and telephone calls between the Marketing Defendants
and KOLs regarding the misrepresentations, marketing statements and claims
about opioids, including the non-addictive, safe use of chronic long-term pain
generally;

d. E-mails, telephone and written communications between the Marketing
Defendants and the Front Groups agreeing to or implementing the opioids
marketing scheme;

e. E-mails, telephone and written communications between the Marketing
Defendants and the KOLs agreeing to or implementing the opioids marketing
scheme;

f. Communications between the Marketing Defendants, Front Groups and the
media regarding publication, drafting of treatment guidelines, and the
dissemination of the same as part of the Opioid Marketing Enterprise;

g. Communications between the Marketing Defendants, KOLs and the media
regarding publication, drafting of treatment guidelines, and the dissemination
of the same as part of the Opioid Marketing Enterprise;

h. Written and oral communications directed to State agencies, federal and state
courts, and private insurers throughout the State that fraudulently

misrepresented the risks and benefits of using opioids for chronic pain; and

i. Receipts of increased profits sent through the U.S. Mail and interstate wire
facilities—the wrongful proceeds of the scheme.

418. In addition to the above-referenced predicate acts, it was intended by and
foreseeable to the Marketing Defendants that the Front Groups and the KOLs would distribute
publications through the U.S. Mail and by interstate wire facilities, and, in those publications,

claim that the benefits of using opioids for chronic pain outweighed the risks of doing so.

151
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 152 of 216 PAGEID #: 415

419. To achieve the common goal and purpose of the Opioid Marketing Enterprise, the
Marketing Defendants and members of the Opioid Marketing Enterprise hid from the consumers,
prescribers, regulators and the the County: (a) the fraudulent nature of the Marketing Detendants’
marketing scheme; (b) the fraudulent nature of statements made by the Marketing Defendants and
by their KOLs, Front Groups and other third parties regarding the risks and benefits of prescription
opioids; and (c) the true nature of the relationship between the members of the Opioid Marketing
Enterprise.

420. The Marketing Defendants, and each member of the Opioid Marketing Enterprise
agreed, with knowledge and intent, to the overall objective of the Marketing Defendants’
fraudulent scheme and participated in the common course of conduct to commit acts of fraud and
indecency in marketing prescription opioids.

421. Indeed, for the Marketing Defendants’ fraudulent scheme to work, each of them
had to agree to implement similar tactics regarding fraudulent marketing of prescription opioids.
This conclusion is supported by the fact that the Marketing Defendants each financed, supported,
and worked through the same KOLs and Front Groups, and often collaborated on and mutually
supported the same publications, CMEs, presentations, and prescription guidelines

422. The Marketing Defendants’ predicate acts all had the purpose of creating the opioid
epidemic that substantially injured the County’s business and property, while simultaneously
generating billion-dollar revenue and profits for the Marketing Defendants. The predicate acts
were committed or caused to be committed by the Marketing Defendants through their
participation in the Opioid Marketing Enterprise and in furtherance of its fraudulent scheme.

B. The Opioid Supply Chain Enterprise

423. Faced with the reality that they will now be held accountable for the consequences

of the opioid epidemic they created, members of the industry resort to “a categorical denial of any

152
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 153 of 216 PAGEID #: 416

criminal behavior or intent.”!°° Defendants’ actions went far beyond what could be considered
ordinary business conduct. For more than a decade, Defendants Purdue, Teva, Endo, Mallinckrodt,
AmerisourceBergen, Cardinal, and McKesson (the “Supply Chain Defendants”) worked together
in an illicit enterprise, engaging in conduct that was not only illegal, but in certain respects anti-
competitive, with the common purpose and achievement of vastly increasing their respective
profits and revenues by exponentially expanding a market that the law intended to restrict.

424. As explained above, Ohio statutes and regulations, as well as the federal CSA and
its implementing regulations require that companies who are entrusted with permission to operate
within the closed system of opioid distribution cannot simply operate as competitive in an
“anything goes” profit-maximizing market. Instead, they must watch over themselves and each
other with a careful eye for suspicious activity. Driven by greed, Defendants betrayed that trust
and subverted the constraints of these laws and the closed system to conduct their own enterprise
for evil.

425. As “registrants” under the CSA, the Supply Chain Defendants are duty bound to
identify and report “orders of unusual size, orders deviating substantially from a normal pattern,
and orders of unusual frequency.”!°’7 Ohio law imposes requirements that are no less stringent.

426. If morality and the law did not suffice, competition dictates that the Supply Chain
Defendants would turn in their rivals when they had reason to suspect suspicious activity. Indeed,
if a company could gain market share by reporting a competitor’s illegal behavior (causing it to
lose a license to operate, or otherwise inhibit its activity), ordinary business conduct dictates that

it would do so. Unfortunately, however, that is not what happened. Instead, knowing that

 

156 http://www.mckesson.com/about-mckesson/fighting-opioid-abuse/60-minutes-
response
5791 CER. 1301.74(b).

153
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 154 of 216 PAGEID #: 417

investigations into potential diversion would only lead to shrinking markets, Defendants elected
to operate in a conspiracy of silence, in violation of both the CSA and Ohio law, including the
Ohio Corrupt Practices Act (“OCPA”).

427. The Supply Chain Defendants’ scheme required the participation ofall. [fany one
member broke rank, its compliance activities would highlight deficiencies of the others, and their
artificially high sales they maintained through their scheme would crumble. But, if all the
members of the enterprise conducted themselves in the same manner, it would be difficult for the
DEA to go after any one of them. Accordingly, through the connections they made as a result of
their participation in the Healthcare Distribution Alliance (“HDA”), the Supply Chain Defendants
chose to flout the closed system designed to protect the citizens. Publicly, in 2008, they announced
their formulation of “Industry Compliance Guidelines: Reporting Suspicious Orders and
Prevention Diversion of Controlled Substances.” But, privately, Defendants refused to act and
through their lobbying efforts, they collectively sought to undermine the impact of the CSA.
Indeed, despite the issuance of these Industry Compliance Guidelines, which recognize these
Defendants’ duties under the law, as illustrated by the subsequent industry-wide enforcement
actions and consent orders issued after that time, none of them complied. John Gray, President
and CEO of the HDA said to Congress in 2014, it is “difficult to find the right balance between
proactive anti-diversion efforts while not inadvertently limiting access to appropriately prescribed
and dispensed medications.” Yet, the Supply Chain Defendants apparently all found the same
profit-maximizing balance -- intentionally remaining silent to ensure the largest possible financial
return.

428. As described above, at all relevant times, the Supply Chain Defendants operated as

an association-in-fact enterprise formed for the purpose of unlawfully increasing sales, revenues,

154
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 155 of 216 PAGEID #: 418

and profits through a fraudulent scheme that would allow them to collectively benefit from a
greater pool of prescription opioids to distribute. In support of this common purpose and
fraudulent scheme, the Defendants jointly agreed to disregard their statutory duties to identify,
investigate, halt and report suspicious orders of opioids and diversion of their drugs into the illicit
market so that those orders would not result in a decrease in profits and sales.

429. At all relevant times, as described above, the Supply Chain Defendants exerted
control over, conducted and/or participated in the Opioid Supply Chain Enterprise by fraudulently
claiming that they were complying with their duties under the CSA to identify, investigate and
report suspicious orders of opioids in order to prevent diversion of those highly addictive
substances into the illicit market, and to halt such unlawful sales, so as to increase sales and
generate unlawful profits, as follows:

430. The Supply Chain Defendants disseminated false and misleading statements to state
and federal regulators claiming that:

a. they were complying with their obligations to maintain effective controls
against diversion of their prescription opioids;

b. they were complying with their obligations to design and operate a system to
disclose to the registrant suspicious orders of their prescription opioids;

c. they were complying with their obligation to notify the DEA of any suspicious
orders or diversion of their prescription opioids; and

d. they did not have the capability to identify suspicious orders of controlled
substances or were in the midst of a learning curve.

431. The Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

155
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 156 of 216 PAGEID #: 419

to strip the DEA of its ability to immediately suspend registrations pending investigation by
passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”!*

432. The CSA and the Code of Federal Regulations, require the Supply Chain
Defendants to make reports to the DEA of any suspicious orders identified through the design and
operation of their system to disclose suspicious orders. The failure to make reports as required by
the CSA and Code of Federal Regulations amounts to a criminal violation of the statute.

433. The Supply Chain Defendants knowingly and intentionally furnished false or
fraudulent information in their reports to the DEA about suspicious orders, and/or omitted material
information from reports, records and other documents required to be filed with the DEA.
Specifically, the Supply Chain Defendants were aware of suspicious orders of prescription opioids
and the diversion of their prescription opioids into the illicit market, and failed to report this
information to the DEA in their mandatory reports.

434. The Supply Chain Defendants used, directed the use of, and/or caused to be used,
thousands of interstate mail and wire communications in service of their scheme through virtually

uniform misrepresentations, concealments and material omissions regarding their compliance with

their mandatory reporting requirements under state and federal law and the actions necessary to

 

158 See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce,
(June 13, 2016, updated July 6, 2016), http://pharmaceuticalcommerce.com/business-and-
finance/hdma-now-healthcare-distribution-alliance/, Lenny Bernstein & Scott Higham,
Investigation: The DEA Slowed Enforcement While the Opioid Epidemic Grew Out of Control,
Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/the-dea-slowed-
enforcement-while-the-opioid-epidemic-grew-out-of-control/2016/10/22/aea2bf8e-7f7 1-1 1e6-
8d13-d7c704ef9fd9_story.html; Lenny Bernstein & Scott Higham, /nvestigation: U.S. Senator
Calls for Investigation of DEA Enforcement Slowdown Amid Opioid Crisis, Wash. Post, Mar. 6,
2017, https://www.washingtonpost.com/investigations/us-senator-calls-for-investigation-of-dea-
enforcement-slowdown/2017/03/06/5846ee60-028b-1 1e7-ble9-a05d3c21f7cf_story.html; Eric
Eyre, DEA Agent: “We Had no Leadership” in WV Amid Flood of Pain Pills, Charleston Gazette-
Mail, Feb. 18, 2017, http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-
leadership-in-wv-amid-flood-of-pain-pills-.

156
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 157 of 216 PAGEID #: 420

carry out their unlawful goal of selling prescription opioids without reporting suspicious orders or
the diversion of opioids into the illicit market.

435. In devising and executing the illegal scheme, the Supply Chain Defendants devised
and knowingly carried out a material scheme and/or artifice to defraud by means of materially
false or fraudulent pretenses, representations, promises, or omissions of material facts.

436. For the purpose of executing the illegal scheme, the Supply Chain Defendants
committed incidents of corrupt activity, which number in the thousands, intentionally and
knowingly with the specific intent to advance the illegal scheme. These incidents of corrupt
activity, which included repeated acts of mail fraud, wire fraud, and telecommunications fraud,
constituted a pattern of corrupt activity.

437. The Supply Chain Defendants’ use of the mail and wires includes, but is not limited
to, the transmission, delivery, or shipment of the following by the Distributor Defendants or third
parties that were foreseeably caused to be sent as a result of the Defendants’ illegal scheme,
including but not limited to:

a. The prescription opioids themselves;

b. Documents and communications that facilitated the purchase and sale of
prescription opioids;

c. Supply Chain Defendants’ DEA registrations and state registrations or licenses;

d. Documents and communications that supported and/or facilitated Supply Chain
Defendants’ DEA registrations and state licenses or registrations;

e. Supply Chain Defendants’ records and reports that were required to be
submitted to the DEA pursuant to 21 U.S.C. § 827 and Ohio law;

f. Documents and communications related to the Supply Chain Defendants’
mandatory DEA reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74
and Ohio law;

157
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 158 of 216 PAGEID #: 421

g. Documents intended to facilitate the distribution of Defendants’ prescription
opioids, including bills of lading, invoices, shipping records, reports and
correspondence;

h. Documents for processing and receiving payment for prescription opioids;

i. Payments from the Distributor Defendants to the Marketing Defendants;

j. Rebates and chargebacks from the Marketing Defendants to the Distributor
Defendants;

k. Payments to the Supply Chain Defendants’ lobbyists through the PCF;

1. Payments to the Supply Chain Defendants’ trade organizations, like the HDA,
for memberships and/or sponsorships;

m. Deposits of proceeds from the Supply Chain Defendants’ distribution of
prescription opioids; and

n. Other documents and things, including electronic communications.

438. Each of the Supply Chain Defendants identified shipped, paid for and received
payment for the drugs identified above, see paragraphs throughout the United States.

439. The Supply Chain Defendants used the internet and other electronic facilities to
carry out their scheme and conceal the ongoing fraudulent activities. Specifically, the Supply
Chain Defendants made misrepresentations about their compliance with Federal and State laws
requiring them to identify, investigate and report suspicious orders of prescription opioids and/or
diversion of the same into the illicit market.

440. At the same time, the Supply Chain Defendants misrepresented the superior safety
features of their order monitoring programs, ability to detect suspicious orders, commitment to
preventing diversion of prescription opioids, and their compliance with all state and federal

regulations regarding the identification and reporting of suspicious orders of prescription opioids.

158
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 159 of 216 PAGEID #: 422

441. The Supply Chain Defendants utilized the internet and other electronic resources to
exchange communications, to exchange information regarding prescription opioid sales, and to
transmit payments and rebates/chargebacks.

442. The Supply Chain Defendants also communicated by U.S. Mail, by interstate
facsimile, and by interstate electronic mail with each other and with various other affiliates,
regional offices, regulators, distributors, and other third-party entities in furtherance of the scheme.

443. The mail and wire transmissions described herein were made in furtherance of the
Supply Chain Defendants’ scheme and common course of conduct to deceive regulators, the public
and the County that these Defendants were complying with their state and federal obligations to
identify, halt, and report suspicious orders of prescription opioids all while Defendants were
knowingly allowing millions of doses of prescription opioids to divert into the illicit drug market.
The Supply Chain Defendants’ scheme and common course of conduct was to increase or maintain
artificially high sales for their prescription opioids from which they could profit.

444, Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire
facilities have been deliberately hidden by Defendants and cannot be alleged without access to
Defendants’ books and records. However, the County has described the types of, and in some
instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They include
thousands of communications to perpetuate and maintain the scheme, including the things and
documents described in the preceding paragraphs.

445. The Supply Chain Defendants did not undertake the practices described herein in
isolation, but as part of a common scheme.

446. The predicate acts constituted a variety of unlawful activities, each conducted with

the common purpose of obtaining significant monies and revenues from the sale of their highly

159
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 160 of 216 PAGEID #: 423

addictive and dangerous drugs. The predicate acts also had the same or similar results, participants,
victims, and methods of commission. The predicate acts were related and not isolated events.

447. ‘lhe predicate acts all had the purpose of creating the opioid epidemic that
substantially injured the County’s business and property, while simultaneously generating billion-
dollar revenue and profits for the Supply Chain Defendants. The predicate acts were committed
or caused to be committed by the Defendants through their participation in the Opioid Supply
Chain Enterprise and in furtherance of its fraudulent scheme.

448. As described above, the Supply Chain Defendants were repeatedly warned, fined,
and found to be in violation of applicable law and regulations, and yet they persisted. The sheer
volume of enforcement actions against the Supply Chain Defendants supports this conclusion that
the Supply Chain Defendants operated through a pattern and practice of willfully and intentionally
omitting information from their mandatory reports to the DEA as required by 21 C.F.R. § 1301.74.

449. Each instance of corrupt activity alleged herein was related, had similar purposes,
involved the same or similar participants and methods of commission, and had similar results
affecting similar victims, Fayette County, and its residents. The Supply Chain Defendants
calculated and intentionally crafted the diversion scheme to increase and maintain profits from
unlawful sales of opioids, without regard to the effect such behavior would have on the County
and its residents. The Supply Chain Defendants were aware that the County and its residents rely
on these Defendants to maintain a closed system of distribution to protect against the non-medical
diversion and use of their dangerously addictive opioid drugs.

450. By intentionally refusing to report and halt suspicious orders of their prescription
opioids, the Supply Chain Defendants engaged in a fraudulent scheme and unlawful course of

conduct constituting a pattern of corrupt activity.

160
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 161 of 216 PAGEID #: 424

CAUSES OF ACTION
COUNT I
Statutory Public Nuisance
(Against All Defendants)
(Brought by the County of Fayette and The State of Ohio ex rel. Jess Weade the County
Prosecutor of Fayette County, each as the Plaintiff in this Count)

451. The County incorporates the allegations within all other paragraphs of this
Complaint as if fully set forth herein, and further alleges:

452. The Prosecuting Attorney for Fayette County, Jess Weade, brings this claim in the
name of the State of Ohio pursuant to the statutory authority granted under R.C. § 3767.03, to
abate a public nuisance and to enjoin further maintenance of the nuisance. R.C. § 3767.03 provides:
“Whenever a nuisance exists the attorney general; the village solicitor, city director of law, or other
similar chief legal officer of the municipal corporation in which the nuisance exists; the
prosecuting attorney of the County in which the nuisance exists; the law director of a township
that has adopted a limited home rule government under Chapter 504. of the Revised Code; or any
person who is a citizen of the County in which the nuisance exists may bring an action in equity
in the name of the state, upon the relation of the attorney general; the village solicitor, city director
of law, or other similar chief legal officer of the municipal corporation; the prosecuting attorney;
the township law director; or the person, to abate the nuisance and to perpetually enjoin the person
maintaining the nuisance from further maintaining it.”

453. The Prosecuting Attorney for Fayette County also brings this claim in the name of
the State of Ohio pursuant to the statutory authority granted under R.C. § 4729.35 to enjoin a
violation of that statute.

454. Ohio statutory law provides that “[a]s used in all sections of the Revised Code

relating to nuisances . . . (C) “Nuisance” means any of the following: . . . (1) [t]hat which is defined

and declared by statutes to be a nuisance... .” R.C. § 3767.01.

161
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 162 of 216 PAGEID #: 425

455. Ohio statutory law “declare[s] to be inimical, harmful, and adverse to the public
welfare of the citizens of Ohio and to constitute a public nuisance” “[t]he violation by a pharmacist
or other person of any laws of Ohio or of the United States of America or of any rule of the board
of pharmacy controlling the distribution of a drug of abuse as defined in section 3719.011 of the
Revised Code... .” R.C. § 4729.35.

456. Opioids are “a drug of abuse” as defined in R.C. § 3719.011.

457. Under R.C. § 3767.02, “Any person, who uses, occupies, establishes, or conducts
a nuisance, or aids or abets in the use, occupancy, establishment, or conduct of a nuisance; the
owner, agent, or lessee of an interest in any such nuisance; any person who is employed in that
nuisance by that owner, agent, or lessee; and any person who is in control of that nuisance is guilty
of maintaining a nuisance and shall be enjoined as provided in sections 3767.03 to 3767.11 of the
Revised Code.”

458. Defendants are persons who have established or conducted a nuisance, who have
aided or abetted in the establishment or conduct of a nuisance, and/or who are in control of a
nuisance and guilty of maintaining a nuisance; as defined in R.C. § 3767.02.

459. Defendants are persons who have violated, and/or who have aided and abetted the
violation of the laws of Ohio or of the United States of America or of any rule of the board of
pharmacy controlling the distribution of a drug of abuse as defined in R.C. § 3719.011.

460. In the distribution, dispensing, and sale of opioids in Fayette County, Defendants
violated and/or aided and abetted the violation of Ohio law, including, but not limited to, R.C. §
4729.01(F), R.C. §§ 4729.51-4729.53, and O.A.C. §§ 4729-9-12, 4729-9-16, 4729-9-28, 4729-9-
OS(A), 4729-9-11, 4729-5-20(G), 4729-5-21(A), 4729-5-30(A), and federal law, including, but not

limited to, 21 U.S.C.A. § 823 and 21 C.F.R. § 1301.74.

162
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 163 of 216 PAGEID #: 426

461. Defendants’ unlawful conduct includes violating and/or aiding and abetting the
violation of federal and Ohio statutes and regulations, including the controlled substances laws,
by, inter alia:

a. Distributing, dispensing, and/or selling opioids in ways that facilitated and
encouraged their flow into the illegal, secondary market;

b. Distributing, dispensing, and/or selling opioids without maintaining effective
controls against the diversion of opioids;

c. Choosing not to stop or suspend shipments of suspicious orders; and
d. Distributing, dispensing, and/or selling opioids prescribed by “pill mills”
when Defendants knew or should have known the opioids were being
prescribed by “pill mills.”
462. In the distribution and sale of opioids in Ohio and Fayette County, Defendants
violated and/or aided and abetted violations of R.C. § 2925.02(A), which states: “No person shall

knowingly do any of the following:

(1) By force, threat, or deception, administer to another or induce or cause another
to use a controlled substance; ... or

(3) By any means, administer or furnish to another or induce or cause another to

use a controlled substance, and thereby cause serious physical harm to the other

person, or cause the other person to become drug dependent.”

463. The exemption in R.C. § 2925.02 only applies to drug manufacturers, distributors,
and pharmacies when their “conduct is in accordance with Chapters R.C. 3719., 4715., 4723.,
4729., 4730., 4731., and 4741.” R.C. § 2925.02(B). Defendants are not in compliance with said
Chapters and have thereby forfeited the protection provided by the exception.

464. Defendants’ conduct entails a pervasive pattern and practice of violating the statutes

and regulations set forth above. Defendants’ systemic failure to adhere to Ohio and federal

controlled substances statutes and regulations has created an ongoing, significant, unlawful, and

163
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 164 of 216 PAGEID #: 427

unreasonable interference with the public health, welfare, safety, peace, comfort, and convenience
in Fayette County.

465. Detendants had control over their conduct in Fayette County and that conduct has
had an adverse effect on the public right. Marketing Defendants controlled their deceptive
advertising and efforts to mislead the public, including their acts and omissions in detailing by
their sales representatives, online communications, publications, Continuing Medical Education
programs and other speaking events, and other means described in this Complaint. All Defendants
had control over their own shipments of opioids and over their reporting, or lack thereof, of
suspicious prescribers and orders. The Chain Pharmacies controlled their dispensing of opioids.
Each of the Defendants controlled the systems it developed to prevent diversion, and whether it
filled orders it knew or should have known were likely to be diverted or fuel an illegal market.

466. The nuisance created by Defendants’ conduct is abatable.

467. Defendants’ misconduct alleged in this case is ongoing and persistent.

468. Defendants’ misconduct alleged in this case does not concern a discrete event or
discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not
part of the normal and expected costs of a local government’s existence. The County alleges
wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

469. The County has incurred expenditures for special programs over and above its
ordinary public services.

470. The unlawful conduct of each Defendant was a substantial factor in producing harm
to the County

471. The County seeks abatement, recovery of abatement costs, injunctive relief, and to

prevent injury and annoyance from any nuisance.

164
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 165 of 216 PAGEID #: 428

472. The County seeks all other equitable relief as allowed by law.
COUNT II
Common Law Absolute Public Nuisance
(Against All Defendants)
(Brought by the County of Fayette, the Plaintiff in this Count)

473. The County incorporates the allegations within all prior paragraphs within this
Complaint as if they were fully set forth herein unless inconsistent with the allegations in this Count,
and further alleges:

474. Defendants created and maintained a public nuisance which proximately caused
injury to the County.

475. A public nuisance is an unreasonable interference with a right common to the
general public.

476. Defendants have created and maintained a public nuisance by marketing,
distributing, and selling opioids in ways that unreasonably interfere with the public health, welfare,
and safety in Fayette County, and the County and its residents have a common right to be free from
such conduct and to be free from conduct that creates a disturbance and reasonable apprehension
of danger to person and property.

477. The public nuisance is an absolute public nuisance because Defendants’ nuisance-
creating conduct was intentional and unreasonable and/or violated statutes which established
specific legal requirements for the protection of others.

478. Defendants have created and maintained an absolute public nuisance through their
ongoing conduct of marketing, distributing, and selling opioids, which are dangerously addictive

drugs, in a manner which caused prescriptions and upon information and belief, use of opioids to

skyrocket in Fayette County, flooded Fayette County with opioids, and facilitated and encouraged

165
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 166 of 216 PAGEID #: 429

the flow and diversion of opioids into an illegal, secondary market, resulting in devastating
consequences to the County and its residents.

479. Defendants know, and have known, that their intentional, unreasonable, and
unlawful conduct will cause, and has caused, opioids to be used and possessed illegally and that
their conduct has produced an ongoing nuisance that has had, and will continue to have, a
detrimental effect upon the public health, welfare, safety, peace, comfort, and convenience of
Fayette County and its residents.

480. Defendants’ conduct has created an ongoing, significant, unlawful, and
unreasonable interference with rights common to the general public, including the public health,
welfare, safety, peace, comfort, and convenience of Fayette County and its residents. See
Restatement (Second) of Torts § 821B.

481. The interference is unreasonable because Defendants’ nuisance-creating conduct:

a. Involves a significant interference with the public health, the public safety, the
public peace, the public comfort, and/or the public convenience;

b. At all relevant times was and is proscribed by state and federal laws and
regulations; and/or

c. Is of a continuing nature and, as Defendants know, has had and is continuing to
have a significant effect upon rights common to the general public, including
the public health, the public safety, the public peace, the public comfort, and/or
the public convenience.

482. The significant interference with rights common to the general public is described

in detail throughout this Complaint and includes:

a. The creation and fostering of an illegal, secondary market for prescription
opioids;

b. Easy access to prescription opioids by children and teenagers;

c. A staggering increase in opioid abuse, addiction, overdose, injuries, and deaths;

166
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 167 of 216 PAGEID #: 430

d. Infants being born addicted to opioids due to prenatal exposure, causing severe
withdrawal symptoms and lasting developmental impacts;

e. Employers have lost the value of productive and healthy employees; and

f. Increased costs and expenses for the County relating to healthcare services, law
enforcement, the criminal justice system, social services, and education
systems.

483. Defendants intentionally and unreasonably and/or unlawfully marketed and pushed
as many opioids onto the market as possible, fueling addiction to and diversion of these powerful
narcotics, resulting in increased addiction and abuse, an elevated level of crime, death and injuries
to the residents of Fayette County, a higher level of fear, discomfort and inconvenience to the
residents of Fayette County, and direct costs to the County.

484. Each Defendant is liable for creating the public nuisance because the intentional
and unreasonable and/or unlawful conduct of each Defendant was a substantial factor in producing
the public nuisance and harm to the County.

485. A violation of any rule or law controlling the sale and/or distribution of a drug of
abuse in Fayette County constitutes an absolute public nuisance. See e.g. R.C. § 4729.35 (“The
violation by a... person of any laws of Ohio or of the United States of America or of any rule of
the board of pharmacy controlling the distribution of a drug of abuse . . . constitute[s] a public
nuisance[.]’’).

486. In the sale and distribution of opioids in Ohio and Fayette County, Defendants
violated federal law, including, but not limited to, 21 U.S.C.A. § 823 and 21 C.F.R. § 1301.74, and
Ohio law, including, but not limited to, R.C. § 4729.01(F), R.C. §§ 4729.51-4729.53, and O.A.C.
§§ 4729-912, 4729-9-16, 4729-9-28, 4729-9-05(A), 4729-9-11, 4729-5-20(G), 4729-5-21(A), and

4729-5-30(A).

167
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 168 of 216 PAGEID #: 431

487. Defendants’ unlawful nuisance-creating conduct includes violating federal and

Ohio statutes and regulations, including the controlled substances laws, by:

a.

Distributing, dispensing, and/or selling opioids in ways that facilitated and
encouraged their flow into the illegal, secondary market;

Distributing, dispensing, and/or selling opioids without maintaining effective
controls against the diversion of opioids;

Choosing not to effectively monitor for suspicious orders;

Choosing not to investigate suspicious orders;

Choosing not to report suspicious orders;

Choosing not to stop or suspend shipments of suspicious orders; and
Distributing, dispensing, and/or selling opioids prescribed by “pill mills”

when Defendants knew or should have known the opioids were being
prescribed by “pill mills.”

488. Defendants’ intentional and unreasonable nuisance-creating conduct, for which the

gravity of the harm outweighs the utility of the conduct, includes:

a.

Distributing, dispensing, and selling opioids in ways that facilitated and
encouraged their flow into the illegal, secondary market;

Distributing, dispensing, and/or selling opioids without maintaining effective
controls against the diversion of opioids;

Choosing not to effectively monitor for suspicious orders;

Choosing not to investigate suspicious orders;

Choosing not to report suspicious orders;

Choosing not to stop or suspend shipments of suspicious orders; and
Distributing, dispensing, and selling opioids prescribed by “pill mills” when

Defendants knew or should have known the opioids were being prescribed by
“pill mills.”

168
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 169 of 216 PAGEID #: 432

489. Defendants intentionally and unreasonably distributed, dispensed, and sold opioids
that Defendants knew would be diverted into the illegal, secondary market and would be obtained
by persons with criminal purposes.

490. As evidence of addiction and abuse of opioids widened, Defendants were obligated
to rein in their supply, prevent diversion, and mitigate the harms from opioid overuse and abuse,
but intentionally and unreasonably failed to do so.

491. Marketing Defendants intentionally and unreasonably engaged in a deceptive
marketing scheme that was designed to, and successfully did, change the perception of opioids and
cause their prescribing and sales to skyrocket in Fayette County.

492. Marketing Defendants intentionally and unreasonably misled the County,
healthcare providers, and the public about the risks and benefits of opioids, including minimizing
the risks of addiction and overdose and exaggerating the purported benefits of long-term use of
opioids for the treatment of chronic pain.

493. Marketing Defendants violated Ohio and federal statutes and regulations, including
the controlled substances laws, by engaging in the deceptive marketing of opioids, as described in
this Complaint.

494. In the distribution and sale of opioids in Ohio and Fayette County, Defendants
violated and/or aided and abetted violations of R.C. § 2925.02(A), which states: “No person shall
knowingly do any of the following:

(1) By force, threat, or deception, administer to another or induce or cause another
to use a controlled substance; .. . or

(3) By any means, administer or furnish to another or induce or cause another to

use a controlled substance, and thereby cause serious physical harm to the other
person, or cause the other person to become drug dependent.”

169
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 170 of 216 PAGEID #: 433

495. Defendants are in the business of manufacturing, marketing, selling, dispensing
and/or distributing prescription drugs, including opioids, which are specifically known to
Defendants to be dangerous because inter alia these drugs are defined under federal and state law
as substances posing a high potential for abuse and addiction.

496. Indeed, opioids are akin to medical grade heroin. Defendants’ wrongful conduct of
deceptively marketing and pushing as many opioids onto the market as possible led directly to the
public nuisance and harm to the County—exactly as would be expected when medical-grade
heroin in the form of prescription opioids are deceptively marketed, flood the community, and are
diverted into an illegal, secondary market.

497. Defendants had control over their conduct in Fayette County and that conduct has
had an adverse effect on rights common to the general public. Marketing Defendants controlled
their deceptive advertising and efforts to mislead the public, including their acts and omissions in
detailing by their sales representatives, online communications, publications, Continuing Medical
Education programs and other speaking events, and other means described in this Complaint. All
Defendants had control over their own shipments of opioids and over their reporting, or lack
thereof, of suspicious prescribers and orders. The Chain Pharmacies controlled their dispensing
of opioids. Each of the Defendants controlled the systems it developed to prevent diversion, and
whether it filled orders it knew or should have known were likely to be diverted or fuel an illegal
market.

498. It was reasonably foreseeable that Defendants’ actions and omissions would result
in the public nuisance and harm to the County described herein.

499. Because of Marketing Defendants’ deceptive marketing of opioids and because of

Defendants’ special positions within the closed system of opioid distribution, without Defendants’

170
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 171 of 216 PAGEID #: 434

actions, opioid use would not have become so widespread, and the enormous public health hazard
of prescription opioid and heroin overuse, abuse, and addiction that now exists would have been
averted.

500. The public nuisance created by Defendants’ actions is substantial and unreasonable.
It has caused and continues to cause significant harm to Fayette County and the harm inflicted
outweighs any offsetting benefit.

501. The externalized risks associated with Defendants’ nuisance-creating conduct as
described herein greatly exceed the internalized benefits.

502. Asa direct and proximate result of Defendants’ wrongful conduct and the public
nuisance created by Defendants, the County has taken proactive measures to abate the public
nuisance, and the County seeks to expand these efforts.

503. The nuisance created by Defendants’ conduct is abatable.

504. Defendants’ misconduct alleged in this case is ongoing and persistent.

505. Defendants’ misconduct alleged in this case does not concern a discrete event or
discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not
part of the normal and expected costs of a local government’s existence. The County alleges
wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

506. The County has incurred expenditures for special programs over and above its
ordinary public services.

507. The County seeks to abate the nuisance created by the Defendants’ unreasonable,
unlawful, intentional, ongoing, continuing, and persistent actions and omissions and unreasonable

interference with rights common to the general public.

171
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 172 of 216 PAGEID #: 435

508. The tortious conduct of each Defendant was a substantial factor in creating the
absolute public nuisance.

509. The tortious conduct of each Defendant was a substantial factor in producing harm
to the County.

510. The County has suffered an indivisible injury as a result of the tortious conduct of
Defendants.

511. Defendants acted with actual malice because Defendants acted with a conscious
disregard for the rights and safety of other persons, and said actions had a great probability of
causing substantial harm.

512. The County asserts this Cause of Action as a common law tort claim for absolute
public nuisance and not as a “product liability claim” as defined in R.C. § 2307.71. In this Count,
the County does not seek damages for death, physical injury to person, emotional distress, or
physical damage to property, as defined under the Ohio Product Liability Act.

513. The County seeks all equitable relief as allowed by law, including inter alia
injunctive relief, restitution, disgorgement of profits, attorney fees and costs, and pre- and post-
judgment interest.

COUNT III
Common Law Qualified Public Nuisance
(Against All Defendants)
(Brought by the County of Fayette, the Plaintiff in this Count)

514. The County incorporates the allegations within all prior paragraphs within this
Complaint as if they were fully set forth herein unless inconsistent with the allegations in this Count,
and further alleges:

515. The excessive and unreasonable oversupply of Opioids in Fayette County

constitutes a public nuisance in that it unreasonably interfered with rights common to the general

172
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 173 of 216 PAGEID #: 436

public, including the public health, welfare, safety, peace, comfort, and convenience of Fayette
County and its residents. See Restatement (Second) of Torts § 821B.
516. The significant interference with rights common to the general public is described
in detail throughout this Complaint and includes:
a. A staggering increase in opioid abuse, addiction, overdose, injuries, and deaths
throughout the County, including infants who are born addicted to opioids due

to prenatal exposure;

b. A corresponding increase in abuse, addiction, overdose, injuries and deaths
related to the transition from opioid pills to heroin, fentanyl, and carfentany];

c. The necessity for governmental intervention from Federal, State and Local
governments to provide services for, among other things, healthcare, law
enforcement, criminal justice, social services, and education related to the
Opioid epidemic;

517. Defendants’ conduct in marketing, distributing, dispensing, and selling opioids
created or contributed to the creation or maintenance of this public nuisance. Defendants’ conduct
caused prescriptions and sales of opioids to skyrocket in Fayette County and flooded the County
with opioids, and facilitated and encouraged the flow and diversion of opioids into an illegal,
secondary market, resulting in devastating consequences to the County and its residents.

518. Marketing Defendants created or contributed to the creation and/or maintenance of
the public nuisance by:

a. negligently, unreasonably and/or unlawfully engaging in a deceptive marketing
scheme that was designed to, and successfully did, change the perception of
opioids and upon information and belief, cause their prescribing and sales to
skyrocket in the County.

b. negligently, unreasonably and/or unlawfully misleading the County, healthcare
providers, and the public about the risks and benefits of opioids, including
minimizing the risks of addiction and overdose and exaggerating the purported
benefits of long-term use of opioids for the treatment of chronic pain.

c. violating Ohio and federal statutes and regulations, including the controlled

substances laws, by engaging in the deceptive marketing of opioids, as
described in this Complaint.

173
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 174 of 216 PAGEID #: 437

d. negligently, unreasonably and/or unlawfully deceptively marketing opioids,
including minimizing the risks of addiction and overdose and exaggerating the
purported benefits of long-term use of opioids for the treatment of chronic pain.

519. All Defendants’ created or contributed to the creation and/or maintenance of the
public nuisance by:

a. negligently, unreasonably and/or unlawfully distributing, dispensing, and/or
selling opioids in ways that facilitated and encouraged their flow into the illegal,
secondary market;

b. negligently, unreasonably and/or unlawfully distributing, dispensing, and/or
selling opioids without maintaining effective controls against the diversion of

opioids;

c. negligently, unreasonably and/or unlawfully failing to effectively monitor for
suspicious orders;

d. negligently, unreasonably and/or unlawfully failing to investigate suspicious
orders;

e. negligently, unreasonably and/or unlawfully failing to report suspicious orders;

f. negligently, unreasonably and/or unlawfully failing to stop or suspend
shipments of suspicious orders; and

g. negligently, unreasonably and/or unlawfully distributing, dispensing, and/or
selling opioids prescribed by “pill mills” when Defendants knew or should have
known the opioids were being prescribed by “pill mills.”

520. Defendants know, and should have known, that their unreasonable, and unlawful
conduct does cause, has caused, and will continue to cause, excessive availability of opioids in
Fayette County and that their conduct has produced an ongoing nuisance that has had, and will

continue to have, a detrimental effect upon the public health, welfare, safety, peace, comfort, and

convenience of Fayette County and its residents.

174
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 175 of 216 PAGEID #: 438

521. Despite this knowledge, Defendants negligently, unreasonably and/or unlawfully
marketed and pushed as many opioids onto the market as possible, fueling addiction to and
diversion of these powerful narcotics.

522. Defendants owed the County legal duties, including:

a. apreexisting duty, to not expose the County and its residents to an unreasonable
risk of harm. Defendants’ conduct, as detailed herein, breached that duty

b. a duty to exercise reasonable and ordinary care and skill in accordance with
applicable standards of conduct in manufacturing, advertising, marketing,
selling, dispensing, and/or distributing opioids

c. a duty not to breach the standard of care established under Ohio law and the
federal Controlled Substances Act, (“CSA”) and their respective implementing
regulations to report suspicious prescribing and to maintain systems to detect
and report such activity.

523. As evidence of addiction and abuse of opioids widened, Defendants were obligated
to rein in their supply, prevent diversion, and mitigate the harms from opioid overuse and abuse,
but intentionally and unreasonably failed to do so.

524. The degree of care the law requires is commensurate with the risk of harm the
conduct creates. Defendants’ conduct in marketing, distributing, dispensing, and selling
dangerously addictive drugs requires a high degree of care and places them in a position of great
trust and responsibility vis a vis the County. Their duty cannot be delegated.

525. Each Defendant breached its duty to exercise the degree of care, prudence,
watchfulness, and vigilance commensurate with the dangers involved in selling dangerous
controlled substances.

526. The County does not only allege that Defendants were negligent for failure to

protect from harm. Defendants engaged in affirmative conduct, the foreseeable result of which

was to cause harm to the County.

175
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 176 of 216 PAGEID #: 439

527. It was reasonably foreseeable that Defendants’ actions and omissions would result
in the public nuisance and harm to the County described herein. Reasonably prudent
manufacturers, distributors, and dispensers of prescription opioids would have anticipated that the
conduct alleged herein would create a public nuisance in the County, and that the public nuisance
created would unreasonably interfere with the public health, safety, comfort and convenience of
the County and its residents.

528. Defendants had control over their conduct in the County and that conduct has
created a public nuisance, unreasonably interfering with rights common to the general public.
Marketing Defendants controlled their deceptive advertising and efforts to mislead the public and
physicians, including their acts and omissions in detailing by their sales representatives, online
communications, publications, Continuing Medical Education programs and other speaking events,
and other means described in this Complaint. Defendants had control over their own shipments of
opioids and over their reporting, or lack thereof, of suspicious prescribers and orders. Each of the
Defendants controlled the systems it developed to prevent diversion, including whether it filled
orders it knew or should have known were likely to be diverted or fuel an illegal market.

529. The public nuisance created by Defendants’ actions is substantial and unreasonable.
It has caused and continues to cause significant harm to Fayette County and the harm inflicted
outweighs any offsetting benefit.

530. As a direct and proximate result of Defendants’ tortious conduct and the public
nuisance created by Defendants, the County has taken proactive measures to abate the public
nuisance, and the County seeks to expand these efforts.

531. The nuisance created by Defendants’ conduct is abatable.

532. Defendants’ misconduct alleged in this case is ongoing and persistent.

176
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 177 of 216 PAGEID #: 440

533. Defendants’ misconduct alleged in this case does not concern a discrete event or
discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not
part of the normal and expected costs of a local government’s existence. The County alleges
wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

534. The County has incurred expenditures for special programs over and above its
ordinary public services.

535. The County seeks to abate the nuisance created by the Defendants’ unreasonable,
unlawful, negligent, ongoing, continuing, and persistent actions and omissions and unreasonable
interference with rights common to the general public.

536. The County’s claims are not based upon or derivative of the rights of others.

537. The tortious conduct of each Defendant was a substantial factor in creating the
qualified public nuisance.

538. The qualified public nuisance was a substantial factor in producing harm to the
County.

539. The County has suffered an indivisible injury as a result of the tortious conduct of
Defendants.

540. Each Defendant is joint and severally liable for creating the public nuisance.

541. The County asserts this Cause of Action as a common law tort claim for qualified
public nuisance and not as a “product liability claim” as defined in R.C. § 2307.71. In this Count,
the County does not seek damages for death, physical injury to person, emotional distress, or

physical damage to property, as defined under the Ohio Product Liability Act.

177
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 178 of 216 PAGEID #: 441

542. The County seeks all equitable relief as allowed by law, including inter alia
injunctive relief, restitution, disgorgement of profits, attorney fees and costs, and pre- and post-
judgment.

COUNT IV
Ohio Corrupt Practices Act (““OCPA”)
R.C, 2923.31 ef seq.
(Against Defendants Purdue, Teva, Janssen, Endo, and Mallinckrodt
(the “Opioid Marketing Enterprise’’))
(Brought by the County of Fayette, the Plaintiff in this Count)

543. The County incorporates the allegations within all prior paragraphs within this
Complaint as if they were fully set forth herein.

544. Defendants Purdue, Teva, Janssen, Endo, and Mallinckrodt (“Defendants,” for
purposes of this Count) are “persons” within the meaning of R.C. § 2923.31(G) who conducted
the affairs of an enterprise through a pattern of corrupt activity, hereinafter the “Opioid Marketing
Enterprise,” in violation of R.C. § 2923.31.

545. The County is a “person,” as that term is defined in R.C. § 2923.31, who was injured
as a result of Defendants’ wrongful conduct.

546. Under R.C. § 2923.32:

(A)(1) No person employed by, or associated with, any enterprise shall conduct or

participate in, directly or indirectly, the affairs of the enterprise through a pattern of

corrupt activity or the collection of an unlawful debt.

(2) No person, through a pattern of corrupt activity or the collection of an unlawful debt,

shall acquire or maintain, directly or indirectly, any interest in, or control of, any

enterprise or real property.

(3) No person, who knowingly has received any proceeds derived, directly or indirectly,

from a pattern of corrupt activity or the collection of any unlawful debt, shall use or

invest, directly or indirectly, any part of those proceeds, or any proceeds derived from the
use or investment of any of those proceeds, in the acquisition of any title to, or any right,

interest, or equity in, real property or in the establishment or operation of any enterprise.

A. Description of the Enterprise

178
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 179 of 216 PAGEID #: 442

547. Defendants were members of a legal entity enterprise within the meaning of R.C. §
2923.31(C). Defendants formed an association-in-fact enterprise — sometimes referred to in this
Complaint as the “Opioid Marketing Enterprise.” The Opioid Marketing Enterprise consists of
Defendants, including their employees and agents, and the front groups and KOLs described
above.

548. Alternatively, each of the above-named Defendants constitutes a single legal entity
or associated-in-fact “enterprise” within the meaning of R.C. § 2923.31(C), through which the
members of the enterprise conducted a pattern of corrupt activity. The Opioid Marketing
Enterprise is an ongoing and continuing business organization that created and maintained
systematic links for a common purpose: to ensure the prescription of opioids for chronic pain.

549. Defendants formed the Opioid Marketing Enterprise for the purpose of unlawfully
increasing demand for, and thus sales of and revenues and profits from prescription opioids by
maintaining an oversupply of prescription opioids through illegal practices, including committing
fraud and drug offenses (as laid out above and below). Defendants, through the Opioid Marketing
Enterprise, concealed the true risks and dangers of opioids from the medical community and the
public, including the County, and made misleading statements and misrepresentations about
opioids that downplayed the risk of addiction and exaggerated the benefits of opioid use. This
fraudulent scheme was intended to, and did, change prescriber habits and public perception about
the risks and benefits of opioid use.

550.  Atall relevant times, the Opioid Marketing Enterprise: (a) had an existence separate
and distinct from each Defendant; and (b) was separate and distinct from the pattern of corrupt
activity in which Defendants engaged; (c) was an ongoing and continuing organization consisting

of individuals, persons, and legal entities, including each of the Defendants; (d) was characterized

179
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 180 of 216 PAGEID #: 443

by interpersonal relationships between and among each member of the Opioid Marketing
Enterprise, including between the Defendants and each of the Front Groups and KOLs; (e) had
sutticient longevity tor the enterprise to pursue its purpose and functioned as a continuing unit.

551. Upon information and belief, each of the Defendants in the Opioid Marketing
Enterprise had a systematic link to each other through contractual relationships, financial ties, and
continuing coordination of activities, as spearheaded by these Defendants. They coordinated for
example, by funding the same front groups and unbranded publications. Their coordination can
also be inferred through the consistent misrepresentations described in this Complaint. Further,
the Defendants coordinated through groups such as the PCF; this coordination in lobbying is
additional evidence that they engaged in other concerted efforts as well.

552. Through their personal relationships, the members of the Opioid Marketing
Enterprise had the opportunity to form and take actions in furtherance of the Opioid Marketing
Enterprise’s common purpose.

553. Upon information and belief, Defendants exerted substantial control over the
Opioid Marketing Enterprise through communications with each other, with the front groups, and
with KOLs described in this Complaint.

554. There was, upon information and belief, regular communication between
Defendants, Front Groups and KOLs, in which information was shared, misrepresentations are
coordinated, and payments were exchanged. Typically, the coordination, communication and
payment occurred, and continues to occur, through the repeated and continuing use of the wires
and mail in which Defendants, Front Groups, and KOLs share information regarding overcoming
objections and resistance to the use of opioids for chronic pain. The Defendants, Front Groups and

KOLs functioned as a continuing unit for the purpose of implementing the Opioid Marketing

180
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 181 of 216 PAGEID #: 444

Enterprise’s scheme and common purpose, and each agreed and took actions to hide the scheme
and continue its existence.

555. But for the Opioid Marketing Enterprise’s unlawful fraud, the Front Groups would
have had incentives to disclose the deceit by the Defendants and the Opioid Marketing Enterprise
to their members and constituents. By failing to disclose this information, Front Groups
perpetuated the Opioid Marketing Enterprise’s scheme and common purpose, and reaped
substantial benefits.

B. Conduct of the Enterprise

556. During the time period alleged in this Complaint, Defendants exerted control over,
conducted and/or participated in the Opioid Marketing Enterprise by fraudulently marketing
opioids for the treatment of chronic pain. In devising and executing the illegal scheme, the
members of the Opioid Marketing Enterprise devised and knowingly carried out a material scheme
and/or artifice to defraud the County and the public to obtain money by means of materially false
or fraudulent pretenses, representations, promises, or omissions of material facts regarding the
risks, benefits, and superiority of opioids in general and their opioids in particular.

C. Pattern of Corrupt Activity

 

557. Defendants conducted and participated in the conduct of the affairs of the Opioid
Marketing Enterprise, through a pattern of corrupt activity as defined in R.C. § 2923.31(E) &
(1)(2).

558. Corrupt activities as defined in R.C. § 2923.31(1) include, among other things:
engaging in, attempting to engage in, conspiring to engage in, or soliciting, coercing, or
intimidating another person to engage in any conduct defined as racketeering activity under the
Organized Crime Control Act of 1970, 84 Stat. 941, 18 U.S.C. 1961(1)(B), (1)(C), (1)(D), and

(1)(E), as amended; and, any “violation of section. . 2913.05.”

181
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 182 of 216 PAGEID #: 445

559. A “pattern of corrupt activity’ means two or more incidents of corrupt activity,
whether or not there has been a prior conviction, that are related to the affairs of the same
enterprise, are not isolated, and are not so closely related to each other and connected in time and
place that they constitute a single event.” R.C. § 2923.31(E).

560. Incidents of corrupt activity include, but are not limited to:
Mail Fraud. The members of Opioid Marketing Enterprise violated 18 U.S.C. § 1341 by
sending or receiving, or by causing to be sent and/or received, fraudulent materials via U.S.
mail or commercial interstate carriers for the purpose of selling opioids for chronic pain.
Wire Fraud: The members of Opioid Marketing Enterprise violated 18 U.S.C. § 1343 by
transmitting and/or receiving, or by causing to be transmitted and/or received, fraudulent
materials by wire for the purpose of selling opioids for chronic pain.
Telecommunications Fraud: The members of Opioid Marketing Enterprise violated R.C.
2913.05 by “knowingly disseminat[ing], transmit|ing], or caus[ing] to be disseminated or
transmitted by means of a wire, radio, satellite, telecommunication, telecommunications
device, or telecommunications service any writing, data, sign, signal, picture, sound, or
image with purpose to execute or otherwise further the scheme to defraud.”
Violation of Controlled Substances Act. The members of the Opioid Marketing Enterprise
violated 21 U.S.C. § 483(a)(4), which makes it unlawful “for any person to knowingly or
intentionally furnish false or fraudulent information in, or omit any material information
form, any application, report, record or other document required to be made, kept or filed
under this subchapter,” and a violation of which is punishable by up to four years in jail,
see 21 U.S.C. § 483(d)(1), making it a felony.

561. Defendants used, directed the use of, and/or caused to be used, thousands of
interstate mail and wire communications in furtherance of these Defendants’ fraudulent scheme
and common course of conduct to expand the market for their opioids and increase their profits
through misleading and deceptive marketing. This conduct in furtherance of the Opioids
Marketing Enterprise likely involved thousands of separate communications.

562. The multiple acts of corrupt activity which the members of the Opioid Marketing

Enterprise committed, or aided or abetted in the commission of, were related to each other, posed

a threat of continued racketeering activity, and therefore constitute a “pattern of corrupt activity.”

182
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 183 of 216 PAGEID #: 446

563. Defendants’ control and participation in the Opioid Marketing Enterprise were
necessary for the successful activity in which these Defendants engaged that included, but was not
limited to the acts detailed above and the following acts:

a. Defendants created a body of deceptive and unsupported medical and popular
literature about opioids that: (a) understated the risks and overstated the benefits
of long-term use; (b) appeared to be the result of independent, objective
research; and (c) was thus more likely to be relied upon by physicians and
patients;

b. Defendants selected, cultivated, promoted, and paid the KOLs based on their
willingness to communicate and distribute these Defendants’ messages about
the use of opioids for chronic pain;

c. Defendants provided substantial opportunities for KOLs to participate in
research studies on topics these Defendants suggested or chose, with the
predictable effect of ensuring that many favorable studies appeared in the

academic literature;

d. Defendants paid KOLs to serve as consultants or on their advisory boards and
to give talks or present CMEs supportive of the use of opioids for chronic pain;

e. Defendants disseminated many of their false, misleading, imbalanced, and
unsupported statements through unbranded materials that appeared to be

publications put out by independent Front Groups;

f. Defendants sponsored CME programs put on by front groups that focused
exclusively on the use of opioids for chronic pain; and

g. Defendants developed and disseminated pro-opioid treatment guidelines.

564. The Opioid Marketing Enterprise had a hierarchical decision-making structure that
was headed by Defendants and corroborated by the KOLs and Front Groups. The Defendants
controlled representations made about their opioids and their drugs, doled out payments to KOLs,
and ensured that representations made by KOLs, Front Groups, and Defendants’ sales detailers
were consistent with the Defendants’ messaging throughout the United States and Ohio. The Front
Groups and KOLS in the Opioid Marketing Enterprise were dependent on the Defendants for their

financial structure and for career development and promotion opportunities.

183
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 184 of 216 PAGEID #: 447

565. Defendants concealed their relationship to and control of front groups and KOLs,
who appeared to be independent but were not, from the County and the public at large; and
Defendants intended that front groups and KOLs would distribute promotional and other materials
that misrepresented the risks, benefits, and superiority of opioids.

566. Defendants worked together with each other through the Front Groups that they
jointly funded and through which they collaborated on the joint promotional materials described
above.

567. The Front Groups also participated in the conduct of the affairs of the Opioid
Marketing Enterprise, directly or indirectly, in the following ways:

a. The Front Groups promised to, and did, make representations regarding
Defendants’ opioids, and opioids generally that were consistent with
Defendants’ messages;

b. The Front Groups distributed promotional and other materials which
deceptively claimed that opioids could be safely used for chronic pain and that
the benefits of using opioids for chronic pain outweighed the risks; and

c. The Front Groups concealed their connections to Defendants.

568. Meanwhile, these front groups, “with their large numbers and credibility with
policymakers and the public—have ‘extensive influence in specific disease areas.’”!*? The larger
front groups “likely have a substantial effect on policies relevant to their industry sponsors.”!©
“By aligning medical culture with industry goals in this way, many of the groups described in this
report may have played a significant role in creating the necessary conditions for the U.S. opioid

epidemic.” !*!

 

159 Fueling an Epidemic,” supra n. 224, p. 2.
160 Td. p. 1.
16! Td. at 2.

184
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 185 of 216 PAGEID #: 448

569. The KOLs also participated in the conduct of the affairs of the Opioid Marketing
Enterprise, directly or indirectly, in the following ways:

a. The KOLs promised to, and did, make representations regarding Defendants’
opioids that were consistent with Defendants' messages themselves;

b. The KOLs distributed promotional and other materials which deceptively
claimed that opioids could be safely used for chronic pain and that the benefits

of using opioids for chronic pain outweighed the risks; and

c. The KOLs concealed their connections to and sponsorship by
Defendants.

570. The scheme devised and implemented by Defendants and members of the Opioid
Marketing Enterprise, amounted to a common course of conduct intended to increase the
Defendants’ sales from prescription opioids by encouraging the prescribing and use of opioids for
long-term chronic pain. The scheme was a continuing course of conduct, and many aspects of it
continue through to the present.

571. As detailed above, Defendants committed various fraudulent acts which constitute
fraud and a scheme to defraud. These intentional omissions of material fact and affirmative
representations made by Defendants were false when made which included but was not limited to
the acts detailed above and the following acts:

a. Marketing materials about the Defendants’ opioids, and their risks and benefits,
which Defendants distributed and made available to health care providers and
consumers located across the country and in Fayette County;

b. Unbranded marketing materials about the use of opioids in treating chronic
pain, and their risks and benefits, which Defendants distributed and made
available to health care providers and consumers located across the country,
including in Fayette County;

c. Websites and on-line CMEs about the use of opioids in treating chronic pain,
and their risks and benefits, which the Defendants, directly and through their

Front Groups, made available to health care providers and consumers located
across the country and in Fayette County;

185
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 186 of 216 PAGEID #: 449

d. Upon information and belief, written representations and telephone calls
between Defendants and front groups regarding representations about
Defendants’ opioids, or the use of opioids for chronic pain generally;

e. Upon information and belief, distributing materials and talking points to sales
representatives electronically and by mail and phone;

f. Upon information and belief, written representations and telephone calls
between Defendants and KOLs regarding Defendants’ opioids, or the use of
opioids for chronic pain generally;

g. Upon information and belief, e-mails between the Defendants and the Front
Groups agreeing to or effectuating the implementation of the opioid marketing
scheme;

h. Upon information and belief, e-mails between the Defendants and KOLs
agreeing to or effectuating the implementation of the opioid marketing scheme;

and

i. Receipts of increased profits which represented the wrongful proceeds of the
scheme.

572. As described above, the County’s allegations in this Count are based on violations
of each of the legal duties, statutes, and regulations described in this Complaint, including the
violations of Ohio laws and regulations.

573. The multiple acts of corrupt activity which the members of the Opioid Marketing
Enterprise committed, or aided or abetted in the commission of, were related to each other, posed
a threat of continued racketeering activity, and therefore constitute a “pattern of corrupt activity,”
through which the Defendants, the Front Groups and the KOLs defrauded and intended to defraud
Ohio consumers, the County, and other intended victims.

574. The pattern of corrupt activity used by Defendants and the Opioid Marketing
Enterprise likely involved thousands of separate instances of the use of the U.S. Mail or interstate
wire facilities in furtherance of the unlawful Opioid Marketing Enterprise, including essentially

uniform misrepresentations, concealments and material omissions regarding the beneficial uses

186
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 187 of 216 PAGEID #: 450

and non-addictive qualities for the long-term treatment of chronic, non-acute and non-cancer pain,
with the goal of profiting from increased sales of the Defendants’ drugs.
D. Damages

575. Defendants’ substantial financial contribution to the Opioid Marketing Enterprise,
and the advancement of opioids-friendly messaging, fueled the U.S. opioids epidemic.!”

576. The Defendants’ violations of law and their pattern of corrupt activity directly or
indirectly caused the County’s injury. The Defendants’ pattern of corrupt activity logically,
substantially and foreseeably caused an opioid epidemic. The County’s injuries, as described
below, were not unexpected, unforeseen or independent. Rather, as the County alleges, the
Defendants knew that the opioids were unsuited to treatment of long-term chronic, non-acute, and
non-cancer pain, or for any other use not approved by the FDA, and knew that opioids were highly
addictive and subject to abuse. Nevertheless, the Defendants engaged in a scheme of deception,
that utilized the mail and wires as part of their fraud, in order to increase sales of their opioid
products.

577. It was foreseeable and expected that a massive marketing campaign utilized by the
Defendants that misrepresented the risks and benefits of prescription opioids would lead to a
nationwide opioid epidemic, and a devastating public health crisis in Fayette County. The County’s
injuries were logically, foreseeable, and substantially caused by the opioid epidemic that
Defendants created.

578. Defendants’ pattern of corrupt activity directly and proximately caused the County
injury because it paid for costs associated with the opioid epidemic, as described above in language

expressly incorporated herein by reference. But for Defendants’ conduct, the County would not

 

162 Fueling an Epidemic, supra note 224, p. 1.

187
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 188 of 216 PAGEID #: 451

have incurred the costs for health care and addiction treatment, law enforcement, child welfare,
and other expenditures required as a result of the opioid epidemic.

579. The County’s injuries, as alleged throughout this complaint, and expressly
incorporated herein by reference, include:

a. Losses caused by the decrease in funding available for the County’s public
services for which funding was lost because it was diverted to other public
services designed to address the opioid epidemic;

b. Costs for providing healthcare and medical care, additional therapeutic, and
prescription drug purchases, and other treatments for patients suffering from
opioid-related addiction or disease, including overdoses and deaths;

c. Costs of training emergency and/or first responders in the proper treatment of
drug overdoses;

d. Costs associated with providing police officers, firefighters, and emergency
and/or first responders with Naloxone — an opioid antagonist used to block the
deadly effects of opioids in the context of overdose;

e. Costs associated with emergency responses by police officers, firefighters, and
emergency and/or first responders to opioid overdoses;

f. Costs for providing mental-health services, treatment, counseling, rehabilitation
services, and social services to victims of the opioid epidemic and their families;

g. Costs for providing treatment of infants born with opioid-related medical
conditions, or born addicted to opioids due to drug use by mother during
pregnancy;

h. Costs associated with law enforcement and public safety relating to the opioid
epidemic, including but not limited to attempts to stop the flow of opioids into
local communities, to arrest and prosecute street-level dealers, to prevent the
current opioid epidemic from spreading and worsening, and to deal with the
increased levels of crimes that have directly resulted from the increased drug-
addicted population;

i. Costs associated with increased burden on the County’s judicial system,
including increased security, increased staff, and the increased cost of
adjudicating criminal matters due to the increase in crime directly resulting
from opioid addiction;

188
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 189 of 216 PAGEID #: 452

e. Costs associated with providing care for children whose parents suffer from
opioid-related disability or incapacitation;

f. Loss of tax revenue due to the decreased efficiency and size of the working
population in the County;

g. Losses caused by diminished property values in neighborhoods where the
opioid epidemic has taken root; and

h. Losses caused by diminished property values in the form of decreased business
investment and tax revenue.

580. The misconduct alleged in this case is ongoing and persistent.

581. The misconduct alleged in this case does not concern a discrete event or discrete
emergency of the sort a political subdivision would reasonably expect to occur, and is not part of
the normal and expected costs of a local government’s existence. The County alleges wrongful
acts which are neither discrete nor of the sort a local government can reasonably expect.

582. The County has incurred expenditures for special programs over and above its
ordinary public services.

583. The County seeks all legal and equitable relief as allowed by law, including, inter
alia, actual damages; treble damages; equitable and/or injunctive relief, including corrective
statements, information and education, under R.C. § 2923.34(B)(1)-(2), requiring divestiture by,
and reasonable restrictions upon, the future activities of the Defendants; forfeiture as deemed
proper by the Court; attorney’s fees and all costs; expenses of suit; and pre- and post-judgment
interest, as the Court deems just and applicable.

Count V
Violation of the Ohio Corrupt Practices Act
Ohio Revised Code § 2923.31, et seq.
Against Defendants Purdue, Teva, Endo. Mallinckrodt, McKesson, Cardinal, and

AmerisourceBergen (The “Opioid Supply Chain Enterprise”)
(Brought by The County of Fayette, the Plaintiff in this Count)

189
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 190 of 216 PAGEID #: 453

584. The County incorporates by reference all other paragraphs of this Complaint as if
fully set forth herein, and further alleges as follows.

585. The County brings this Claim against Defendants Purdue, Teva, Endo,
Mallinckrodt, McKesson, Cardinal, and AmerisourceBergen (the “Supply Chain Defendants’’),
each of whom is a “person” within the meaning of R.C. § 2923.31(G).

A. The Opioid Supply Chain Enterprise and Pattern of Corrupt Activity

586. The Defendants are “persons” within the meaning of R.C. § 2923.31(G) who
conducted the affairs of an enterprise through a pattern of corrupt activity, in violation of R.C. §
2923.31.

587. The County is a “person,” as that term is defined in R.C. § 2923.31, who was injured
in its business or property as a result of Defendants’ wrongful conduct.

588. Under R.C. § 2923.32:

(A)(1) No person employed by, or associated with, any enterprise shall conduct or

participate in, directly or indirectly, the affairs of the enterprise through a pattern of

corrupt activity or the collection of an unlawful debt.

(2) No person, through a pattern of corrupt activity or the collection of an unlawful debt,

shall acquire or maintain, directly or indirectly, any interest in, or control of, any

enterprise or real property.

(3) No person, who knowingly has received any proceeds derived, directly or indirectly,

from a pattern of corrupt activity or the collection of any unlawful debt, shall use or

invest, directly or indirectly, any part of those proceeds, or any proceeds derived from the
use or investment of any of those proceeds, in the acquisition of any title to, or any right,
interest, or equity in, real property or in the establishment or operation of any enterprise.

589. Defendants conducted the affairs of an enterprise through a pattern of corrupt
activity, hereinafter the “Opioid Supply Chain Enterprise,” in violation of R.C. § 2923.32.

590. Defendants together were members of a legal entity enterprise within the meaning

of R.C. § 2923.31(C). These Defendants formed an association-in-fact enterprise — sometimes

190
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 191 of 216 PAGEID #: 454

referred to in this Complaint as the “Opioid Supply Chain Enterprise.” The Opioid Supply Chain
Enterprise consists of these Défendants, including their employees and agents. Along with the
Defendants, trade organizations, including the HDA and PCF participated in the enterprise.

591. Alternatively, each of the above-named Defendants constitutes a single legal entity
or associated-in-fact “enterprise” within the meaning of R.C. § 2923.31(C), through which the
members of the enterprise conducted a pattern of corrupt activity. The Supply Chain Defendants
together formed an association-in-fact enterprise, the Opioid Supply Chain Enterprise, for the
purpose of profiting from the increased volume of opioid sales in the United States. The Opioid
Supply Chain Enterprise is an association-in-fact enterprise within the meaning of § 1961. The
Opioid Supply Chain Enterprise consists of the Supply Chain Defendants.

592. The Supply Chain Defendants were members the Healthcare Distribution Alliance
(the “HDA”). Each of the Supply Chain Defendants is a member, participant, and/or sponsor of
the HDA, and utilized the HDA to form the interpersonal relationships of the Opioid Supply Chain
Enterprise and to assist them in engaging in the pattern of corrupt activity that gives rise to the
Count.

593. At all relevant times, the Opioid Supply Chain Enterprise: (a) had an existence
separate and distinct from each of the Supply Chain Defendants; (b) was separate and distinct from
the pattern of corrupt activity in which the Supply Chain Defendants engaged; (c) was an ongoing
and continuing organization consisting of legal entities, including each of the Supply Chain
Defendants; (d) was characterized by interpersonal relationships among the Supply Chain
Defendants; (e) had sufficient longevity for the enterprise to pursue its purpose; and (f) functioned

as a continuing unit. Each of the Supply Chain Defendants conducted and participated in the

191
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 192 of 216 PAGEID #: 455

conduct of the affairs of this Enterprise through a pattern of “corrupt activities” as defined in Ohio
Rev. Code Ann.§ 2923.31(1)(1) and (2).

594. Corrupt activities as defined in R.C. § 2923.31(1) include, among other things:
engaging in, attempting to engage in, conspiring to engage in, or soliciting, coercing, or
intimidating another person to engage in any conduct defined as racketeering activity under the
Organized Crime Control Act of 1970, 84 Stat. 941, 18 U.S.C. § 1961(1)(B), (1)(C), (1)(D), and
(1)(E), as amended; and, any “violation of [R.C.] section. . 2913.05.”

595. A “‘pattern of corrupt activity’ means two or more incidents of corrupt activity,
whether or not there has been a prior conviction, that are related to the affairs of the same
enterprise, are not isolated, and are not so closely related to each other and connected in time and
place that they constitute a single event.” R.C. § 2923.31(E).

596. The Supply Chain Defendants committed, conspired to commit, and/or aided and
abetted in the commission of at least two predicate acts of corrupt activity (Ze. violations of 18
U.S.C. §§ 1341 and 1343 and R.C. § 2913.05) within the past ten years. The multiple acts of
corrupt activity that the Supply Chain Defendants committed, or aided and abetted in the
commission of, were related to each other, and posed a threat of continued corrupt activity. The
corrupt activity was made possible by the Supply Chain Defendants’ regular use of the facilities,
services, distribution channels, and employees of the Opioid Supply Chain Enterprise. The Supply
Chain Defendants participated in the scheme to defraud by using mail, telephone and the Internet
to transmit mailings and wires in intrastate and/or interstate or foreign commerce.

597. The Supply Chain Defendants also conducted and participated in the conduct of the
affairs of the Opioid Supply Chain Enterprise through a pattern of corrupt activity by the felonious

importation, receiving, concealment, buying, selling, or otherwise dealing in a controlled substance

192
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 193 of 216 PAGEID #: 456

or listed chemical (as defined in section 102 of the Controlled Substance Act), punishable under any
law of the United States. The Supply Chain Defendants committed crimes that are punishable as
felonies under the laws of the United States. Specifically, 21 U.S.C. § 843(a)(4) makes it unlawful
for any person to knowingly or intentionally furnish false or fraudulent information in, or omit any
material information from, any application, report, record or other document required to be made,
kept or filed under this subchapter. A violation of § 843(a)(4) is punishable by up to four years in
jail, making it a felony. 21 U.S.C. § 843(d)(1).

598. Each of the Supply Chain Defendants is a registrant as defined in the CSA and must
be registered or licensed under Ohio law. Ohio law and their status as registrants under the CSA
requires that they maintain effective controls against diversion of controlled substances in schedule
I or II, design and operate a system to disclose to the registrant suspicious orders of controlled
substances, and inform the DEA of suspicious orders when discovered by the registrant. 21 U.S.C.
§ 823; 21 C.F.R. § 1301.74(b).

599. The Supply Chain Defendants’ incidents of corrupt activity include, but are not
limited to:

Mail Fraud. The members of the Opioid Supply Chain Enterprise violated 18 U.S.C. §

1341 by sending or receiving, or by causing to be sent and/or received, fraudulent materials

via U.S. mail or commercial interstate carriers for the purpose of increasing sales and

profits.

Wire Fraud: The members of the Opioid Supply Chain Enterprise violated 18 U.S.C. §

1343 by transmitting and/or receiving, or by causing to be transmitted and/or received,

fraudulent materials by wire for the purpose of increasing sales and profits.

Telecommunications Fraud: The members of the Opioid Supply Chain Enterprise violated

R.C. § 2913.05 by “knowingly disseminat[ing], transmit[ing], or caus[ing] to be

disseminated or transmitted by means of a wire, radio, satellite, telecommunication,

telecommunications device, or telecommunications service any writing, data, sign, signal,

picture, sound, or image with purpose to execute or otherwise further the scheme to
defraud.”

 

193
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 194 of 216 PAGEID #: 457

Violation of Controlled Substances Act. The members of the Opioid Supply Chain
Enterprise violated 21 U.S.C. § 483(a)(4), which makes it unlawful “for any person to
knowingly or intentionally furnish false or fraudulent information in, or omit any material
information from, any application, report, record or other document required to be made,
kept or filed under this subchapter,” and a violation of which is punishable by up to four
years in jail, see 21 U.S.C. § 483(d)(1), making it a felony.

 

600. The Supply Chain Defendants hid from the general public and suppressed and/or
ignored warnings from third parties, whistleblowers and governmental entities about the reality of
the suspicious orders that the Supply Chain Defendants were filling on a daily basis — leading to
the diversion of hundreds of millions of doses of prescriptions opioids into the illicit market.

601. The Supply Chain Defendants, with knowledge and intent, agreed to the overall
objective of their fraudulent scheme and participated in the common course of conduct to commit
acts of fraud and indecency in distributing prescription opioids.

602. Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had
to agree to implement similar tactics regarding distribution of prescription opioids and refusing to
report suspicious orders.

603. As described herein, the Supply Chain Defendants engaged in a pattern of related
and continuous predicate acts for years. The predicate acts constituted a variety of unlawful
activities, each conducted with the common purpose of obtaining significant monies and revenues
from the sale of their highly addictive and dangerous drugs. The predicate acts also had the same
or similar results, participants, victims, and methods of commission. The predicate acts were
related and not isolated events.

604. The predicate acts all had the purpose of creating the opioid epidemic that
substantially injured the County’s business and property, while simultaneously generating billion-

dollar revenue and profits for the Supply Chain Defendants. The predicate acts were committed or

194
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 195 of 216 PAGEID #: 458

caused to be committed by the Supply Chain Defendants through their participation in the Opioid
Supply Chain Enterprise and in furtherance of its fraudulent scheme.

605. The pattern of corrupt activity alleged herein and the Opioid Supply Chain
Enterprise are separate and distinct from each other. Likewise, the Supply Chain Defendants are
distinct from the enterprise.

606. The pattern of corrupt activity alleged herein is continuing as of the date of this
Complaint and, upon information and belief, will continue into the future unless enjoined by this
Court.

607. Many of the precise dates of the Supply Chain Defendants’ criminal actions at issue
here have been hidden by Defendants and cannot be alleged without access to Defendants’ books
and records. Indeed, an essential part of the successful operation of the Opioid Supply Chain
Enterprise alleged herein depended upon secrecy.

608. By intentionally refusing to report and halt suspicious orders of their prescription
opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting
a pattern of corrupt activity.

609. As evidence of addiction and abuse of opioids widened, Defendants were obligated
to rein in their supply, prevent diversion, and mitigate the harms from opioid overuse and abuse,
but intentionally and unreasonably failed to do so.

610. It was foreseeable to the Supply Chain Defendants that the County would be
harmed when they refused to report and halt suspicious orders, because their violation of their
duties imposed by statute and regulation allowed the widespread diversion of prescription opioids
out of appropriate medical channels and into the illicit drug market — causing the opioid epidemic

that the CSA, as well as Ohio law, intended to prevent.

195
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 196 of 216 PAGEID #: 459

611. The last incident of corrupt activity occurred within five years of the commission
of a prior incident of corrupt activity.

612. For over a decade, the Supply Chain Defendants aggressively sought to bolster their
revenue, increase profit, and grow their share of the prescription painkiller market by unlawfully
and surreptitiously increasing the volume of opioids they sold. However, the Supply Chain
Defendants are not permitted to engage in a limitless expansion of their sales through the unlawful
sales of regulated painkillers. Under Ohio law and as “registrants” under the Controlled
Substances Act, 21 U.S.C. § 821, ef seg. (the “CSA”), the Supply Chain Defendants operated and
continue to operate within a “closed-system.” The CSA and Ohio law restrict the Supply Chain
Defendants’ ability to distribute Schedule II substances, like opioids, including by requiring them
to maintain effective controls against diversion of the controlled enslaness that they distribute
and to design and operate a system to identify suspicious orders of controlled substances, halt such
unlawful sales, and report them to the DEA.

613. Asalleged above, Congress created a closed-system when it enacted the CSA, with
the specific intent to protect public safety by reducing or eliminating the diversion of Schedule IT
drugs, like opioids, from legitimate channels of trade to illicit markets “by controlling the basic
ingredients needed for the manufacture of [controlled substances.]”'® Ohio law is no less
stringent. Each of the Supply Chain Defendants knows and has known for decades that if they do
not report, investigate or halt suspicious orders, the likelihood of the DEA learning of these illicit

transactions and diversions in a timely manner, or at all, is greatly reduced.

 

163 1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the
Caucus on International Narcotics Control, United States Senate, May 5, 2015 (available at
https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi“%o20Testimony 0.pdf)

196
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 197 of 216 PAGEID #: 460

614. As described above, the County’s allegations in this Count are based on violations
of each of the legal duties, statutes, and regulations described in this Complaint, including the
violations of Ohio laws and regulations.

615. Finding it impossible to legally achieve their ever increasing sales ambitions,
members of the Opioid Supply Chain Enterprise engaged in the common purpose of fraudulently
increasing profits from the manufacture and distribution of their prescription opioids. The Supply
Chain Defendants formed and pursued their common purpose through the many personal
interactions that they had, confidentially, in organizations like the Pain Care Forum and the
Healthcare Distribution Alliance.

616. The Supply Chain Defendants’ common purpose and fraudulent scheme to
unlawfully increase their sales and profits violated the Corrupt Practices Act in three ways. First,
the Supply Chain Defendants violated the Corrupt Practices Act because they engaged in the
felonious distribution, selling, or otherwise dealing in controlled substances that are punishable by
law in the United States. Specifically, the Supply Chain Defendants engaged in the distribution of
controlled substances in violation of 21 U.S.C. § 843 because they furnished false or fraudulent
material information in, and omitted material information from, applications, reports, records, and
other document they were required to make, keep, or file under required to be made, kept, or filed
under this subchapter or subchapter II of 21 U.S.C. 801, et seq.

617. Second, the Supply Chain Defendants violated the Corrupt Practices Act by
engaging in mail and wire fraud. The Supply Chain Defendants’ common purpose and fraudulent
scheme was intended to, and did, utilize interstate mail and wire facilities for the commission of

their fraud in violation 18 U.S.C. §§ 1341 (mail fraud) and 1343 (wire fraud).

197
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 198 of 216 PAGEID #: 461

618. Third, the Supply Chain Defendants violated the Corrupt Practices Act by engaging
in telecommunications fraud. The Supply Chain Defendants’ common purpose and fraudulent
scheme was intended to, and did disseminate or transmit writings, data, signs, signals, pictures,
sounds or images by means of wire, radio, satellite, telecommunication, telecommunications
devices or services in furtherance of the scheme to defraud.

619. The Supply Chain Defendants engaged in systematic and fraudulent acts as part of
the Opioid Supply Chain Enterprise, that furnished false or fraudulent material information in, and
omitted material information from their applications, reports, records and other documents that the
Supply Chain Defendants were required to make, keep and/or file. Furthermore, the Supply Chain
Defendants engaged in systematic and fraudulent acts as part of the Opioid Supply Chain
Enterprise that were intended to and actually did utilize the mail and wire facilities of the United
States and Ohio, including refusing to maintain effective controls against diversion of their drugs,
to design and operate a system to identify suspicious orders of their drugs, to halt unlawful sales
of suspicious orders, and to notify the DEA of suspicious orders.

620. Through the Supply Chain Defendants’ scheme, members of the Opioid Supply
Chain Enterprise misrepresented that they were complying with their duties under the CSA and
Ohio law, furnished false or fraudulent material information in, and omitted material information
from their applications, reports, records and other documents, engaged in unlawful sales of
painkillers that resulted in diversion of controlled substances through suspicious orders, and
refused to identify or report suspicious orders of controlled substances sales to the DEA.
Defendants’ refusal to report suspicious orders resulted in artificial and illegal increases in opioid

sales and distribution. The end result of the Supply Chain Defendants’ fraudulent scheme and

198
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 199 of 216 PAGEID #: 462

common purpose was continually increasing sales and generating obscene profits and, in turn,
fueled an opioid epidemic.

B. Impact of The Opioid Supply Chain Enterprise

621. The factual allegations and tragic statistics of injury and damage set forth above
apply equally here.

C. Injury Caused and Relief Sought

622. The Supply Chain Defendants’ violations of law and their pattern of corrupt activity
directly and indirectly caused the County’s injury. Their pattern of corrupt activity logically,
substantially and foreseeably caused an opioid epidemic. The County’s injuries, as described
below, were not unexpected, unforeseen or independent. Rather, as the County alleges,
Defendants knew that the opioids were going to fuel and ever-increasing illicit prescription market,
as well as increasing addiction and death as a result of licit prescriptions of opioids to treat chronic,
long-term pain.

623. It was foreseeable and expected that flooding the illegal market for opioids would
lead to a nationwide opioid epidemic. It was also foreseeable and expected that it would lead to
increased opioid addiction and overdose. The County’s injury was logically, foreseeable, and
substantially caused by the opioid epidemic that the Supply Chain Defendants created.

624. Specifically, the Supply Chain Defendants’ pattern of corrupt activity caused the
opioid epidemic which has injured the County in the form of substantial losses of money and
property that logically, directly and foreseeably arise from the opioid-addiction epidemic.

625. The County’s injuries, as alleged throughout this complaint, and expressly

incorporated herein by reference, include:

199
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 200 of 216 PAGEID #: 463

a. Losses caused by the decrease in funding available for the County’s public
services for which funding was lost because it was diverted to other public
services designed to address the opioid epidemic;

b. Costs for providing healthcare and medical care, additional therapeutic, and
prescription drug purchases, and other treatments for patients suffering from
opioid-related addiction or disease, including overdoses and deaths;

c. Costs of training emergency and/or first responders in the proper treatment of
drug overdoses;

d. Costs associated with providing police officers, firefighters, and emergency
and/or first responders with Naloxone — an opioid antagonist used to block the
deadly effects of opioids in the context of overdose;

e. Costs associated with emergency responses by police officers, firefighters, and
emergency and/or first responders to opioid overdoses;

f. Costs for providing mental-health services, treatment, counseling, rehabilitation
services, and social services to victims of the opioid epidemic and their families;

g. Costs for providing treatment of infants born with opioid-related medical
conditions, or born addicted to opioids due to drug use by mother during
pregnancy;

h. Costs associated with law enforcement and public safety relating to the opioid
epidemic, including but not limited to attempts to stop the flow of opioids into
local communities, to arrest and prosecute street-level dealers, to prevent the
current opioid epidemic from spreading and worsening, and to deal with the
increased levels of crimes that have directly resulted from the increased
homeless and drug-addicted population;

i. Costs associated with increased burden on the County’s judicial system,
including increased security, increased staff, and the increased cost of
adjudicating criminal matters due to the increase in crime directly resulting
from opioid addiction;

j. Costs associated with providing care for children whose parents suffer from
opioid-related disability or incapacitation;

k. Loss of tax revenue due to the decreased efficiency and size of the working
population in the County;

1. Losses caused by diminished property values in neighborhoods where the
opioid epidemic has taken root; and

200
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 201 of 216 PAGEID #: 464

m. Losses caused by diminished property values in the form of decreased business
investment and tax revenue.

626. The County seeks all legal and equitable relief as allowed by law, including, inter
alia, actual damages; treble damages; equitable and/or injunctive relief, including corrective
statements, information and education, under R.C. § 2923.34(B)(1)-(2), requiring divestiture by,
and reasonable restrictions upon, the future activities of the Defendants; forfeiture as deemed
proper by the Court; attorney’s fees and all costs; expenses of suit; and pre- and post-judgment
interest, as the Court deems just and applicable.

Count VI
Negligence
(Against All Defendants)
(Brought by the County of Fayette, the Plaintiff in this Count)

627. The County incorporates by reference all other paragraphs of this Complaint as if
fully set forth herein, and further alleges:

628. Defendants owed the County a duty, including a preexisting duty, to not expose the
County to an unreasonable risk of harm.

629. Defendants had a legal duty to exercise reasonable and ordinary care and skill in
accordance with applicable standards of conduct in manufacturing, advertising, marketing, selling,
dispensing, and/or distributing opioids.

630. As evidence of addiction and abuse of opioids widened, Defendants were obligated
to rein in their supply, prevent diversion, and mitigate the harms from opioid overuse and abuse.

631. Defendants had a duty not to breach the standard of care established under Ohio

law and the federal Controlled Substances Act (“CSA”) and its implementing regulations to report

suspicious prescribing and to maintain systems to detect and report such activity.

201
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 202 of 216 PAGEID #: 465

632. The degree of care the law requires is commensurate with the risk of harm the
conduct creates. Defendants’ conduct in marketing, distributing, dispensing, and selling
dangerously addictive drugs requires a high degree of care and places them in a position of great
trust and responsibility vis a vis The County . Their duty cannot be delegated.

633. Each Defendant breached its duty to exercise the degree of care, prudence,
watchfulness, and vigilance commensurate with the dangers involved in selling dangerous
controlled substances.

634. Defendants breached their duty to the County by, inter alia:

a. Distributing, dispensing, and/or selling opioids in ways that facilitated and
encouraged their flow into the illegal, secondary market;

b. Distributing, dispensing, and/or selling opioids without maintaining effective
controls against the diversion of opioids;

c. Choosing not to effectively monitor for suspicious orders;

d. Choosing not to investigate suspicious orders;

e. Choosing not to report suspicious orders;

f. Choosing not to stop or suspend shipments of suspicious orders; and

g. Distributing, dispensing, and selling opioids prescribed by “pill mills” when
Defendants knew or should have known the opioids were being prescribed by
“pill mills.”

635. The Marketing Defendants breached their duty to the County by deceptively
marketing opioids, including minimizing the risks of addiction and overdose and exaggerating the
purported benefits of long-term use of opioids for the treatment of chronic pain.

636. The County does not allege that Defendants were negligent only for failure to

protect from harm. Rather, Defendants engaged in conduct the foreseeable result of which was to

cause harm to the County.

202
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 203 of 216 PAGEID #: 466

637. Defendants have engaged in affirmative acts of creating an illegal, secondary
prescription opioid market by failing to exercise adequate control over the marketing, distribution,
dispensing, and sale of their prescription opioids.

638. Defendants were negligent by marketing, distributing, dispensing, and/or selling
opioids in a way that created and fostered an illegal, secondary prescription opioid market that
resulted in a foreseeable and unreasonable risk of harm to the County.

639. The method by which Defendants created this market was by marketing,
distributing, dispensing, and/or selling opioids without regard to the likelihood that the opioids
would be placed in the hands of criminals, addicts, juveniles, and others not permitted to use or
possess prescription opioids.

640. A reasonably prudent opioid manufacturer or distributor, or a reasonably prudent
pharmacy, should have anticipated an injury to the County as a probable result of marketing,
distributing, dispensing, and/or selling prescription opioids in this manner.

641. It was reasonably foreseeable that Defendants’ actions and omissions would result
in the harm to the County as described herein.

642. Defendants had control over their conduct in the County. Marketing Defendants
controlled their deceptive advertising and efforts to mislead the public, including their acts and
omissions in detailing by their sales representatives, online communications, publications,
Continuing Medical Education programs and other speaking events, and other means described in
this Complaint. All Defendants had control over their own shipments of opioids and over their
reporting, or lack thereof of suspicious prescribers and orders. The Chain Pharmacies controlled

their dispensing of opioids. Each of the Defendants controlled the systems it developed to prevent

203
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 204 of 216 PAGEID #: 467

diversion, and whether it filled orders it knew or should have known were likely to be diverted or
fuel an illegal market.

643. Because of the Marketing Defendants’ deceptive marketing of opioids and each of
the Defendants’ special positions within the closed system of opioid distribution, without
Defendants’ actions, opioid use would not have become so widespread, and the enormous public
health hazard of prescription opioid and heroin overuse, abuse, and addiction that now exists would
have been averted.

644. Defendants also misleadingly portrayed themselves as cooperating with law
enforcement and actively working to combat the opioid epidemic when, in reality, Defendants
failed to satisfy even their minimum, legally-required obligations to report suspicious orders.
Defendants voluntarily undertook duties, through their statements to the media, regulators, and the
public at large, to take all reasonable precautions to prevent drug diversion.

645. Defendants are in the business of manufacturing, marketing, selling, dispensing,
and/or distributing prescription drugs, including opioids, which are specifically known to
Defendants to be dangerous because inter alia these drugs are defined under federal and state law
as substances posing a high potential for abuse and addiction.

646. Indeed, opioids are akin to medical grade heroin. Defendants’ wrongful conduct of
deceptively marketing and pushing as many opioids onto the market as possible led directly to the
public nuisance and harm to the County — exactly as would be expected when medical grade heroin
in the form of prescription opioids are deceptively marketed, flood the community, and are
diverted into an illegal, secondary market.

647. Reasonably prudent manufacturers of prescription opioids, and reasonably prudent

pharmacies, would have anticipated that the scourge of opioid addiction would wreak havoc on

204
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 205 of 216 PAGEID #: 468

communities, and the significant costs which would be imposed upon the governmental entities
associated with those communities. Indeed, it is a violation of R.C. § 4729.35 and O.A.C. §§ 4729-
9-12, 4729-9-16, and 4729-9-28 for distributors (including Defendant manufacturers who are also
registered as distributors) and a violation of R.C. § 4729.35, 21 U.S.C. § 823, and 21 C.F.R. §
1301.74 for Defendants not to report suspicious orders and exercise due diligence not to ship such
orders unless and until the suspicion has been removed. In addition, it is a violation of both Ohio
and federal law for a pharmacist to shirk the responsibility to assess the legitimacy of a prescription
before filling it. See O.A.C. §§ 4729-5-20, 4729-5-21, and 4729-5-30; 21 C.F.R. § 1301.71(a); 21
C.F.R. § 1306.04(a). The closed system of opioid distribution, whereby wholesale distributors are
the gatekeepers between manufacturers and pharmacies, exists for the purpose of controlling
dangerous substances such as opioids and preventing diversion and abuse.

648. Defendants knew or should have known, that their affirmative misconduct in
engaging in an aggressive, widespread, and misleading campaign in marketing narcotic drugs
created an unreasonable risk of harm. Defendants’ sales data, reports from sales representatives,
observations of prescriptions, and internal documents, should have put them on notice that such
harm was not only foreseeable, but was actually occurring. Defendants nevertheless chose to
deceptively withhold information about the dangers of opioids from the County, physicians,
patients, and the public.

649. Defendants conduct was negligence per se in that Defendants violated federal law,
including, but not limited to, 21 U.S.C. §§ 823 and 827(d)(1); 21 C.F.R. §§ 1301.71, 1301.74,
1304.21, 1304.22, 1304.33(e), and 1306.04; and Ohio law, including, but not limited to, R.C. §
2925.02(A); and § 4729.01(F), R.C. §§ 4729.51-4729.53, O.A.C. §§ 4729-9-12, 4729-9-16, 4729-

9-28, 4729-5-20, 4729-5-21, and 4729-5-30. The County was a party intended to be protected by

205
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 206 of 216 PAGEID #: 469

such laws and whose injuries said laws were designed to prevent. Defendants’ violations of said
laws proximately caused injury to the County.

650. Defendants also violated federal and Ohio statutes and regulations, including the
controlled substances laws, by, inter alia:

a. Distributing, dispensing, and/or selling opioids in ways that facilitated and
encouraged their flow into the illegal, secondary market;

b. Distributing, dispensing, and/or selling opioids without maintaining effective
controls against the diversion of opioids;

c. Choosing not to effectively monitor for suspicious orders;

d. Choosing not to investigate suspicious orders;

e. Choosing not to report suspicious orders;

f. Choosing not to stop or suspend shipments of suspicious orders; and

g. Distributing, dispensing, and/or selling opioids prescribed by “pill mills” when
Defendants knew or should have known the opioids were being prescribed by
“pill mills.”

651. Asa direct and proximate result of Defendants’ negligence and/or negligence per
se, the County has suffered and will continue to suffer economic damages including, but not
limited to, significant expenses for police, emergency, health, prosecution, corrections,
rehabilitation, and other services.

652. Asa direct and proximate result of Defendants’ negligence and/or negligence per
se, the County has suffered and will continue to suffer stigma damage, non-physical property
damage, and damage to its proprietary interests.

653. As a direct and proximate result of Defendants’ negligent, willful, wanton, and

intentional acts, omissions, misrepresentations and otherwise culpable acts, there is now a national

opioid epidemic that has caused enormous harm and injury to the public, and of which Fayette

206
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 207 of 216 PAGEID #: 470

County has been uniquely and particularly impacted as a community at the epicenter of the
epidemic.

654. Defendants’ misconduct alleged in this case is ongoing and persistent.

655. Defendants’ misconduct alleged in this case does not concern a discrete event or
discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not
part of the normal and expected costs of a local government’s existence. The County alleges
wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

656. The County has incurred expenditures for special programs over and above its
ordinary public services.

657. The County has suffered an indivisible injury as a result of the tortious conduct of
Defendants.

658. The tortious conduct of each Defendant was a substantial factor in producing harm
to the County.

659. Defendants acted with actual malice because Defendants acted with a conscious
disregard for the rights and safety of other persons, and said actions have a great probability of
causing substantial harm.

660. The County seeks all legal and equitable relief as allowed by law, including inter
alia injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages,
and all damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre-
and post-judgment interest.

Count VI
Injury Through Criminal Acts
(R.C. § 2307.60)

(Against All Defendants)
(Brought by the County of Fayette, the Plaintiff in this Count)

207
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 208 of 216 PAGEID #: 471

661. The County incorporates by reference all other paragraphs of this Complaint as if
fully set forth herein, and further alleges:

662. R.C. § 2307.60(A)(1) provides that:

Anyone injured in person or property by a criminal act has, and may recover full

damages in, a civil action unless specifically excepted by law, may recover the costs

of maintaining the civil action and attorney’s fees if authorized by any provision of

the Rules of Civil Procedure or another section of the Revised Code or under the

common law of this state, and may recover punitive or exemplary damages if

authorized by section 2315.21 or another section of the Revised Code.

663. In the distribution and sale of opioids in Fayette County, Defendants violated R.C.
§ 2925.02(A), which states:

664. “No person shall knowingly do any of the following:

(1) By force, threat, or deception, administer to another or induce or cause another to use a
controlled substance; . . . or

(3) By any means, administer or furnish to another or induce or cause another to use a
controlled substance, and thereby cause serious physical harm to the other person, or cause
the other person to become drug dependent.”

665. Marketing Defendants’ actions in deceptively marketing opioids, as described
throughout this Complaint, knowingly induced or caused members of the Fayette County
community to use a controlled substance by deception, in violation of R.C. § 2925.02(A).

666. Through the Defendants’ actions as described in this Complaint, including flooding
the market with opioids, and deliberately disregarding their obligations to maintain effective
controls against diversion, Defendants furnished to residents of the County or induced or caused
residents of the County to use a controlled substance, thereby causing serious physical harm to
those persons and causing them to become drug dependent, in violation of R.C. §§ 2925.02(A)(3).

667. The exemption in R.C. § 2925.02 only applies to drug manufacturers, wholesalers,

and pharmacies when their “conduct is in accordance with Chapters R.C. § 3719., 4715., 4723.,

208
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 209 of 216 PAGEID #: 472

4729., 4730., 4731., and 4741.” R.C. § 2925.02(B). Defendants are not in compliance with said
Chapters and have thereby forfeited the protection provided by the exception.

668. Inthe distribution and sale of opioids in Ohio and the County, Defendants violated
R.C. § 2925.02(A)(2), which makes it a crime to: “Prepare for shipment, ship, transport, deliver,
prepare for distribution, or distribute a controlled substance or a controlled substance analog, when
the offender knows or has reasonable cause to believe that the controlled substance or a controlled
substance analog is intended for sale or resale by the offender or another person.”

669. Defendants may claim an exemption to R.C. § 2925.03(A)(2) only if their “conduct
is in accordance with Chapters 3719., 4715., 4723., 4729., 4730., 4731., and 4741. of the Revised
Code.” Defendants are not in compliance with said Chapters and have thereby forfeited the
protection provided by the exception.

670. Defendants have engaged in additional criminal acts detailed in the Ohio Corrupt
Practices Act Counts above, including acts of criminal wire fraud, mail fraud, telecommunications
fraud, unlawful dealing in controlled substances, and violations of the Ohio Corrupt Practices Act.

671. It was foreseeable to Defendants that their misconduct alleged in this Count would
lead to addiction, abuse, misuse, and diversion of opioids, both in Fayette County and throughout
the United States.

672. The County was within the zone of interest protected by these criminal laws.

673. Asa direct and proximate result of Defendants’ criminal acts as described in this
Count, the County suffered injury and damages, for which the County is entitled to recover
pursuant to R.C. § 2307.60(A)(1).

674. Defendants’ misconduct alleged in this case is ongoing and persistent.

209
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 210 of 216 PAGEID #: 473

675. Defendants’ misconduct alleged in this case does not concern a discrete event or
discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not
part of the normal and expected costs of a local government’s existence. The County alleges
wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

676. The County has incurred expenditures for special programs over and above its
ordinary public services.

677. Defendants acted with actual malice because Defendants acted with a conscious
disregard for the rights and safety of other persons, and said actions had a great probability of
causing substantial harm.

678. The County seeks all legal relief to which they may be entitled pursuant to R.C. §
2307.60(A)(1), including inter alia compensatory damages, punitive and/or exemplary damages,
attorney’s fees, and the costs and expenses of suit, including pre- and post-judgment interest.

Count VIII
Unjust Enrichment
(Against All Defendants)
(Brought by the County of Fayette, the Plaintiff in this Count)

679. The County incorporates by reference all other paragraphs of this Complaint as if
fully set forth herein, and further alleges:

680. As an expected and intended result of their conscious wrongdoing as set forth in
this Complaint, Defendants have profited and benefited from the increase in the distribution and
purchase of opioids within the County, including from opioids foreseeably and deliberately
diverted within and into Fayette County.

681. Unjust enrichment arises not only where an expenditure by one party adds to the

property of another, but also where the expenditure saves the other from expense or loss.

210
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 211 of 216 PAGEID #: 474

682. The County has expended substantial amounts of money in an effort to remedy or
mitigate the societal harms caused by Defendants’ conduct.

683. These expenditures include the provision of healthcare services and treatment
services to people who use opioids.

684. These expenditures have helped sustain Defendants’ businesses.

685. The County has conferred a benefit upon Defendants by paying for Defendants’
externalities: the cost of the harms caused by Defendants’ improper marketing, distribution and
dispensing practices.

686. Defendants were aware of these obvious benefits, and their retention of the benefit
is unjust.

687. The County has paid for the cost of Defendants’ externalities and Defendants have
benefited from those payments because they allowed them to continue providing customers with
a high volume of opioid products. Because of their deceptive marketing of prescription opioids,
Marketing Defendants obtained enrichment they would not otherwise have obtained. Because of
their conscious failure to exercise due diligence in preventing diversion, Defendants obtained
enrichment they would not otherwise have obtained. The enrichment was without justification
and the County lacks a remedy provided by law.

688. Defendants have unjustly retained benefits to the detriment of the County, and
Defendants’ retention of such benefits violates the fundamental principles of justice, equity, and
good conscience.

689. Defendants’ misconduct alleged in this case is ongoing and persistent.

690. Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not

211
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 212 of 216 PAGEID #: 475

part of the normal and expected costs of a local government’s existence. The County alleges
wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

691. ‘lhe County has incurred expenditures for special programs over and above the
County’s ordinary public services.

692. The County seeks an order compelling Defendants to disgorge all unjust enrichment
to the County; and awarding such other, further, and different relief as this Honorable Court may
deem just.

Count IX
Civil Conspiracy
(Against All Defendants)
(Brought by the County of Fayette, the Plaintiff in this Count)

693. The County incorporates by reference all other paragraphs of this Complaint as if
fully set forth herein, and further alleges:

694. Defendants engaged in a civil conspiracy in their unlawful marketing of opioids
and/or distribution and/or dispensing of opioids into Fayette County.

695. Defendants engaged in a civil conspiracy to commit fraud and misrepresentation in
conjunction with their unlawful marketing, distribution, and/or dispensing of opioids into the
County.

696. Defendants unlawfully failed to act to prevent diversion and failed to monitor for,
report, and prevent suspicious orders of opioids.

697. The Marketing Defendants further unlawfully marketed opioids in the County in
furtherance of that conspiracy.

698. Defendants’ conspiracy and acts in furtherance thereof are alleged in detail in this

Complaint, including, without limitation, in the County’s Counts for violations of the Ohio Corrupt

Practices Act. Such allegations are specifically incorporated herein.

212
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 213 of 216 PAGEID #: 476

699. Defendants acted with a common understanding or design to commit unlawful acts,
as alleged herein, and acted purposely, without a reasonable or lawful excuse, which directly
caused the injuries alleged herein.

700. Defendants acted with malice, purposely, intentionally, unlawfully, and without a
reasonable or lawful excuse.

701. Defendants conduct in furtherance of the conspiracy described herein was not mere
parallel conduct because each Defendant acted directly against their commercial interests in not
reporting the unlawful distribution or dispensing practices of their competitors to the authorities.
Each Defendant acted against their commercial interests in this regard due to an actual or tacit
agreement between the Defendants that they would not report each other to the authorities so they
could all continue engaging in their unlawful conduct.

702. Defendants’ conspiracy, and Defendants’ actions and omissions in furtherance
thereof, caused the direct and foreseeable losses alleged herein.

703. Defendants’ actions demonstrated both malice and also aggravated and egregious
fraud. Defendants engaged in the conduct alleged herein with a conscious disregard for the rights
and safety of other persons, even though that conduct had a great probability of causing substantial
harm. Marketing Defendants’ fraudulent wrongdoing was done with a particularly gross and
conscious disregard.

704. Defendants’ misconduct alleged in this case is ongoing and persistent.

705. Defendants’ misconduct alleged in this case does not conceal a discrete event or
discrete emergency of the sort a political subdivision would reasonably expect to occur, and is not
part of the normal and expected costs of a local government’s existence. The County alleges

wrongful acts which are neither discrete nor of the sort a local government can reasonably expect.

213
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 214 of 216 PAGEID #: 477

706.

The County has incurred expenditures for special programs over and above its

ordinary public services.

707,

The County seeks all legal and equitable relief as allowed by law, including inter

alia injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages,

and all damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre-and

post-judgment interest.

PRAYER FOR RELIEF

WHEREFORE, the County requests the following relief:

A.

A finding that, by the acts alleged herein, Defendants have created a public
nuisance;

An injunction permanently enjoining Defendants from engaging in the acts and
practices that caused the public nuisance;

An order directing Defendants to abate the public nuisance;

A finding that, by the acts alleged herein, Defendants violated the Ohio Corrupt
Practices Act (““OCPA”), R.C. 2923.31, et seq.;

A finding that, by the acts alleged herein, Defendants violated R.C. 2307.60;
An award of three times the County’s actual damages under R.C. 2923.31, et seq.;

Compensatory damages in an amount in excess of $25,000 sufficient to fairly and
completely compensate for all damages alleged herein;

Punitive damages in excess of $25,000;

Disgorgement of Defendants’ unjust enrichment, benefits, and ill-gotten gains,
plus interest, acquired as a result of the unlawful or wrongful conduct alleged
herein;

For costs, filing fees, pre and post judgment interest, and attorney’s fees; and

For all other relief at law or in equity, deemed just by this Court.

214
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 215 of 216 PAGEID #: 478

Respectfully submitted,

ey i 4 e
ve

Jess Weade, (#0082415)

Fayette County Prosecuting Attorney
110 E. Court Street

Washington Court house, Ohio 43160

 

Attorney for Plaintiff Fayette County

Linda Singer

Motley Rice LLC

401 9" Street NW

Suite 1001

Washington, DC 20004
(202) 386-9626
lsinger@motleyrice.com
Pro hac vice to be submitted

Lisa Saltzburg
Motley Rice LLC
28 Bridgeside Blvd.

Mount Pleasant, South Carolina 29464
(843) 216-9000
lsaltzburg@motleyrice.com

Pro hac vice to be submitted

 

Donald W. Davis, Jr. (Ohio Sup Ct. Reg. # 0030559)

Adam D. Fuller (Ohio Sup Ct. Reg. # 0076431)

Elizabeth Shively Boatwright (Ohio Sup Ct. Reg. # 0081264)
BRENNAN, MANNA & DIAMOND, LLC

75 East Market Street

Akron, OH 44308

Tel: 330-253-5060

dwdavis@bmdllc.com
adfuller@bmdllc.com

esboatwright@bmdllc.com

215
Case: 2:19-cv-04347-EAS-EPD Doc #: 3 Filed: 10/01/19 Page: 216 of 216 PAGEID #: 479

AwWry | WA ees id county

William T. Junk (40001227) | ;
Junk & Junk WISAUG 28 PM 3:06

213 N. Main St.

Washington Court House, OH 43160-1331
Tel: (740) 335-3231

junkandjunk@att.net

Attorneys for Plaintiff

JURY DEMAND

Plaintiff requests a jury be seated to try all issues of fact and law presenté herein.

7 Wéade

 

 

216
